Exhibit 10.1

 

FIRST AMENDMENT, dated as of February 22, 2012 (this “Amendment”), to that
certain CREDIT AGREEMENT dated as of February 10, 2011 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among ROCKWOOD
SPECIALTIES GROUP, INC., a Delaware corporation (the “Borrower”), ROCKWOOD
SPECIALTIES INTERNATIONAL, INC., a Delaware corporation (“Holdings”), the
Lenders from time to time party thereto, CREDIT SUISSE AG, as Administrative
Agent and as Collateral Agent, and KKR CAPITAL MARKETS LLC, as Syndication
Agent.  Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement, as amended hereby.

 

A.  The Borrower has requested that the Credit Agreement be amended to, among
other things, provide for a new $350,000,000 senior secured Tranche A term loan
facility (the “Tranche A Term Facility”), the proceeds of which, together with
cash-on-hand, will be used to finance the repayment and retirement in full of
the Borrower’s Senior Subordinated Notes due November 15, 2014 pursuant to a
tender offer or redemption in accordance with the Senior Subordinated Notes
Indenture (the “Redemption”), and to pay fees and expenses in connection with
this Amendment and the Redemption.

 

B.  The Borrower has appointed (i) (a) Credit Suisse Securities (USA) LLC (“CS
Securities”) to act as sole lead arranger and sole bookrunner for the Tranche A
Term Facility and this Amendment and (b) KKR Capital Markets LLC (“KCM”) to act
as joint arranger and manager for the Tranche A Term Facility and this Amendment
(CS Securities and KCM, in such capacities, the “Arrangers”) and (ii) KCM to
act, as syndication agent for the Tranche A Term Facility and this Amendment.

 

C.  Each existing Lender and each other Person (together, the “Tranche A Term
Lenders”) that agrees to make a loan under the Tranche A Term Facility (each a
“Tranche A Term Loan” and, collectively, the “Tranche A Term Loans”) will be
deemed upon the First Amendment Effective Date to have agreed to the terms of
this Amendment and to have made a commitment to make Tranche A Term Loans in the
manner contemplated by Section 4.  Each existing Lender that executes and
delivers this Amendment solely in its capacity as an existing Lender and does
not agree to make Tranche A Term Loans shall be deemed to have agreed to this
Amendment, but will not be deemed by virtue of such execution and delivery to
have undertaken any commitment to make Tranche A Term Loans.

 

D.  The requisite Lenders are willing to effect the amendments set forth herein
and the Tranche A Term Lenders are willing to make Tranche A Term Loans as
contemplated hereby, in each case, on the terms and subject to the conditions of
this Amendment.

 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.  Amendment of the Credit Agreement and Exhibit K-1 to the Credit
Agreement.

 

(a)  The Credit Agreement is, effective as of the First Amendment Effective
Date, hereby amended to delete the stricken text (indicated textually in the
same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Credit
Agreement attached as Exhibit A hereto.

 

--------------------------------------------------------------------------------


 

(b)  Exhibit K-1 to the Credit Agreement is, effective as of First Amendment
Effective Date, hereby amended by deleting such Exhibit in its entirety and
replacing it in the form attached as Exhibit B hereto.

 

(c)  Schedule 1.1(b) to the Credit Agreement is, effective as of the Closing
Date, hereby amended by deleting such Schedule in its entirety and replacing it
in the form attached as Exhibit E hereto.

 

SECTION 2.  Representations and Warranties.  In order to induce the other
parties hereto to enter into this Amendment, and to induce the Tranche A Term
Lenders to make the Tranche A Term Loans, each of Holdings and the Borrower
makes the following representations and warranties to, and makes the following
agreements with the Lenders (including the Tranche A Term Lenders), as of the
First Amendment Effective Date:

 

(a)  Each Credit Party party to this Amendment, the Credit Documents, as amended
hereby, and the Reaffirmation Agreement has duly executed and delivered this
Amendment and the Reaffirmation Agreement, as applicable, and this Amendment,
the Credit Documents, as amended hereby, and the Reaffirmation Agreement
constitute the legal, valid and binding obligation of each such Credit Party
party thereto enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and subject to general principles of
equity.

 

(b)  The representations and warranties contained in Section 8 of the Credit
Agreement, as amended hereby, are true and correct in all material respects on
and as of the First Amendment Effective Date (except where such representations
and warranties expressly relate to an earlier date in which case they were true
and correct in all material respects as of such earlier date).

 

(c)  No Default or Event of Default has occurred and is continuing or will
result from the consummation of the transactions contemplated by this Amendment.

 

SECTION 3.  Agreements.  To the extent any of the documents listed in
Section 5(e) hereto are not received by the Administrative Agent on the First
Amendment Effective Date after the Borrower’s use of commercially reasonable
efforts to do so, the Borrower shall, on or prior to the First Amendment
Effective Date, prepare a schedule (the “Post Closing Schedule”), substantially
in the form of Exhibit C hereto, identifying such documents that are not
delivered and shall deliver, or cause the applicable Subsidiaries to deliver,
the documents listed on the Post Closing Schedule within 90 days of the First
Amendment Effective Date (or such later date as the Administrative Agent may
agree).

 

SECTION 4.  Tranche A Term Loans; Tranche A Term Lenders.

 

(a)  Subject to the terms and conditions set forth herein and in the Credit
Agreement, as amended hereby, each Tranche A Term Lender having a Tranche A Term
Loan Commitment (as defined below) severally agrees to make Tranche A Term Loans
to the Borrower on the First Amendment Effective Date in Dollars, which Tranche
A Term Loans shall not exceed for any such Tranche A Term Lender such Tranche A
Term Lender’s Tranche A Term Loan Commitment.  Except as set forth in this
Agreement, the Tranche A Term Loans shall otherwise be subject to the provisions
of the Credit Agreement, as amended hereby, and the other Credit Documents.

 

(b)  Each existing Lender and each other Person that wishes to make Tranche A
Term Loans shall become a Tranche A Term Lender by executing and delivering to
the Administrative Agent, on or prior to the First Amendment Effective Date, a
signature page to this Amendment specifically in the

 

2

--------------------------------------------------------------------------------


 

capacity of a “Tranche A Term Lender” setting forth the amount of Tranche A Term
Loans that such existing Lender or such other Person commits to make on the
First Amendment Effective Date.  The “Tranche A Term Loan Commitment” for any
Tranche A Term Lender shall be the amount of such commitment set forth on its
signature page hereto or such lesser amount as is allocated to it by the
Arrangers and set forth on Schedule A hereto.

 

(c)  Each Person that becomes a Tranche A Term Lender hereunder that is not
otherwise an existing Lender:

 

(i) represents and warrants that (A) it has full power and authority, and has
taken all action necessary, to execute and deliver this Amendment and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, and (B) it has received a copy of the Credit Agreement and the
other Credit Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Amendment;

 

(ii) agrees (A) that it will, independently and without reliance upon the
Administrative Agent or any other Tranche A Term Lender or other Lender or
Agent, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, (B) that upon its execution and delivery to
the Administrative Agent of a signature page to this Amendment in accordance
with clause (b), above, such Tranche A Term Lender shall become a “Lender”
under, and for all purposes of, the Credit Agreement, as amended hereby, and the
other Credit Documents, and shall be subject to and bound by the terms thereof,
and shall perform all the obligations of and shall have all rights of a Lender
thereunder, (C) to deliver to the Administrative Agent an Administrative
Questionnaire in a form approved by the Administrative Agent, on or prior to the
First Amendment Effective Date and (D) with respect to each such Person that is
a Non-US Lender, to deliver to the Administrative Agent such forms, certificates
or other evidence with respect to such Person’s United States federal income tax
withholding matters as may be required pursuant to subsection 5.4(d) of the
Credit Agreement, on or prior to the First Amendment Effective Date; and

 

(iii) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement and
the other Credit Documents as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto.

 

SECTION 5.   Effectiveness of Amendment.  The effectiveness of this Amendment,
and the agreement of each Tranche A Term Lender to make Tranche A Term Loans,
are subject to the satisfaction of the following conditions precedent (the date
of satisfaction of such conditions precedent, the “First Amendment Effective
Date”):

 

(a)  receipt by the Administrative Agent of duly executed counterparts of this
Amendment that, when taken together, bear the signatures of (i) the Borrower and
Holdings, (ii) requisite Lenders under the Credit Agreement and (iii) each of
the Tranche A Term Lenders;

 

(b)  on the First Amendment Effective Date, both before and after giving effect
to the Tranche A Term Loans, all representations and warranties made by any
Credit Party contained herein or in the other Credit Documents shall be true and
correct in all material respects with the same effect as

 

3

--------------------------------------------------------------------------------


 

though such representations and warranties had been made on and as of the First
Amendment Effective Date (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date);

 

(c)  on the First Amendment Effective Date, both before and after giving effect
to the Tranche A Term Loans, no Default or Event of Default shall have occurred
and be continuing;

 

(d)  receipt by the Administrative Agent of a reaffirmation in respect of the
Guarantee, the Pledge Agreement and the Security Agreement substantially in the
form of Exhibit D hereto, executed and delivered by a duly authorized officer of
each Guarantor, pledgor party there and grantor party thereto, as applicable
(the “Reaffirmation Agreement”);

 

(e)  (i) receipt by the Administrative Agent of a Flood Certificate in respect
of each Mortgaged Property and (ii) the Borrower shall have used commercially
reasonable efforts to execute and deliver a Mortgage modification in respect of
each Mortgaged Property, legal opinions of local counsel to the Borrower in each
jurisdiction where a Mortgaged Property is located and a date-down endorsement
in respect of each title insurance policy issued on the original Closing Date,
in each case, in form and substance reasonably satisfactory to the
Administrative Agent;

 

(f)  receipt by the Administrative Agent of executed legal opinions of
(i) Simpson Thacher & Bartlett LLP, special New York counsel to the Borrower and
(ii) Tom Riordan, General Counsel to the Borrower, in each case, in form and
substance reasonably satisfactory to the Administrative Agent;

 

(g)  the fees in the amounts previously agreed in writing by the Arrangers to be
received by the Arrangers and the Lenders on the First Amendment Effective Date
(including an amendment fee to each existing Lender that consents to this
Amendment in an amount equal to 0.10% times the aggregate amount of such
Lender’s existing Term Loans and Revolving Credit Commitments) and all expenses
(including the reasonable fees, disbursements and other charges of counsel to
the Administrative Agent) for which invoices have been presented on or prior to
the First Amendment Effective Date, in each case, shall have been paid;

 

(h)  receipt by the Administrative Agent of a Notice of Borrowing (whether in
writing or by telephone) meeting the requirements of Section 2.3 of the Credit
Agreement, as amended hereby;

 

(i)  receipt by the Administrative Agent of a copy of the resolutions, in form
and substance satisfactory to the Administrative Agent, of the Board of
Directors (or equivalent governing body) of each Credit Party (or a duly
authorized committee thereof) authorizing (i) the execution, delivery and
performance of this Amendment and the Reaffirmation Agreement (and any
agreements relating thereto), as applicable, (ii) in the case of the Borrower,
the extensions of credit contemplated hereunder and (iii) the reaffirmation of
the Liens under the Reaffirmation Agreement;

 

(j)  receipt by the Administrative Agent of true and complete copies of the
certificate of incorporation and by-laws (or equivalent organizational
documents) of each Credit Party or a certificate from each Credit Party, dated
the First Amendment Effective Date, executed by the President or any Vice
President and the Secretary or any Assistant Secretary of such Credit Party,
that there have been no amendments, supplements or modification thereto since
the Closing Date; and

 

(k)  receipt by the Administrative Agent of a certificate of each Credit Party,
dated the First Amendment Effective Date, substantially in the form of Exhibit I
to the Credit Agreement, with

 

4

--------------------------------------------------------------------------------


 

appropriate insertions, executed by the President or any Vice President and the
Secretary or any Assistant Secretary of such Credit Party, and attaching the
documents referred to in clauses (i) and (j) above and, where applicable,
certifying as to the incumbency and specimen signature of each officer executing
this Amendment or the Reaffirmation Agreement or any other document delivered in
connection herewith and therewith on behalf of such Credit Party, and certifying
that the conditions set forth in Sections 5(b) and (c) shall be satisfied.

 

The acceptance of the benefits of the Tranche A Term Loans shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified above exist as of that time.

 

SECTION 6.  Effect of Amendment.  Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or the Collateral Agent under the Credit Agreement or any
other Credit Document, and shall not alter, modify, amend or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement or any other provision of the Credit Agreement or of any
other Credit Document, all of which are ratified and affirmed in all respects
and shall continue in full force and effect.  Nothing herein shall be deemed to
entitle the Borrower to a further consent to, or a further waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Credit
Document in similar or different circumstances. The parties hereto agree that
this Amendment does not represent or create a novation of the Credit Agreement
and the other Credit Documents or any of the Obligations and liabilities
existing thereunder.

 

SECTION 7.  Counterparts.  This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

 

SECTION 8.  Applicable Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 9.  Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the day and year first above
written.

 

 

ROCKWOOD SPECIALTIES GROUP, INC.

 

 

 

 

 

By:

/s/ Michael W. Valente

 

 

Name:   Michael W. Valente

 

 

Title:     Assistant Secretary

 

 

 

 

 

ROCKWOOD SPECIALTIES INTERNATIONAL, INC.

 

 

 

 

 

By:

 /s/ Michael W. Valente

 

 

Name:   Michael W. Valente

 

 

Title:     Assistant Secretary

 

[Signature Page to Amendment]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent

 

 

 

 

 

By:

/s/ John D. Toronto

 

 

Name:   John Toronto

 

 

Title:     Managing Director

 

 

 

 

 

By:

/s/ Vipul Dhadda

 

 

Name:   Vipul Dhadda

 

 

Title:     Associate

 

[Signature Page to Amendment]

 

--------------------------------------------------------------------------------


 

Schedule A

 

Tranche A Term Loan Commitments

 

COMMITMENTS AND ADDRESS OF LENDERS

 

LENDER

 

ADDRESS

 

TRANCHE A TERM
LOAN
COMMITMENT

 

Credit Suisse AG,
Cayman Islands Branch

 

Eleven Madison Avenue
New York, NY 10010
Attention: Sean Portrait, Agency Manager

 

$

350,000,000

 

Total

 

 

 

$

350,000,000

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

CONFORMED COPY OF THE CREDIT AGREEMENT, DATED FEBRUARY 10, 2011,

INCORPORATING THE FIRST AMENDMENT THERETO,

DATED AS OF FEBRUARY 22, 2012

 

 

 

CREDIT AGREEMENT

 

Dated as of February 10, 20112011,

as amended by the First Amendment, dated as of February 22, 2012,

 

among

 

ROCKWOOD SPECIALTIES GROUP, INC.,
as Borrower

 

ROCKWOOD SPECIALTIES INTERNATIONAL, INC.,
as a Guarantor

 

The Several Lenders
from Time to Time Parties Hereto

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as Administrative Agent

 

--------------------------------------------------------------------------------

 

CREDIT SUISSE SECURITIES (USA) LLC

DEUTSCHE BANK SECURITIES INC.

MORGAN STANLEY SENIOR FUNDING, INC. and

UBS SECURITIES LLC

as Joint Lead Arrangers and Joint Bookrunners

 

and

 

KKR CAPITAL MARKETS LLC
as Joint Arranger and Syndication Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

SECTION 1.

 

Definitions

1

1.1.

 

Defined Terms

1

1.2.

 

Exchange Rates

40

1.3.

 

Redenomination of Certain Foreign Currencies

40

 

 

 

 

SECTION 2.

 

Amount and Terms of Credit

41

2.1.

 

Commitments

41

2.2.

 

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

43

2.3.

 

Notice of Borrowing

43

2.4.

 

Disbursement of Funds

45

2.5.

 

Repayment of Loans; Evidence of Debt

46

2.6.

 

Conversions and Continuations

47

2.7.

 

Pro Rata Borrowings

48

2.8.

 

Interest

48

2.9.

 

Interest Periods

49

2.10.

 

Increased Costs, Illegality, etc.

50

2.11.

 

Compensation

52

2.12.

 

Change of Lending Office

53

2.13.

 

Notice of Certain Costs

53

2.14.

 

Incremental Facilities

53

 

 

 

 

SECTION 3.

 

Letters of Credit

56

3.1.

 

Letters of Credit

56

3.2.

 

Letter of Credit Requests

57

3.3.

 

Letter of Credit Participations

57

3.4.

 

Agreement to Repay Letter of Credit Drawings

59

3.5.

 

Increased Costs

61

3.6.

 

Successor Letter of Credit Issuer

61

3.7.

 

Defaulting Lenders and Letters of Credit

62

 

 

 

 

SECTION 4.

 

Fees; Commitments

63

4.1.

 

Fees

63

4.2.

 

Voluntary Reduction of Revolving Credit Commitments

64

4.3.

 

Mandatory Termination of Commitments

64

 

 

 

 

SECTION 5.

 

Payments

64

5.1.

 

Voluntary Prepayments

64

5.2.

 

Mandatory Prepayments

65

5.3.

 

Method and Place of Payment

69

5.4.

 

Net Payments

69

5.5.

 

Computations of Interest and Fees

72

 

 

 

 

SECTION 6.

 

Conditions Precedent to Initial Borrowing

73

6.1.

 

Credit Documents

73

6.2.

 

Collateral

73

6.3.

 

Legal Opinions

74

 

i

--------------------------------------------------------------------------------


 

6.4.

 

Closing Certificates

74

6.5.

 

Corporate Proceedings of Each Credit Party

75

6.6.

 

Corporate Documents

75

6.7.

 

Fees

75

6.8.

 

Patriot Act

75

6.9.

 

Existing Credit Agreement

75

 

 

 

 

SECTION 7.

 

Conditions Precedent to All Credit Events

75

7.1.

 

No Default; Representations and Warranties

75

7.2.

 

Notice of Borrowing; Letter of Credit Request

76

7.3.

 

Revolving Credit Loans

76

 

 

 

 

SECTION 8.

 

Representations, Warranties and Agreements

76

8.1.

 

Corporate Status

76

8.2.

 

Corporate Power and Authority

76

8.3.

 

No Violation

76

8.4.

 

Litigation

77

8.5.

 

Margin Regulations

77

8.6.

 

Governmental Approvals

77

8.7.

 

Investment Company Act

77

8.8.

 

True and Complete Disclosure

77

8.9.

 

Financial Condition; Financial Statements

78

8.10.

 

Tax Returns and Payments

78

8.11.

 

Compliance with ERISA

78

8.12.

 

Subsidiaries

79

8.13.

 

Patents, etc.

79

8.14.

 

Environmental Laws

79

8.15.

 

Properties

80

8.16.

 

Solvency

80

 

 

 

 

SECTION 9.

 

Affirmative Covenants

80

9.1.

 

Information Covenants

80

9.2.

 

Books, Records and Inspections

83

9.3.

 

Maintenance of Insurance

83

9.4.

 

Payment of Taxes

84

9.5.

 

Consolidated Corporate Franchises

84

9.6.

 

Compliance with Statutes, Obligations, etc.

84

9.7.

 

ERISA

84

9.8.

 

Good Repair

85

9.9.

 

Transactions with Affiliates

85

9.10.

 

End of Fiscal Years; Fiscal Quarters

85

9.11.

 

Additional Guarantors and Grantors

86

9.12.

 

Pledges of Additional Stock and Evidence of Indebtedness

86

9.13.

 

Use of Proceeds

87

9.14.

 

Changes in Business

87

9.15.

 

Further Assurances

87

9.16.

 

Post-Closing Obligations

88

 

ii

--------------------------------------------------------------------------------


 

SECTION 10.

 

Negative Covenants

89

10.1.

 

Limitation on Indebtedness

89

10.2.

 

Limitation on Liens

92

10.3.

 

Limitation on Fundamental Changes

94

10.4.

 

Limitation on Sale of Assets

97

10.5.

 

Limitation on Investments

98

10.6.

 

Limitation on Dividends

100

10.7.

 

Limitations on Debt Payments

101

10.8.

 

Limitations on Sale Leasebacks

101

10.9.

 

Senior Secured Debt to Consolidated EBITDA Ratio

101

10.10.

 

Consolidated EBITDA to Consolidated Interest Expense Ratio

101

10.11.

 

Capital Expenditures

101

 

 

 

 

SECTION 11.

 

Events of Default

102

11.1.

 

Payments

103

11.2.

 

Representations, etc.

103

11.3.

 

Covenants

103

11.4.

 

Default Under Other Agreements

103

11.5.

 

Bankruptcy, etc.

103

11.6.

 

ERISA

104

11.7.

 

Guarantee

104

11.8.

 

Pledge Agreement

104

11.9.

 

Security Agreement

105

11.10.

 

Mortgages

105

11.11.

 

Subordination

105

11.12.

 

Judgments

105

11.13.

 

Change of Control

105

 

 

 

 

SECTION 12.

 

The Administrative Agent

106

12.1.

 

Appointment

106

12.2.

 

Delegation of Duties

106

12.3.

 

Exculpatory Provisions

107

12.4.

 

Reliance by Administrative Agent

107

12.5.

 

Notice of Default

107

12.6.

 

Non-Reliance on Administrative Agent and Other Lenders

108

12.7.

 

Indemnification

108

12.8.

 

Administrative Agent in its Individual Capacity

109

12.9.

 

Successor Agent

109

12.10.

 

Withholding Tax

109

 

 

 

 

SECTION 13.

 

Miscellaneous

110

13.1.

 

Amendments and Waivers

110

13.2.

 

Notices

111

13.3.

 

No Waiver; Cumulative Remedies

112

13.4.

 

Survival of Representations and Warranties

112

13.5.

 

Payment of Expenses and Taxes

113

13.6.

 

Successors and Assigns; Participations and Assignments

113

 

iii

--------------------------------------------------------------------------------


 

13.7.

 

Replacements of Lenders under Certain Circumstances

118

13.8.

 

Adjustments; Set-off

118

13.9.

 

Counterparts

119

13.10.

 

Severability

119

13.11.

 

Integration

119

13.12.

 

GOVERNING LAW

119

13.13.

 

Submission to Jurisdiction; Waivers

119

13.14.

 

Acknowledgments

120

13.15.

 

WAIVERS OF JURY TRIAL

120

13.16.

 

Confidentiality

120

13.17.

 

Judgment Currency

121

13.18.

 

Permitted Amendments

121

 

SCHEDULES

 

Schedule 1.1 (a)

Additional Cost

Schedule 1.1 (b)

Mortgaged Properties

Schedule 1.1 (c)

Commitments and Addresses of Lenders

Schedule 1.1 (d)

Converting Letters of Credit

Schedule 8.12

Subsidiaries

Schedule 10.1

Closing Date Indebtedness

Schedule 10.2

Closing Date Liens

Schedule 10.5

Closing Date Investments

 

EXHIBITS

 

Exhibit A

Form of Guarantee

Exhibit B

Form of Mortgage (Real Property)

Exhibit C

Form of Perfection Certificate

Exhibit D

Form of Pledge Agreement

Exhibit E-1

Form of First Lien Intercreditor Agreement

Exhibit E-2

Form of Second Lien Intercreditor Agreement

Exhibit F

Form of Security Agreement

Exhibit G

Form of Letter of Credit Request

Exhibit H-1

Form of Opinion of Simpson Thacher & Bartlett LLP

Exhibit H-2

Form of Opinion of Tom Riordan

Exhibit I

Form of Closing Certificate

Exhibit J

Form of Assignment and Acceptance

Exhibit K-1

Form of Promissory Note (Tranche A Term Loans/ Tranche B Term Loans)

Exhibit K-2

Form of Promissory Note (Revolving Credit Loans and Swingline Loans)

Exhibit L

Form of Confidentiality Agreement

Exhibit M

Form of Post-Closing Schedule

Exhibit N

Form of Joinder Agreement

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of February 10, 2011, as amended by the First
Amendment, dated as of February 22, 2012, among ROCKWOOD SPECIALTIES
GROUP, INC., a Delaware corporation (the “Borrower”), ROCKWOOD SPECIALTIES
INTERNATIONAL, INC., a Delaware corporation (“Holdings”), the lending
institutions from time to time parties hereto, CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Administrative Agent and as Collateral Agent (such terms and each
other capitalized term used but not defined in this introductory statement
having the meaning provided in Section 1), and KKR CAPITAL MARKETS LLC, as
Syndication Agent.

 

WHEREAS, the Borrower, the lenders from time to time party thereto and Credit
Suisse, as administrative agent, have entered into that certain Amended and
Restated Credit Agreement, dated as of June 15, 2009 (as amended, supplemented
or otherwise modified prior to the date hereof, the “Existing Credit
Agreement”); and

 

WHEREAS, the Borrower intends to (i) terminate the Existing Credit Agreement and
repay the outstanding obligations and terminate outstanding commitments
thereunder, including with the proceeds of credit facilities comprised of (a) an
$850,000,000 term loan facility and (b) a $180,000,000 revolving credit
facility, and (ii) release and discharge all guarantees, liens and security
interests associated therewith, in each case, as described in this Agreement
(collectively, the “Refinancing”);

 

NOW, THEREFORE, the parties hereto agree as follows:

 

SECTION 1.           Definitions

 

1.1.          Defined Terms.  (a)    As used herein, the following terms shall
have the meanings specified in this Section 1.1 unless the context otherwise
requires (it being understood that defined terms in this Agreement shall include
in the singular number the plural and in the plural the singular):

 

“ABR” shall mean, for any day, a rate per annum equal to the greater of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus ½ of 1% and (c) the Eurodollar Rate for a one-month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that, for the avoidance of doubt, the
Eurodollar Rate for any day shall be based on the rate determined on such day at
approximately 11 a.m. (London time) by reference to the British Bankers’
Associate Interest Settlement Rates for deposits in dollars (as set forth by any
service selected by the Administrative Agent that has been nominated by the
British Bankers’ Association as an authorized vendor for the purpose of
displaying such rates).  Any change in the ABR due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Eurodollar Rate for a one-month
Interest Period shall be effective as of the opening of business on the
effective day of such change in the Prime Rate, the Federal Funds Effective Rate
or the Eurodollar Rate for a one-month Interest Period, respectively.

 

“ABR Loan” shall mean each Loan bearing interest at the rate provided in
Section 2.8(a) and, in any event, shall include all Swingline Loans.

 

--------------------------------------------------------------------------------


 

“Accepting Lenders” shall have the meaning provided in Section 13.18.

 

“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business,
any Converted Restricted Subsidiary, any Sold Entity or Business or any
Converted Unrestricted Subsidiary (any of the foregoing, a “Pro Forma Entity”)
for any period, the sum of the amounts for such period of, without duplication,
(a) income from continuing operations before income taxes and extraordinary
items, (b) interest expense, (c) depreciation expense, (d) amortization expense,
including amortization of deferred financing fees, (e) non-recurring charges,
(f) non-cash charges, (g) losses on asset sales and (h) restructuring charges or
reserves less the sum of the amounts for such period of (i) non-recurring gains,
(j) non-cash gains, (k) gains on asset sales and (l) interest income, all as
determined on a consolidated basis for such Pro Forma Entity in accordance with
GAAP.

 

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA”.

 

“Acquisition Agreements” shall mean the Purchase Agreement and the Sale and
Purchase Agreement.

 

“Additional Cost” shall mean, in relation to any Foreign Currency Borrowing, the
cost as calculated by the Administrative Agent in accordance with Schedule
1.1(a) imputed to each Lender participating in such Borrowing of compliance with
the mandatory liquid assets requirements of the Financial Services Authority (or
other applicable regulatory authority) during the applicable Interest Period,
expressed as a percentage.

 

“Adjusted Total Revolving Credit Commitment” shall mean at any time the Total
Revolving Credit Commitment less the aggregate Revolving Credit Commitments of
all Defaulting Lenders.

 

“Adjusted Total Term Loan Commitment” shall mean at any time the Adjusted Total
Tranche A Term Loan Commitment less theand the Adjusted Total Tranche B Term
Loan Commitment.

 

“Adjusted Total Tranche A Term Loan Commitment” shall mean at any time the Total
Tranche A Term Loan Commitment less the Tranche A Term Loan Commitments of all
Defaulting Lenders.

 

“Adjusted Total Tranche B Term Loan Commitment” shall mean at any time the Total
Tranche B Term Loan Commitment less the Tranche B Term Loan Commitments of all
Defaulting Lenders.

 

“Administrative Agent” shall mean CS, together with its Affiliates, as the
administrative agent for the Lenders under this Agreement and the other Credit
Documents. With respect to Foreign Currency Borrowings, the Administrative Agent
may be an Affiliate of CS for purposes of administering such Borrowings, and all
references herein to

 

2

--------------------------------------------------------------------------------


 

the term “Administrative Agent” shall be deemed to refer to the Administrative
Agent in respect of the applicable Borrowing or to all Administrative Agents, as
the context requires.

 

“Administrative Agent’s Office” shall mean the office of the Administrative
Agent located at Eleven Madison Avenue, New York, NY 10010, or such other office
as the Administrative Agent may hereafter designate in writing as such to the
other parties hereto.

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person.  A Person shall be deemed to control (i) a corporation
if such Person possesses, directly or indirectly, the power (a) to vote 10% or
more of the securities having ordinary voting power for the election of
directors of such corporation or (b) to direct or cause the direction of the
management and policies of such corporation, whether through the ownership of
voting securities, by contract or otherwise and (ii) any other Person if such
first Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such specified Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Agents” shall mean the Administrative Agent, the Collateral Agent, the
Syndication Agents and the Co-Documentation Agents.

 

“Aggregate Revolving Credit Outstanding” shall have the meaning provided in
Section 5.2(b).

 

“Agreement” shall mean this Credit Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Amortization Amount” shall have the meaning provided in Section 5.2(c).

 

“Applicable ABR Margin” shall mean at any date,:

 

(i) with respect to each ABR Loan other than a Tranche A Term Loan, 1.75% per
annum.  ; Nnotwithstanding the foregoing, after the Initial Financial Statement
Delivery Date, the Applicable ABR Margin with respect to each ABR Loan other
than a Tranche A Term Loan will be determined in accordance with the pricing
grid (the “Tranche B/Revolver Pricing Grid”) set forth below:

 

Consolidated Total
Debt to
Consolidated
EBITDA Ratio

 

Applicable
Eurodollar
Margin

 

Applicable
ABR
Margin

 

Greater than 2.00:1.00

 

2.75

%

1.75

%

 

 

 

 

 

 

Less than or equal to 2.00:1.00

 

2.50

%

1.50

%

 

3

--------------------------------------------------------------------------------


 

(ii) with respect to each ABR Loan that is a Tranche A Term Loan, 1.25% per
annum; notwithstanding the foregoing, at any time during which the Ratings
Condition is satisfied, “Applicable ABR Margin” shall mean, with respect to each
ABR Loan that is a Tranche A Term Loan, 1.00% per annum.

 

In the event that any financial statement or compliance certificate delivered
pursuant to Section 9.1 is inaccurate (regardless of whether this Agreement or
the Commitments are in effect or any Loans are outstanding when such inaccuracy
is discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable ABR Margin or Applicable Eurodollar Margin
for any period (an “Applicable Period”) than the Applicable ABR Margin or the
Applicable Eurodollar Margin, as applicable, applied for such Applicable Period,
then (i) the Borrower shall immediately deliver to the Administrative Agent a
corrected financial statement and a corrected compliance certificate for such
Applicable Period, (ii) the Applicable ABR Margin or the Applicable Eurodollar
Margin, as applicable, shall be determined based on the corrected compliance
certificate for such Applicable Period, and (iii) the Borrower shall immediately
pay to the Administrative Agent (for the account of the Lenders during the
Applicable Period or their successors and assigns) the accrued additional
interest owing as a result of such increased Applicable ABR Margin or Applicable
Eurodollar Margin, as applicable, for such Applicable Period. This paragraph
shall not limit the rights of the Administrative Agent or the Lenders with
respect to Sections 2.8(c) and Section 11 hereof, and shall survive the
termination of this Agreement.

 

“Applicable Eurodollar Margin” shall mean at any date,:

 

(i) with respect to each Eurodollar Loan other than a Tranche A Term Loan, 2.75%
per annum.  ; Nnotwithstanding the foregoing, after the Initial Financial
Statement Delivery Date, the Applicable Eurodollar Margin will be determined in
accordance with the Tranche B/Revolver Pricing Grid; and

 

(ii) with respect to each Eurodollar Loan that is a Tranche A Term Loan, 2.25%;
notwithstanding the foregoing, at any time during which the Ratings Condition is
satisfied, “Applicable Eurodollar Margin” shall mean, with respect to each
Eurodollar Loan that is a Tranche A Term Loan, 2.00% per annum.

 

“Applicable Period” shall have the meaning provided in the definition of
“Applicable ABR Margin.”

 

“Approved Fund” shall have the meaning provided in Section 13.6.

 

4

--------------------------------------------------------------------------------


 

“Asset Sale Prepayment Event” shall mean any sale, transfer or other disposition
of any business units, assets or other properties of the Borrower or any of the
Restricted Subsidiaries not in the ordinary course of business (including any
sale, transfer or other disposition of any capital stock of any Subsidiary of
the Borrower owned by the Borrower or a Restricted Subsidiary).  Notwithstanding
the foregoing, the term “Asset Sale Prepayment Event” shall not include any
transaction permitted by Section 10.4, other than transactions permitted by
Section 10.4(b) and the transactions permitted by Section 10.4(e) to the extent
any Net Cash Proceeds in respect of accounts receivable subject to receivables
financing facilities or factoring arrangements thereunder shall exceed
$200,000,000 at any one time.

 

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit J.

 

“Authorized Officer” shall mean the Chairman of the Board, the President, the
Chief Financial Officer, the Treasurer or any other senior officer of the
Borrower designated as such in writing to the Administrative Agent by the
Borrower.

 

“Available Amount” shall mean, on any date (the “Reference Date”), an amount
equal at such time to (a) the sum of, without duplication, (i) the greater of
(x) $600,000,000 and (y) 15% of Consolidated Total Assets as of the most recent
fiscal quarter for which Section 9.1 Financials have been delivered to the
Lenders under Section 9.1, (ii) the aggregate amount of Net Cash Proceeds from
Prepayment Events refused by Term Loan Lenders and retained by the Borrower in
accordance with Section 5.2(c)(iv) after the Closing Date and on or prior to the
Reference Date, (iii) an amount equal to (x) the cumulative amount of Excess
Cash Flow for all fiscal years completed after the Closing Date and prior to the
Reference Date minus (y) the portion of such Excess Cash Flow that has been
after the Closing Date and on or prior to the Reference Date (or will be)
applied to (A) the prepayment of Loans in accordance with Section 5.2(a)(ii),
(B) the payment by the Borrower of cash interest of the Senior Subordinated
Notes, (C) the redemption, repurchase or retirement of the Senior Subordinated
Notes or (D) the payment of dividends and distributions by the Borrower pursuant
to sub-clause (ii) of the proviso to Section 10.6(d), (iv) the amount of any
capital contributions made in cash to the Borrower from and including the
Business Day immediately following the Closing Date through and including the
Reference Date, including contributions with the proceeds from any issuance of
equity securities by any of the Borrower, the Parent Companies or Holdings, (v)
the aggregate amount of all cash dividends and other cash distributions received
by the Borrower or any Restricted Subsidiary so long as such dividends or
distributions are then immediately distributed to the Borrower or a Guarantor
from any Minority Investments or Unrestricted Subsidiaries after the Closing
Date and on or prior to the Reference Date (other than the portion of any such
dividends and other distributions that is used by the Borrower or any Guarantor
to pay taxes), (vi) the aggregate amount of all cash repayments of principal
received by the Borrower or any Guarantor from any Minority Investments or
Unrestricted Subsidiaries after the Closing Date and on or prior to the
Reference Date in respect of loans made by the Borrower or any Guarantor to such
Minority Investments or Unrestricted Subsidiaries and (vii) the aggregate amount
of all net cash proceeds received by the Borrower or any Restricted Subsidiary
so long as such proceeds are then

 

5

--------------------------------------------------------------------------------


 

immediately distributed to the Borrower or a Guarantor in connection with the
sale, transfer or other disposition of its ownership interest in any Minority
Investment or Unrestricted Subsidiary after the Closing Date and on or prior to
the Reference Date minus (b) the sum at such time of (i) the aggregate amount of
any investments (including loans) made by the Borrower or any Restricted
Subsidiary pursuant to Section 10.5(m) after the Closing Date and on or prior to
the Reference Date and (ii) the aggregate amount of Capital Expenditures made by
the Borrower or any of the Restricted Subsidiaries after the Closing Date and on
or prior to the Reference Date pursuant to Section 10.11(b).

 

“Available Commitment” shall mean an amount equal to the excess, if any, of
(a) the Dollar Equivalent of the amount of the Total Revolving Credit Commitment
over (b) the sum of (i) the aggregate principal amount of all Revolving Credit
Loans then outstanding and (ii) the aggregate applicable Letter of Credit
Outstanding at such time.

 

“Bankruptcy Code” shall have the meaning provided in Section 11.5.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

 

“Borrower” shall have the meaning provided in the introductory statement to this
Agreement.

 

“Borrowing” shall mean and include (a) the incurrence of Swingline Loans from
the Swingline Lender on a given date, (b) the incurrence of one Type of Tranche
B Term Loan on the Closing Date (or resulting from conversions on a given date
after the Closing Date) having, in the case of Eurodollar Term Loans, the same
Interest Period (provided, that ABR Loans incurred pursuant to
Section 2.10(b) shall be considered part of any related Borrowing of Eurodollar
Term Loans), (c) the incurrence of one Type of Tranche A Term Loan on the First
Amendment Effective Date (or resulting from conversions on a given date after
the First Amendment Effective Date) having, in the case of Eurodollar Term
Loans, the same Interest Period (provided, that ABR Loans incurred pursuant to
Section 2.10(b) shall be considered part of any related Borrowing of Eurodollar
Term Loans) and (cd) the incurrence of one Type of Revolving Credit Loan on a
given date (or resulting from conversions on a given date) having, in the case
of Eurodollar Revolving Credit Loans, the same Interest Period (provided, that
ABR Loans incurred pursuant to Section 2.10(b) shall be considered part of any
related Borrowing of Eurodollar Revolving Credit Loans).

 

“Business Day” shall mean (a) for all purposes other than as covered by clause
(b) below, any day excluding Saturday, Sunday and any day that shall be in The
City of New York or London a legal holiday or a day on which banking
institutions are authorized by law or other governmental actions to close and
(b) with respect to all notices and determinations in connection with, and
payments of principal and interest on, Eurodollar Loans denominated in Euro, any
day that is a Business Day described in clause (a) and which is also a day on
which the TARGET payment system is open for the settlement of payment in Euro;
provided, that when used in connection with any Eurodollar Loan (including with
respect to all notices and determinations in connection therewith and

 

6

--------------------------------------------------------------------------------


 

any payments of principal, interest or other amounts thereon), the term
“Business Day” shall also exclude any day on which banks are not open for
dealing in the London interbank market.

 

“Calculation Date” means (a) each date on which a Borrowing of Foreign Currency
Revolving Credit Loans is requested, (b) each date on which a Foreign Currency
Letter of Credit is issued, (c) if requested by the Administrative Agent, the
last Business Day of a calendar month, (d) if at any time the Aggregate
Revolving Credit Outstandings exceed 75% of the Total Revolving Credit
Commitment, the last Business Day of each week and (e) if a Default or an Event
of Default shall have occurred and be continuing, such additional dates as the
Administrative Agent or the Required Lenders shall specify.

 

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases, but
excluding any amount representing capitalized interest) by the Borrower and the
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as additions during such period to property, plant
or equipment reflected in the consolidated balance sheet of the Borrower and its
Subsidiaries; provided, that the term “Capital Expenditures” shall not include
(a) expenditures made in connection with the replacement, substitution or
restoration of assets (i) to the extent financed from insurance proceeds paid on
account of the loss of or damage to the assets being replaced or restored or
(ii) with awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced, (b) the purchase price of equipment
that is purchased simultaneously with the trade-in of existing equipment to the
extent that the gross amount of such purchase price is reduced by the credit
granted by the seller of such equipment for the equipment being traded in at
such time, (c) the purchase of plant, property or equipment made within one year
of the sale of any asset to the extent purchased with the proceeds of such sale
or (d) expenditures that constitute any part of Consolidated Lease Expense.

 

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person; provided, that the adoption or issuance of any
accounting standards after the Closing Date will not cause any lease that was
not or would not have been a Capital Lease prior to such adoption or issuance to
be deemed a Capital Lease.

 

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP.

 

“Change of Control” shall mean (a) the sale, lease or transfer, in one or a
series of related transactions, of all or substantially all of the assets of the
Borrower and its Subsidiaries, taken as a whole, to any Person other than a
Permitted Holder, (b) the Borrower becomes aware of (by way of a report or any
other filing pursuant to Section 13(d) of the Exchange Act, proxy, vote, written
notice or otherwise) the acquisition by any Person or a group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the

 

7

--------------------------------------------------------------------------------


 

Exchange Act, or any successor provision), including any group acting for the
purpose of acquiring, holding or disposing of securities (within the meaning of
Rule 13d—5(b)(1) under the Exchange Act), other than the Permitted Holders, in a
single transaction or in a related series of transactions, by way of merger,
consolidation or other business combination or purchase of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, or any successor
provision) of 50% or more of the total voting power of the Voting Stock of the
Borrower or any of its direct or indirect parent corporations or (c) any Person,
other than Holdings (directly) or any of the Parent Companies (indirectly),
acquires ownership, directly or indirectly, beneficially or of record, of any
equity interest of any nature in the Borrower.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Credit Loans, New
Revolving Loans, Tranche A Term Loans, Tranche B Term Loans or New Term Loans
(or any New Term Loans issued after the date hereof on a single date of a
separate Series) or Swingline Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Revolving Credit Commitment,
New Revolving Loan Commitment, Tranche A Term Loan Commitment, Tranche B Term
Loan Commitment or New Term Loan Commitment.

 

“Closing Date” shall mean the date upon which all conditions precedent specified
in Section 6 have been satisfied or waived in accordance with this Agreement.

 

“Closing Date Engagement Letter” shall mean that certain engagement letter,
dated January 26, 2011, among the Borrower, Credit Suisse Securities (USA) LLC,
Deutsche Bank Securities Inc, Morgan Stanley & Co. Incorporated, UBS Securities
LLC and KKR Capital Markets LLC.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder and
Section references to the Code are to the Code, as in effect at the Closing
Date, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor, in each case except as otherwise
provided herein.

 

“Co-Documentation Agents” shall mean Deutsche Bank Securities, Inc., Morgan
Stanley Senior Funding, Inc. and UBS Securities LLC.

 

“Collateral Agent” shall mean CS, together with its Affiliates, as the
collateral agent for the Lenders and the other Secured Parties under this
Agreement and the other Credit Documents.

 

“Collateral” shall have the meaning provided in the Pledge Agreement, the
Security Agreement or any Mortgage, as applicable.

 

“Commitments” shall mean, with respect to each Lender, such Lender’s Tranche A
Term Loan Commitment, Tranche B Term Loan Commitment, Revolving

 

8

--------------------------------------------------------------------------------


 

Credit Commitment, New Revolving Loan Commitment (if applicable) or New Term
Loan Commitment (if applicable).

 

“Commitment Fee Rate” shall mean, with respect to the Available Commitment on
any day, 0.50% per annum.

 

“Confidential Information” shall have the meaning provided in Section 13.16.

 

“Consolidated Earnings” shall mean, for any period, “income (loss) before the
deduction of income taxes” of the Borrower and the Restricted Subsidiaries,
excluding extraordinary items, for such period, determined in a manner
consistent with the manner in which such amount was determined in accordance
with the audited financial statements most recently required to be delivered
pursuant to Section 9.1(a).

 

“Consolidated EBITDA” shall mean, for any period, the sum, without duplication,
of the amounts for such period of (a) Consolidated Earnings, (b) Consolidated
Interest Expense, (c) depreciation expense, (d) amortization expense, including
amortization of deferred financing fees, (e) extraordinary losses and
non-recurring charges, (f) non-cash charges, (g) losses on asset sales,
(h) restructuring charges or reserves (including severance, relocation costs and
one-time compensation charges and costs relating to the closures of facilities),
(i) Transaction Expenses, including the fees and expenses incurred or paid by
Parent or any of its Subsidiaries in connection with the First Amendment and the
Redemption, to the extent deducted in determining Consolidated Earnings, (j) any
expenses or charges incurred in connection with any issuance of debt or equity
securities, (k) any fees and expenses related to Permitted Acquisitions, (l) any
deduction for minority interest expense and (m) items arising in connection with
litigation related to the timber business of the Borrower and its Subsidiaries
(not exceeding $4,000,000 in the aggregate for any such period and $9,000,000 in
the aggregate during the term of this Agreement), less the sum of the amounts
for such period of (n) extraordinary gains and non-recurring gains, (o) non-cash
gains including any non-cash cancellation of indebtedness income and (p) gains
on asset sales, all as determined on a consolidated basis for the Borrower and
the Restricted Subsidiaries in accordance with GAAP; provided, that (i) except
as provided in clause (iv) below, there shall be excluded from Consolidated
Earnings for any period the income from continuing operations before income
taxes and extraordinary items of all Unrestricted Subsidiaries for such period
to the extent otherwise included in Consolidated Earnings, except to the extent
actually received in cash by the Borrower or its Restricted Subsidiaries during
such period through dividends or other distributions (it being understood that,
to the extent that such income from continuing operations before income taxes
and extraordinary items of any such Unrestricted Subsidiaries is excluded, the
amounts set forth in clauses (b) through (p) above with respect to any such
Unrestricted Subsidiaries shall not be included for purposes of determining
Consolidated EBITDA for such period), (ii) there shall be excluded from
Consolidated Earnings for any period the income from continuing operations
before income taxes and extraordinary items of each Foreign Joint Venture for
such period corresponding to the percentage of capital stock or other equity
interests in such Foreign Joint Venture not owned by the Borrower or its
Restricted Subsidiaries (other

 

9

--------------------------------------------------------------------------------


 

than Foreign Joint Ventures) (it being understood that, to the extent that such
income from continuing operations before income taxes and extraordinary items of
such Foreign Joint Venture is excluded, the ratable amounts allocable to such
non-owned capital stock or equity interests of the amounts set forth in clauses
(b) through (p) above with respect to such Foreign Joint Venture shall not be
included for purposes of determining Consolidated EBITDA for such period),
(iii) there shall be excluded in determining Consolidated EBITDA non-operating
currency transaction gains and losses and (iv)(x) there shall be included in
determining Consolidated EBITDA for any period (A) the Acquired EBITDA of any
Person, property, business or asset (other than an Unrestricted Subsidiary)
acquired to the extent not subsequently sold, transferred or otherwise disposed
of (but not including the Acquired EBITDA of any related Person, property,
business or assets to the extent not so acquired) by the Borrower or any
Restricted Subsidiary during such period (each such Person, property, business
or asset acquired and not subsequently so disposed of, an “Acquired Entity or
Business”), and the Acquired EBITDA of any Unrestricted Subsidiary that is
converted into a Restricted Subsidiary during such period (each, a “Converted
Restricted Subsidiary”), in each case based on the actual Acquired EBITDA of
such Acquired Entity or Business or Converted Restricted Subsidiary for such
period (including the portion thereof occurring prior to such acquisition or
conversion) and (B) for the purposes of the definition of the term “Permitted
Acquisition” and Sections 10.3, 10.9 and 10.10, an adjustment in respect of each
Acquired Entity or Business equal to the amount of the Pro Forma Adjustment with
respect to such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition or conversion) as specified
in the Pro Forma Adjustment Certificate delivered to the Lenders and the
Administrative Agent and (y) for purposes of determining the Consolidated Total
Debt to Consolidated EBITDA Ratio and Senior Secured Debt to Consolidated EBITDA
Ratio only, there shall be excluded in determining Consolidated EBITDA for any
period the Acquired EBITDA of any Person, property, business or asset (other
than an Unrestricted Subsidiary) sold, transferred or otherwise disposed of by
the Borrower or any Restricted Subsidiary during such period (each such Person,
property, business or asset so sold or disposed of, a “Sold Entity or
Business”), and the Acquired EBITDA of any Restricted Subsidiary that is
converted into an Unrestricted Subsidiary during such period (each, a “Converted
Unrestricted Subsidiary”), in each case based on the actual Acquired EBITDA of
such Sold Entity or Business or Converted Unrestricted Subsidiary for such
period (including the portion thereof occurring prior to such sale, transfer,
disposition or conversion).

 

“Consolidated EBITDA to Consolidated Interest Expense Ratio” shall mean, as of
any date of determination, the ratio of (a) Consolidated EBITDA for the relevant
Test Period to (b) Consolidated Interest Expense for such Test Period.

 

“Consolidated Interest Expense” shall mean, for any period, cash interest
expense (including that attributable to Capital Leases), net of cash interest
income, of the Borrower and the Restricted Subsidiaries on a consolidated basis
with respect to all outstanding Indebtedness of the Borrower and the Restricted
Subsidiaries, including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Hedge Agreements (other than currency swap agreements, currency
future or option contracts and other similar

 

10

--------------------------------------------------------------------------------


 

agreements), but excluding, however, amortization of deferred financing costs
and any other amounts of non-cash interest, all as calculated on a consolidated
basis in accordance with GAAP; provided, that (a) except as provided in clause
(b) below, there shall be excluded from Consolidated Interest Expense for any
period the cash interest expense (or income) of all Unrestricted Subsidiaries
for such period to the extent otherwise included in Consolidated Interest
Expense and (b) for purposes of the definition of the term “Permitted
Acquisition” and Sections 10.3, 10.9 and 10.10, there shall be included in
determining Consolidated Interest Expense for any period the cash interest
expense (or income) of any Acquired Entity or Business acquired during such
period and of any Converted Restricted Subsidiary converted during such period,
in each case based on the cash interest expense (or income) of such Acquired
Entity or Business or Converted Restricted Subsidiary for such period (including
the portion thereof occurring prior to such acquisition or conversion) assuming
any Indebtedness incurred or repaid in connection with any such acquisition or
conversion had been incurred or prepaid on the first day of such period..

 

“Consolidated Lease Expense” shall mean, for any period, all rental expenses of
the Borrower and the Restricted Subsidiaries during such period under operating
leases for real or personal property (including in connection with Permitted
Sale Leasebacks), excluding real estate taxes, insurance costs and common area
maintenance charges and net of sublease income, other than (a) obligations under
vehicle leases entered into in the ordinary course of business, (b) all such
rental expenses associated with assets acquired pursuant to a Permitted
Acquisition to the extent that such rental expenses relate to operating leases
in effect at the time of (and immediately prior to) such acquisition and
(c) Capitalized Lease Obligations, all as determined on a consolidated basis in
accordance with GAAP, provided that there shall be excluded from Consolidated
Lease Expense for any period the rental expenses of all Unrestricted
Subsidiaries for such period to the extent otherwise included in Consolidated
Lease Expense.

 

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) after the deduction of income taxes of the Borrower and the
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP.

 

“Consolidated Net Sales” shall mean, for any fiscal year or any Test Period, as
the case may be, “net sales” of the Borrower and the Restricted Subsidiaries as
set forth in the Section 9.1 Financials with respect to such Test Period or
fiscal year, as applicable.

 

“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets as set forth on the most recent consolidated balance sheet of the
Borrower delivered pursuant to Section 9.1(a) or (b), as applicable, and the
Restricted Subsidiaries prepared in accordance with GAAP.

 

“Consolidated Total Debt” shall mean, as of any date of determination, (a) the
sum of (i) all Indebtedness of the Borrower and the Restricted Subsidiaries for
borrowed money outstanding on such date and (ii) all Capitalized Lease
Obligations of the Borrower and the Restricted Subsidiaries outstanding on such
date, all calculated on a consolidated basis in accordance with GAAP minus
(b) the aggregate amount of cash included in the cash accounts listed on the
consolidated balance sheet of the Borrower and

 

11

--------------------------------------------------------------------------------


 

the Restricted Subsidiaries as at such date (other than any such cash
attributable to transactions consummated pursuant to Section 10.4(e) in respect
of accounts receivable (or any portion thereof) that have not been collected
during the Test Period that includes such date of determination) to the extent
the use thereof for application to payment of Indebtedness is not prohibited by
law or any contract to which the Borrower or any of the Restricted Subsidiaries
is a party, provided that, other than for purposes of calculating Consolidated
Total Debt in the Tranche B/Revolver Pricing Grid, the aggregate amount of cash
under clause (b) above shall be limited to a maximum amount of $200,000,000.

 

“Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Total Debt as of the last
day of the relevant Test Period to (b) Consolidated EBITDA for such Test Period.

 

“Consolidated Working Capital” shall mean, at any date, the excess of (a) the
sum of all amounts (other than cash, cash equivalents and bank overdrafts) that
would, in conformity with GAAP, be set forth opposite the caption “total current
assets” (or any like caption) on a consolidated balance sheet of Holdings, the
Borrower and the Restricted Subsidiaries at such date over (b) the sum of all
amounts that would, in conformity with GAAP, be set forth opposite the caption
“total current liabilities” (or any like caption) on a consolidated balance
sheet of Holdings, the Borrower and the Restricted Subsidiaries on such date,
but excluding (i) the current portion of any Funded Debt, (ii) without
duplication of clause (i) above, all Indebtedness consisting of Loans and Letter
of Credit Exposure to the extent otherwise included therein and (iii) the
current portion of deferred income taxes.

 

“Converting Letters of Credit” shall mean each Letter of Credit issued under the
Existing Credit Agreement and outstanding immediately prior to the Closing Date
and set forth on Schedule 1.1(d).

 

“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

 

“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

 

“Credit Documents” shall mean this Agreement, the First Amendment, the
Reaffirmation Agreement (as defined in the First Amendment), the Security
Documents, each Letter of Credit and any promissory notes issued by the Borrower
hereunder.

 

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.

 

“Credit Facility” shall mean a category of Commitments and extensions of credit
thereunder.

 

“Credit Party” shall mean each of the Borrower, the Guarantors and each other
Subsidiary of the Borrower that is a party to a Credit Document.

 

12

--------------------------------------------------------------------------------


 

“CS” shall mean Credit Suisse AG, Cayman Islands Branch and any successor
thereto.

 

“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness other than
any Indebtedness permitted to be issued or incurred under Section 10.1 of this
Agreement, but in any event including any Replacement Term Loans.

 

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Disqualified Equity Interests” shall mean, with respect to any Person, any
Stock of such Person which, by its terms, or by the terms of any security into
which it is convertible or for which it is putable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable (other than as a
result of a change of control or asset sale), pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than as a result of a change of control or asset sale), in whole or in
part, in each case prior to the date that is ninety-one (91) days after the
Latest Maturity Date hereunder; provided that if such Stock or Stock Equivalents
are issued to any plan for the benefit of employees of the Borrower or its
Subsidiaries or by any such plan to such employees, such Stock or Stock
Equivalents shall not constitute Disqualified Equity Interests solely because it
may be required to be repurchased by the Borrower or its Subsidiaries in order
to satisfy applicable statutory or regulatory obligations.

 

“Dividends” shall have the meaning provided in Section 10.6.

 

“Dollar Borrowing” shall mean a Borrowing denominated in Dollars.

 

“Dollar Equivalent” shall mean, on any date of determination, (a) with respect
to any amount denominated in Dollars, such amount, and (b) with respect to any
amount denominated in any Foreign Currency, the equivalent in Dollars of such
amount, determined by the Administrative Agent pursuant to Section 1.2(b) using
the applicable Exchange Rate with respect to such Foreign Currency at the time
in effect under the provisions of such Section 1.2.

 

“Dollar Letter of Credit” shall mean a Letter of Credit denominated in Dollars
and issued pursuant to Section 3.1.

 

“Dollar Revolving Credit Loan” shall mean a Revolving Credit Loan denominated in
Dollars and made pursuant to Section 2.1(b).

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

13

--------------------------------------------------------------------------------


 

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States, any state or territory thereof or
the District of Columbia.

 

“Drawing” shall have the meaning provided in Section 3.4(b).

 

“EMU” shall mean Economic and Monetary Union as contemplated in the Treaty on
European Union.

 

“EMU Legislation” shall mean the legislative measures of the European Union for
the introduction of, changeover to or operation of the Euro in one or more
member states, being in part legislative measures to implement EMU.

 

“Engagement Letter” shall mean that certain engagement letter, dated January 26,
2011, among the Borrower, Credit Suisse Securities (USA) LLC, Deutsche Bank
Securities Inc, Morgan Stanley & Co. Incorporated, UBS Securities LLC and KKR
Capital Markets LLC.

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigations (other than internal reports prepared
by the Borrower or any of the Subsidiaries (a) in the ordinary course of such
Person’s business or (b) as required in connection with a financing transaction
or an acquisition or disposition of real estate) or proceedings relating in any
way to any Environmental Law or any permit issued, or any approval given, under
any such Environmental Law (hereinafter, “Claims”), including (i) any and all
Claims by governmental or regulatory authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to health, safety or the environment.

 

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the environment,
human health or safety or Hazardous Materials.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. 
Section references to ERISA are to ERISA as in effect at the Closing Date and
any subsequent provisions of ERISA amendatory thereof, supplemental thereto or
substituted therefor.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of Section 414(b) or (c) of the Code or, solely for
purposes

 

14

--------------------------------------------------------------------------------


 

of Section 302 or 303 of ERISA or Section 412 or 430 of the Code, is treated as
a single employer under Section 414(b), (c), (m) or (o) of the Code.

 

“Euro” or “€” shall mean the single currency of the European Union as
constituted by the Treaty on European Union and as referred to in the EMU
Legislation.

 

“Eurodollar Loan” shall mean any Eurodollar Term Loan or Eurodollar Revolving
Credit Loan.

 

“Eurodollar Rate” shall mean, with respect to each day during each Interest
Period pertaining to such Eurodollar Loan, a rate equal to (a) in the case of
any Eurodollar Term Loan (other than a Tranche A Term Loan) or Eurodollar
Revolving Credit Loan (other than any Foreign Currency Revolving Credit Loan),
with respect to each day during each Interest Period pertaining to such
Eurodollar Loan, a rate equal to the higher of (a) 1.0% per annum and (b) (ithe
higher of (i) 1.0% per annum and (ii) the rate of interest per annum determined
by the Administrative Agent at approximately 11:00 a.m., London time, on the
date that is two Business Days prior to the commencement of such Interest Period
by reference to the British Bankers’ Association Interest Settlement Rates for
deposits in Dollars (as set forth by the Bloomberg Information Service or any
successor thereto or any other service selected by the Administrative Agent
which has been nominated by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying such rates) for a period equal
to such Interest Period in the case of Loans other than a Tranche A Term Loan
and (b) in the case of any Eurodollar Term Loan that is a Tranche A Term Loan,
the rate determined in accordance with in clause (a)(ii) above; provided, that,
to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “Eurodollar Rate” shall be the
interest rate per annum determined by the Administrative Agent to be the average
of the rates per annum at which deposits in Dollars in an amount comparable to
such Borrowing are offered for such relevant Interest Period to major banks in
the London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period multiplied by (ii) the Statutory
Reserve Rate.  With respect to Eurodollar Borrowings denominated in a Foreign
Currency, the Eurodollar Rate for any Interest Period shall be a rate equal to
the higher of (a) 1.0% per annum and (b) (i) the rate of interest per annum
determined by the Administrative Agent at approximately 11:00 a.m. (London time)
on the Quotation Day for such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in a Foreign
Currency (as set forth by the Bloomberg Information Service or any successor
thereto or any other service selected by the Administrative Agent which has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided, that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this sentence, the
“Eurodollar Rate” shall be the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in a Foreign Currency in an amount comparable to such Borrowing are offered for
such relevant Interest Period to major banks in the London interbank market in
London, England by the Administrative Agent at approximately 11:00

 

15

--------------------------------------------------------------------------------


 

a.m. (London time) on the date that is two Business Days prior to the beginning
of such Interest Period multiplied by (ii) the Statutory Reserve Rate.

 

“Eurodollar Revolving Credit Loan” shall mean any Revolving Credit Loan bearing
interest at a rate determined by reference to the Eurodollar Rate.

 

“Eurodollar Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Eurodollar Rate.

 

“Event of Default” shall have the meaning provided in Section 11.

 

“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of
(a) the sum, without duplication, of (i) Consolidated Net Income for such
period, (ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income, (iii) decreases in
Consolidated Working Capital for such period and (iv) an amount equal to the
aggregate net non-cash loss on the sale, lease, transfer or other disposition of
assets by the Borrower and the Restricted Subsidiaries during such period (other
than sales in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income over (b) the sum, without duplication,
of (i) an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income, (ii) the aggregate amount actually
paid by the Borrower and the Restricted Subsidiaries in cash during such period
on account of Capital Expenditures (excluding the principal amount of
Indebtedness incurred in connection with such Capital Expenditures, whether
incurred in such period or in a subsequent period), (iii) the aggregate amount
of all prepayments of Revolving Credit Loans and Swingline Loans made during
such period to the extent accompanying reductions of the Total Revolving Credit
Commitments, (iv) the aggregate amount of all principal payments of Indebtedness
of the Borrower or the Restricted Subsidiaries (including any Term Loans and the
principal component of payments in respect of Capitalized Lease Obligations but
excluding Revolving Credit Loans, Swingline Loans and voluntary prepayments of
Term Loans pursuant to Section 5.1) made during such period (other than in
respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder), (v) an amount equal
to the aggregate net non-cash gain on the sale, lease, transfer or other
disposition of assets by the Borrower and the Restricted Subsidiaries during
such period (other than sales in the ordinary course of business) to the extent
included in arriving at such Consolidated Net Income, (vi) increases in
Consolidated Working Capital for such period, (vii) payments by the Borrower and
the Restricted Subsidiaries during such period in respect of long-term
liabilities of the Borrower and the Restricted Subsidiaries other than
Indebtedness, (viii) the amount of acquisitions and investments made during such
period pursuant to Section 10.5 to the extent that such acquisitions or
investments were financed with internally generated cash flow of the Borrower
and the Restricted Subsidiaries, (ix) the amount of dividends paid during such
period pursuant to clause (b), (c), (d) or (e) of the proviso to Section 10.6 to
the extent such dividends were paid with the proceeds of any amount referred to
in paragraph (a) of this definition, (x) the aggregate amount of expenditures
actually made by the Borrower and the Restricted Subsidiaries in cash during
such period (including expenditures for the payment of financing fees) to the
extent that such expenditures are not expensed during

 

16

--------------------------------------------------------------------------------


 

such period and (xi) the aggregate amount of any premium, make-whole or penalty
payments actually paid in cash by the Borrower and the Restricted Subsidiaries
during such period that are required to be made in connection with any
prepayment of Indebtedness.

 

“Exchange Rate” shall mean on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m. (London time) on such day on the Bloomberg Key
Cross-Currency Rates Page for such Foreign Currency.  In the event that such
rate does not appear on any Bloomberg Key Cross-Currency Rates Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Borrower, or, in the absence of such agreement,
such Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such Foreign Currency are then being
conducted, at or about 10:00 a.m. (Local Time) on such date for the purchase of
Dollars for delivery two Business Days later, provided that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the Borrower, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

 

“Existing Credit Agreement” shall have the meaning provided in the introductory
statement to this Agreement.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, effective as of the
date hereof, and any current or future regulations promulgated thereunder or
official interpretations thereof.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day of such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

 

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

 

“Final Date” shall mean the date on which the Revolving Credit Commitments shall
have terminated, no Revolving Credit Loans shall be outstanding and the
applicable Letter of Credit Outstandings shall have been reduced to zero.

 

“First Amendment” shall mean the First Amendment to this Agreement, dated as of
February 22, 2012.

 

17

--------------------------------------------------------------------------------


 

“First Amendment Effective Date” shall mean February 22, 2012, the date on which
the conditions set forth in Section 5 of the First Amendment are satisfied.

 

“First Amendment Engagement Letter” shall mean that certain engagement letter,
dated January 27, 2012, among the Borrower, Credit Suisse Securities (USA) LLC
and KKR Capital Markets LLC.

 

“Fixed Charge Coverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Consolidated EBITDA for the relevant Test Period to (b) the Fixed
Charges for such Test Period.  In the event that the Borrower or any Restricted
Subsidiary incurs, assumes, guarantees or redeems any Indebtedness or issues or
redeems Disqualified Equity Interests or preferred stock subsequent to the
commencement of the Test Period but prior to or simultaneously with the date of
determination, then the Fixed Charge Coverage Ratio shall be calculated giving
pro forma effect to such incurrence, assumption, guarantee or redemption of
Indebtedness, or such issuance or redemption of Disqualified Equity Interests or
preferred stock (in each case, including a pro forma application of the net
proceeds therefrom), as if the same had occurred at the beginning of the Test
Period.

 

For purposes of calculating the Fixed Charge Coverage Ratio, investments,
acquisitions, dispositions, mergers, consolidations and disposed operations (as
determined in accordance with GAAP) that have been made by the Borrower or any
Restricted Subsidiary during the Test Period or subsequent to such Test Period
and on or prior to or simultaneously with the date of determination shall be
calculated on a pro forma basis assuming that all such investments,
acquisitions, dispositions, mergers, consolidations and disposed operations (and
the change in any associated fixed charge obligations and the change in
Consolidated EBITDA resulting therefrom) had occurred on the first day of the
Test Period.  If since the beginning of such period any Person (that
subsequently became a Restricted Subsidiary or was merged with or into the
Borrower or any Restricted Subsidiary since the beginning of such period) shall
have made any investment, acquisition, disposition, merger, consolidation or
disposed operation that would have required adjustment pursuant to this
definition, then the Fixed Charge Coverage Ratio shall be calculated giving pro
forma effect thereto for such Test Period as if such Investment, acquisition,
disposition, merger, consolidation or disposed operation had occurred at the
beginning of the Test Period. Any such pro forma adjustment made as a result of
a Permitted Acquisition shall be made in a manner that is consistent with clause
(iv) of the proviso to the definition of Consolidated EBITDA.

 

For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by an
Authorized Officer of the Borrower.  If any Indebtedness bears a floating rate
of interest and is being given pro forma effect, the interest on such
Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any obligation in respect of Hedge Agreements applicable to such
Indebtedness).  Interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by an Authorized Officer of the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP.  For

 

18

--------------------------------------------------------------------------------


 

purposes of making the computation referred to above, interest on any
Indebtedness under a revolving credit facility computed on a pro forma basis
shall be computed based upon the average daily balance of such Indebtedness
during the applicable period. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as the Borrower may designate.

 

“Fixed Charges” means, with respect to any Person for any period, the sum of:

 

(a)           Consolidated Interest Expense of such Person for such period;

 

(b)           all cash dividend payments (excluding items eliminated in
consolidation) on any series of preferred stock of such Person made during such
period; and

 

(c)           all cash dividend payments (excluding items eliminated in
consolidation) on any series of Disqualified Equity Interests made during such
period.

 

“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.

 

“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.

 

“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.

 

“Foreign Currencies” shall mean Euro and Sterling.

 

“Foreign Currency Borrowing” shall mean a Borrowing comprised of Foreign
Currency Revolving Credit Loans.

 

“Foreign Currency Letter of Credit” shall mean a Letter of Credit denominated in
a Foreign Currency and issued pursuant to Section 3.1.

 

“Foreign Currency Revolving Credit Loan” shall mean a Revolving Loan denominated
in a Foreign Currency and made pursuant to Section 2.1(b).

 

“Foreign Joint Venture” shall mean any Restricted Foreign Subsidiary in which
the Borrower and its Restricted Subsidiaries own, collectively, less than 100%
of the equity interests and designated as such in a written notice to the
Administrative Agent by

 

19

--------------------------------------------------------------------------------


 

the Borrower; provided, that in the event a Restricted Subsidiary not previously
designated by the Borrower as a Foreign Joint Venture is subsequently
re-designated as a Foreign Joint Venture, (x) such re-designation shall be
deemed to be an investment on the date of such re-designation in a Foreign Joint
Venture in an amount equal to the product of (i) the net worth of such
re-designated Restricted Subsidiary immediately prior to such re-designation
(such net worth to be calculated without regard to any guarantee provided by
such re-designated Restricted Subsidiary) and (ii) the percentage of capital
stock or other equity interests in such Foreign Joint Venture owned by the
Borrower or its Restricted Subsidiaries (other than Foreign Joint Ventures) and
(y) no Default or Event of Default would result from such re-designation.

 

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

 

“Fronting Fee” shall have the meaning provided in Section 4.1(c).

 

“Funded Debt” shall mean all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of the Borrower or one of the Restricted Subsidiaries,
to a date more than one year from such date or arises under a revolving credit
or similar agreement that obligates the lender or lenders to extend credit
during a period of more than one year from such date, including all amounts of
Funded Debt required to be paid or prepaid within one year from the date of its
creation and, in the case of the Borrower, Indebtedness in respect of the Loans.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time; provided, however, that if there
occurs after the Closing Date any change in GAAP that affects in any respect the
calculation of any covenant contained in Section 10, the Lenders and the
Borrower shall negotiate in good faith amendments to the provisions of this
Agreement that relate to the calculation of such covenant with the intent of
having the respective positions of the Lenders and the Borrower after such
change in GAAP conform as nearly as possible to their respective positions as of
the Closing Date and, until any such amendments have been agreed upon, the
covenants in Section 10 shall be calculated as if no such change in GAAP has
occurred; provided further, that any change in GAAP after the Closing Date will
not cause any lease that was not or would not have been a Capital Lease prior to
such change to be deemed a Capital Lease

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guarantee” shall mean the Guarantee, made by each Guarantor in favor of the
Administrative Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit A, as the same may be amended, supplemented or otherwise
modified from time to time.

 

20

--------------------------------------------------------------------------------


 

“Guarantee and Collateral Exception Amount” shall mean, at any time,
$200,000,000.

 

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.

 

“Guarantors” shall mean shall mean (a) Holdings, (b) each US Subsidiary
Guarantor (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement immediately prior to the Closing Date and (c) each Domestic
Subsidiary that becomes a party to the Guarantee after the Closing Date pursuant
to Section 9.11.

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
which is prohibited, limited or regulated by any Environmental Law.

 

“Hedge Agreements” shall mean interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, commodity price protection agreements or other
commodity price hedging agreements, and other similar agreements entered into by
the Borrower or any of the Restricted Subsidiaries in the ordinary course of
business (and not for speculative purposes) in order to protect the Borrower or
any of the Restricted Subsidiaries against fluctuations in interest rates,
currency exchange rates or commodity prices.

 

“Holdings” shall have the meaning set forth in the introductory statement to
this Agreement.

 

21

--------------------------------------------------------------------------------


 

“Increased Amount Date” shall have the meaning provided in Section 2.14.

 

“Increased Commitment Amount” shall have the meaning given to such term in
Section 13.1.

 

“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) the deferred purchase price of assets or services that in
accordance with GAAP would be included as liabilities in the balance sheet of
such Person, (c) the face amount of all letters of credit issued for the account
of such Person and, without duplication, all drafts drawn thereunder, (d) all
indebtedness of a second Person secured by any Lien on any property owned by
such first Person, whether or not such indebtedness has been assumed, (e) all
Capitalized Lease Obligations of such Person, (f) all net obligations of such
Person under interest rate swap, cap or collar agreements, interest rate future
or option contracts, currency swap agreements, currency future or option
contracts, commodity price protection agreements or other commodity price
hedging agreements and other similar agreements and (g) without duplication, all
Guarantee Obligations of such Person; provided, that Indebtedness shall not
include trade payables and accrued expenses, in each case payable directly or
through a bank clearing arrangement and arising in the ordinary course of
business.

 

“Initial Financial Statement Delivery Date” shall mean the date on which
Section 9.1 Financials are delivered to the Lenders under Section 9.1 for the
first full fiscal quarter following the Closing Date.

 

“Interest Period” shall mean, with respect to any Term Loan or Revolving Credit
Loan, the interest period applicable thereto, as determined pursuant to
Section 2.9.

 

“Joinder Agreement” means an agreement substantially in the form of Exhibit N.

 

“Judgment Currency” shall have the meaning set forth in Section 13.17.

 

“Judgment Currency Conversion Date” shall have the meaning set forth in
Section 13.17.

 

“KKR” shall mean each of Kohlberg Kravis Roberts & Co., L.P. and KKR Associates,
L.P.

 

“L/C Maturity Date” shall mean the date that is five Business Days prior to the
Revolving Credit Maturity Date.

 

“L/C Participant” shall have the meaning provided in Section 3.3(a).

 

“L/C Participation” shall have the meaning provided in Section 3.3(a).

 

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date applicable to any Class of Loans or Commitments with respect to
such Class of Loans or Commitments at such time, including, for the avoidance of
doubt, the latest

 

22

--------------------------------------------------------------------------------


 

maturity date of any New Term Loan, New Term Loan Commitment, New Revolving Loan
or New Revolving Loan Commitment, in each case as extended from time to time in
accordance with this Agreement.

 

“Lender Default” shall mean (a) the failure (which has not been cured) of a
Lender to make available its portion of any Borrowing or to fund its portion of
any unreimbursed payment under Section 3.3, (b) the notification by a Lender to
the Borrower, the Administrative Agent, the Letter of Credit Issuer, the
Swingline Lender or any Lender in writing that it does not intend to comply with
any of its funding obligations under this Agreement or a Lender making a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit, (c) the failure, within three Business Days after request by
the Administrative Agent, of a Lender to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit and Swingline Loans,
(d) the failure of a Lender to otherwise pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good faith
dispute, or (e) a Lender (i) becoming or being insolvent or having a parent
company that has become or is insolvent or (ii) becoming the subject of a
bankruptcy or insolvency proceeding, or having a receiver, conservator, trustee
or custodian appointed for it, or taking any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or having a parent company that has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.

 

“Lenders” shall mean (a) the Persons listed on Schedule 1.1(c) and (bas of the
Closing Date, (b) effective as of the First Amendment Effective Date, the
Persons that become a party hereto by executing the First Amendment and (c) any
other Person that becomes a party hereto pursuant to an Assignment and
Acceptance, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Acceptance or otherwise ceases to have any Loans or
Commitments hereunder.

 

“Letter of Credit” shall mean each standby letter of credit issued pursuant to
Section 3.1.

 

“Letter of Credit Commitment” shall mean $100,000,000, as the same may be
reduced from time to time pursuant to Section 3.1.

 

“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (a) the Dollar Equivalent of the amount of any Unpaid Drawings in
respect of which such Lender has made (or is required to have made) payments to
the Letter of Credit Issuer pursuant to Section 3.4(a) at such time and (b) such
Lender’s Revolving Credit Commitment Percentage of the Letter of Credit
Outstanding at such time (excluding the portion thereof consisting of Unpaid
Drawings in respect of which the Lenders have

 

23

--------------------------------------------------------------------------------


 

made (or are required to have made) payments to the Letter of Credit Issuer
pursuant to Section 3.4(a)).

 

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).

 

“Letter of Credit Issuer” shall mean CS, any of its Affiliates or any successor
pursuant to Section 3.6.  The Letter of Credit Issuer may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of the
Letter of Credit Issuer, including with respect to Foreign Currency Letters of
Credit, and in each such case the term “Letter of Credit Issuer” shall include
any such Affiliate with respect to Letters of Credit issued by such Affiliate. 
In the event that there is more than one Letter of Credit Issuer at any time,
references herein and in the other Credit Documents to the Letter of Credit
Issuer shall be deemed to refer to the Letter of Credit Issuer in respect of the
applicable Letter of Credit or to all Letter of Credit Issuers, as the context
requires.

 

“Letter of Credit Outstanding” shall mean, at any time, the sum of, without
duplication, (i) the aggregate Stated Amount of all outstanding Letters of
Credit issued under the Revolving Credit Commitment and (ii) the aggregate
amount of all Unpaid Drawings in respect of all Letters of Credit issued under
the Revolving Credit Commitment.

 

“Letter of Credit Request” shall have the meaning provided in Section 3.2.

 

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, lien (statutory or other) or similar encumbrance (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof).

 

“Loan” shall mean any Revolving Credit Loan, Swingline Loan, Tranche A Term
Loan, Tranche B Term Loan, New Revolving Loan or New Term Loan made by any
Lender hereunder.

 

“Local Time” shall mean (a) with respect to a Loan, Borrowing or Letter of
Credit denominated in Dollars, New York time, and (b) with respect to a
Eurodollar Loan or Eurodollar Borrowing denominated in any Foreign Currency,
London time.

 

“Management Group” shall mean, at any time, the Chairman of the Board, any
President, any Executive Vice President or Vice President, any Managing
Director, any Treasurer and any Secretary of any of the Parent Companies,
Holdings, the Borrower or any Subsidiaries at such time.

 

“Mandatory Borrowing” shall have the meaning provided in Section 2.1(d).

 

“Material Adverse Change” shall mean any change in the business, assets,
operations, properties or financial condition of Holdings, the Borrower and its
Subsidiaries, taken as a whole, that would materially adversely affect the
ability of Holdings, the Borrower and the other Credit Parties, taken as a
whole, to perform their obligations under this Agreement or any of the other
Credit Documents.

 

24

--------------------------------------------------------------------------------


 

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of Holdings, the
Borrower and the Subsidiaries, taken as a whole, that would materially adversely
affect (a) the ability of Holdings, the Borrower and the other Credit Parties,
taken as a whole, to perform their obligations under this Agreement or any of
the other Credit Documents or (b) the rights and remedies of the Administrative
Agent and the Lenders under this Agreement or any of the other Credit Documents.

 

“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary of the Borrower (i) whose total assets at the last day of the Test
Period ending on the last day of the most recent fiscal period for which
Section 9.1 Financials have been delivered were equal to or greater than 2% of
the Consolidated Total Assets of the Borrower and the Restricted Subsidiaries at
such date or (ii) whose gross revenues for such Test Period were equal to or
greater than 2% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP.

 

“Maturity Date” shall mean the Tranche A Term Loan Maturity Date, the Tranche B
Term Loan Maturity Date or the Revolving Credit Maturity Date, as applicable.

 

“Minimum Borrowing Amount” shall mean (a) with respect to a Dollar Borrowing of
Term Loans or Revolving Credit Loans, $1,000,000, (b) with respect to a Foreign
Currency Borrowing of Revolving Credit Loans, the smallest amount of the
applicable Foreign Currency that has a Dollar Equivalent in excess of $1,000,000
and (c) with respect to a Borrowing of Swingline Loans, $100,000.

 

“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns capital stock or other equity
interests.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

 

“Mortgage” shall mean a Mortgage, Assignment of Leases and Rents, Security
Agreement and Financing Statement or other Security Document entered into by the
owner of a Mortgaged Property and the Administrative Agent for the benefit of
the Lenders and the other Secured Parties named therein in respect of that
Mortgaged Property, substantially in the form of Exhibit B, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Mortgaged Property” shall mean, initially, each parcel of real estate and the
improvements thereto owned by a Credit Party and identified on Schedule 1.1(b),
and includes each other parcel of real property and improvements thereto with
respect to which a Mortgage is granted pursuant to Section 9.15.

 

25

--------------------------------------------------------------------------------


 

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section 3(37)
or 4001(a)(3) of ERISA with respect to which the Borrower, a Subsidiary or an
ERISA Affiliate is, or within the past six years was, obligated to contribute or
to otherwise make payments.

 

“Net Cash Proceeds” shall mean, with respect to any Prepayment Event, the gross
cash proceeds (including payments from time to time in respect of installment
obligations, if applicable, but only as and when received) received by or on
behalf of Holdings, the Borrower or any of the Restricted Subsidiaries in
respect of such Prepayment Event, less the sum of:

 

(i)  in the case of any Prepayment Event, the amount, if any, of all taxes paid
or estimated to be payable by Holdings, the Borrower or any of the Restricted
Subsidiaries in connection with such Prepayment Event,

 

(ii)  in the case of any Asset Sale Prepayment Event, the amount of any
reasonable reserve established in accordance with GAAP against any liabilities
(other than any taxes deducted pursuant to clause (i) above) (x) associated with
the assets that are the subject of such Asset Sale Prepayment Event and
(y) retained by Holdings, the Borrower or any of the Restricted Subsidiaries;
provided, that the amount of any subsequent reduction of such reserve (other
than in connection with a payment in respect of any such liability) shall be
deemed to be Net Cash Proceeds of such an Asset Sale Prepayment Event occurring
on the date of such reduction,

 

(iii)  in the case of any Asset Sale Prepayment Event, the amount of any
Indebtedness (other than any Indebtedness hereunder) secured by a Lien on the
assets that are the subject of such Asset Sale Prepayment Event to the extent
that the instrument creating or evidencing such Indebtedness requires that such
Indebtedness be repaid upon consummation of such Asset Sale Prepayment Event,

 

(iv)  in the case of any Asset Sale Prepayment Event (other than with respect to
an Asset Sale Prepayment Event consummated pursuant to Section 10.4(e)), the
amount of any proceeds of such Asset Sale Prepayment Event that the Borrower has
reinvested (or intends to reinvest within one year of the date of such Asset
Sale Prepayment Event) in the business of the Borrower or any of the Restricted
Subsidiaries (subject to Section 9.14), provided that any portion of such
proceeds that has not been so reinvested within such one-year period shall
(x) be deemed to be Net Cash Proceeds of an Asset Sale Prepayment Event
occurring on the last day of such one-year period and (y) be applied to the
repayment of Term Loans in accordance with Section 5.2(a)(i); provided further
that, for purposes of the preceding proviso, such one-year period shall be
extended by up to twelve months (or, if less, extended by up to the shortest
period of time in excess of one year that such a reinvestment period exists
pursuant to, or may be extended under the terms of, any instrument governing any
publicly offered or privately placed Indebtedness of Holdings or the Borrower)
from the last day of such one-year period so long as (A) such proceeds are to be
reinvested within such additional twelve-month period under the Borrower’s
business plan as most recently adopted in good faith by its Board of Directors

 

26

--------------------------------------------------------------------------------


 

and (B) the Borrower believes in good faith that such proceeds will be so
reinvested within such additional twelve-month period, and

 

(v)  in the case of any Prepayment Event, reasonable and customary fees,
commissions, expenses, issuance costs, discounts and other costs paid by either
of the Parent Companies, Holdings, the Borrower or any of the Restricted
Subsidiaries, as applicable, in connection with such Prepayment Event (other
than those payable to either of the Parent Companies, Holdings, the Borrower or
any Subsidiary of the Borrower), in each case only to the extent not already
deducted in arriving at the amount referred to in clause (a) above.

 

“New Loan Commitments” shall have the meaning provided in Section 2.14.

 

“New Revolving Loan” shall have the meaning provided in Section 2.14.

 

“New Revolving Loan Commitments” shall have the meaning provided in
Section 2.14.

 

“New Revolving Loan Lender” shall have the meaning provided in Section 2.14.

 

“New Sellers” shall mean mg technologies ag and certain of its subsidiaries that
are parties to the Sale and Purchase Agreement.

 

“New Term Loan” shall have the meaning provided in Section 2.14.

 

“New Term Loan Commitments” shall have the meaning provided in Section 2.14.

 

“New Term Loan Lender” shall have the meaning provided in Section 2.14.

 

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

 

“Non-Excluded Taxes” shall have the meaning provided in Section 5.4(a).

 

“Non-U.S. Lender” shall have the meaning provided in Section 5.4(b).

 

“Notice of Borrowing” shall have the meaning provided in Section 2.3.

 

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6.

 

“Obligations” shall have the meaning assigned to such term in the applicable
Security Documents.

 

27

--------------------------------------------------------------------------------


 

“Obligation Currency” shall have the meaning given to that term in
Section 13.17.

 

“OID” shall have the meaning given to that term in Section 2.14.

 

“Original Seller” shall mean Laporte Plc.

 

“Other Term Loans” shall have the meaning provided in Section 2.14.

 

“Parent” shall mean Rockwood Holdings, Inc., a Delaware corporation.

 

“Parent Companies” shall mean the Parent, PIK Holdco and any direct or indirect
wholly owned Subsidiary of Parent or PIK Holdco that is a direct or indirect
parent company of Holdings.

 

“Participant” shall have the meaning provided in Section 13.6(c)(i).

 

“Participant Register” shall have the meaning provided in Section 13.6(c)(iii).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation, established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Perfection Certificate” shall mean a certificate in the form of Exhibit C or
any other form approved by the Administrative Agent.

 

“Permitted Acquisition” shall mean the acquisition, by merger or otherwise, by
the Borrower or any of the Restricted Subsidiaries of assets or capital stock or
other equity interests, so long as (a) such acquisition and all transactions
related thereto shall be consummated in accordance with applicable law; (b) such
acquisition shall result in the issuer of such capital stock or other equity
interests becoming a Restricted Subsidiary and, in the case of a Restricted
Domestic Subsidiary, a Guarantor, to the extent required by Section 9.11;
(c) such acquisition shall result in the Administrative Agent, for the benefit
of the applicable Lenders, being granted a security interest in any capital
stock or any assets so acquired to the extent required by Sections 9.11, 9.12
and/or 9.15; (d) after giving effect to such acquisition, no Default or Event of
Default shall have occurred and be continuing; and (e) the Borrower shall be in
compliance, on a pro forma basis after giving effect to such acquisition
(including any Indebtedness assumed or permitted to exist or incurred pursuant
to Sections 10.1(j) and 10.1(k), respectively, and any related Pro Forma
Adjustment), with the covenants set forth in Sections 10.9 and 10.10, as such
covenants are recomputed as at the last day of the most recently ended Test
Period under such Sections as if such acquisition had occurred on the first day
of such Test Period.

 

“Permitted Amendments” shall mean extensions of the final maturity date of the
Revolving Credit Loans and the Revolving Credit Commitments, the Tranche A Term
Loans and/or the Tranche B Term Loans of the Accepting Lenders (provided, that
such extensions may not result in having more than two additional final maturity
dates with respect to each of the Revolving Credit Loans, the Tranche A Term
Loans and the

 

28

--------------------------------------------------------------------------------


 

Tranche B Term Loans under this Agreement in any year without the consent of the
Administrative Agent) and in connection therewith, any increase in the
Applicable ABR Margin and Applicable Eurodollar Margin with respect to the
applicable Loans and/or Commitments of the Accepting Lenders and the payment of
additional fees to the Accepting Lenders (such increase and/or payments to be in
the form of cash, equity interest or other property to the extent not prohibited
by this Agreement).

 

“Permitted Capital Expenditure Amount” shall have the meaning provided in
Section 10.11(a).

 

“Permitted Holders” shall mean Kohlberg Kravis Roberts & Co. L.P., DLJ Merchant
Banking Partners III, L.P., their respective affiliates and the Management
Group.

 

“Permitted Investments” shall mean (a) securities issued or unconditionally
guaranteed by the United States government or any agency or instrumentality
thereof, in each case having maturities of not more than 24 months from the date
of acquisition thereof; (b) securities issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof or any political subdivision of any such state or any
public instrumentality thereof having maturities of not more than 24 months from
the date of acquisition thereof and, at the time of acquisition, having an
investment grade rating generally obtainable from either S&P or Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, then from
another nationally recognized rating service); (c) commercial paper issued by
any Lender or any bank holding company owning any Lender; (d) commercial paper
maturing no more than 12 months after the date of creation thereof and, at the
time of acquisition, having a rating of at least A-2 or P-2 from either S&P or
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized rating
service); (e) domestic and eurodollar certificates of deposit or bankers’
acceptances maturing no more than two years after the date of acquisition
thereof issued by any Lender or any other bank having combined capital and
surplus of not less than $250,000,000 in the case of domestic banks and
$100,000,000 (or the dollar equivalent thereof) in the case of foreign banks;
(f) repurchase agreements with a term of not more than 30 days for underlying
securities of the type described in clauses (a), (b) and (e) above entered into
with any bank meeting the qualifications specified in clause (e) above or
securities dealers of recognized national standing; (g) marketable short-term
money market and similar securities, having a rating of at least A-2 or P-2 from
either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service); (h) shares of investment companies that are registered under
the Investment Company Act of 1940 and invest solely in one or more of the types
of securities described in clauses (a) through (g) above; and (i) in the case of
investments by any Restricted Foreign Subsidiary or investments made in a
country outside the United States of America, other customarily utilized
high-quality investments in the country where such Restricted Foreign Subsidiary
is located or in which such investment is made.

 

“Permitted Liens” shall mean (a) Liens for taxes, assessments or governmental
charges or claims not yet due or which are being contested in good faith and

 

29

--------------------------------------------------------------------------------


 

by appropriate proceedings for which appropriate reserves have been established
in accordance with GAAP; (b) Liens in respect of property or assets of the
Borrower or any of the Subsidiaries imposed by law, such as carriers’,
warehousemen’s and mechanics’ Liens and other similar Liens arising in the
ordinary course of business, in each case so long as such Liens arise in the
ordinary course of business and do not individually or in the aggregate have a
Material Adverse Effect; (c) Liens arising from judgments or decrees in
circumstances not constituting an Event of Default under Section 11.13;
(d) Liens incurred or deposits made in connection with workers’ compensation,
unemployment insurance and other types of social security, or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, government contracts, performance and return-of-money bonds and other
similar obligations incurred in the ordinary course of business; (e) ground
leases in respect of real property on which facilities owned or leased by the
Borrower or any of its Subsidiaries are located; (f) easements, rights-of-way,
restrictions, minor defects or irregularities in title and other similar charges
or encumbrances not interfering in any material respect with the business of
Holdings, the Borrower and its Subsidiaries, taken as a whole; (g) any interest
or title of a lessor or secured by a lessor’s interest under any lease permitted
by this Agreement; (h) Liens in favor of customs and revenue authorities arising
as a matter of law to secure payment of customs duties in connection with the
importation of goods; (i) Liens on goods the purchase price of which is financed
by a documentary letter of credit issued for the account of the Borrower or any
of its Subsidiaries; provided, that such Lien secures only the obligations of
the Borrower or such Subsidiaries in respect of such letter of credit to the
extent permitted under Section 10.1; (j) leases or subleases and licenses or
sub-licenses granted to others not interfering in any material respect with the
business of Holdings, the Borrower and its Subsidiaries, taken as a whole;
(k) Liens created in the ordinary course of business in favor of banks and other
financial institutions over credit balances of any bank accounts of any of the
Parent Companies, Holdings, the Borrower and the Restricted Subsidiaries held at
such banks or financial institutions, as the case may be, to facilitate the
operation of cash pooling and/or interest set-off arrangements in respect of
such bank accounts in the ordinary course of business; and (l) Liens on accounts
receivables, the account into which such accounts receivable are paid and other
related rights in respect of which security interests are customarily granted in
connection with asset securitization transactions involving accounts receivable,
in each case, in favor of the factoring or financing party in respect of such
accounts receivable; provided, that the applicable accounts receivable financing
facilities or factoring arrangements are permitted by Section 10.4(e).

 

“Permitted Other Indebtedness” shall mean subordinated or senior Indebtedness
(which Indebtedness may (x) be unsecured, (y) have the same Lien priority as the
Obligations or (z) be secured by a Lien ranking junior to the Lien securing the
Obligations), in each case issued or incurred by the Borrower or a Guarantor,
(a) the terms of which do not provide for any scheduled repayment, mandatory
repayment or redemption or sinking fund obligations prior to, at the time of
incurrence, (i) the Tranche B Term Loan Maturity Date, in the case of such
Indebtedness that is a term loan having the same Lien priority as the
Obligations or (ii) the date that is ninety-one (91) days after the Latest
Maturity Date hereunder, in the case of such Indebtedness not described in the
foregoing sub-clause (i) (other than, with respect to any

 

30

--------------------------------------------------------------------------------


 

such Indebtedness, customary offers to repurchase upon a change of control,
asset sale or casualty or condemnation event and customary acceleration rights
after an event of default), (b) the covenants, events of default, guarantees,
collateral and other terms of which (other than interest rate and redemption or
prepayment premiums), taken as a whole, are not more restrictive to the Borrower
and the Restricted Subsidiaries than those set forth herein; provided that a
certificate of an Authorized Officer of the Borrower delivered to the
Administrative Agent at least five Business Days (or such shorter period as the
Administrative Agent may reasonably agree) prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within three Business Days after
receipt of such certificate that it disagrees with such determination (including
a reasonable description of the basis upon which it disagrees), (c) of which no
Subsidiary of the Borrower (other than a Guarantor) is an obligor and (d) that,
if secured, are not secured by any assets other than the Collateral.

 

“Permitted Other Indebtedness Yield Differential” shall have the meaning given
to that term in Section 10.2(k).

 

“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by the
Borrower or any of the Restricted Subsidiaries after the Closing Date; provided,
that such Sale Leaseback is consummated for fair value as determined at the time
of consummation in good faith by the Borrower and, in the case of any Sale
Leaseback (or series of related Sales Leasebacks) the aggregate proceeds of
which exceed $20,000,000, the Board of Directors of the Borrower (which such
determination may take into account any retained interest or other investment of
the Borrower or such Restricted Subsidiary in connection with, and any other
material economic terms of, such Sale Leaseback).

 

“Permitted Senior Subordinated Debt” shall mean the Senior Subordinated Notes;
provided, that the aggregate principal amount of Senior Subordinated Notes
outstanding at any time shall not exceed the sum of $200,000,000 and
€250,108,000 plus any redemption or prepayment premiums payable in respect of
the Senior Subordinated Notes.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

 

“PIK Holdco” shall mean Rockwood Specialties Consolidated, Inc., a Delaware
corporation.

 

“Plan” shall mean any single-employer plan, as defined in Section 4001 of ERISA
and subject to Title IV of ERISA, that is or was within any of the preceding six
plan years maintained or contributed to (or to which there is or was an
obligation to contribute or to make payments to) by the Borrower, a Subsidiary
or an ERISA Affiliate.

 

31

--------------------------------------------------------------------------------


 

“Pledge Agreement” shall mean the Pledge Agreement, entered into by Holdings,
the Borrower, the other pledgors party thereto and the Administrative Agent for
the benefit of the Lenders, substantially in the form of Exhibit D, as the same
may be amended, supplemented or otherwise modified from time to time.

 

“Post-Closing Schedule” shall have the meaning provided in Section 9.16.

 

“Prepayment Event” shall mean any Asset Sale Prepayment Event or Debt Incurrence
Prepayment Event.

 

“Pricing Grid” shall have the meaning provided in the definition of “Applicable
ABR Margin.”

 

“Prime Rate” shall mean the rate of interest per annum announced from time to
time by CS as its reference rate in effect at its principal office in New York
City (the Prime Rate not being intended to be the lowest rate of interest
charged by CS in connection with extensions of credit to debtors); each change
in the Prime Rate shall be effective as of the opening of business on the date
such change is announced as being effective.

 

“Pro Forma Adjustment” shall mean, for any Test Period that includes any of the
six fiscal quarters first ending following any Permitted Acquisition, with
respect to the Acquired EBITDA of the applicable Acquired Entity or Business or
the Consolidated EBITDA of the Borrower affected by such acquisition, the pro
forma increase or decrease in such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, projected by the Borrower in good faith as a result of
reasonably identifiable and supportable net cost savings or additional net
costs, as the case may be, realizable during such period by combining the
operations of such Acquired Entity or Business with the operations of the
Borrower and its Subsidiaries; provided, that so long as such net cost savings
or additional net costs will be realizable at any time during such six-quarter
period, it may be assumed, for purposes of projecting such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, that such net cost savings or additional net costs will be realizable during
the entire such period; provided further, that any such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, shall be without duplication for net cost savings or additional net costs
actually realized during such period and already included in such Acquired
EBITDA or such Consolidated EBITDA, as the case may be.

 

“Pro Forma Adjustment Certificate” shall mean any certificate of an Authorized
Officer of the Borrower delivered pursuant to Section 9.1(h) or setting forth
the information described in clause (iv) to Section 9.1(d).

 

“Purchase Agreement” shall mean the Business and Share Sale and Purchase
Agreement dated September 25, 2000, between the Original Seller and Parent.

 

“Quotation Day” shall mean, with respect to any Eurodollar Borrowing denominated
in a Foreign Currency and any Interest Period, the day on which it is market
practice in the relevant interbank market for prime banks to give quotations for
deposits in

 

32

--------------------------------------------------------------------------------


 

the currency of such Borrowing for delivery on the first day of such Interest
Period.  If such quotations would normally be given by prime banks on more than
one day, the Quotation Day will be the last of such days.

 

“Ratings Condition” shall mean, at any time of determination, the condition such
that the Borrower has a public corporate family rating of Ba1 or better by
Moody’s and a public corporate credit rating of BB+ or better by S&P (in each
case, with no negative outlook).

 

“Real Estate” shall have the meaning given to that term in Section 9.1(f).

 

“Recalculation Date” shall have the meaning provided in Section 1.2.

 

“Redemption” shall have the meaning provided in Section 9.13.

 

“Reference Lender” shall mean CS.

 

“Refinanced Term Loans” shall have the meaning provided in Section 13.1.

 

“Refinancing” shall have the meaning provided in the introductory statement to
this Agreement.

 

“Register” shall have the meaning provided in Section 13.6(b)(iv).

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, employees, agents, trustees and advisors
of such Person and any Person that possesses, directly or indirectly, the power
to direct or cause the direction of the management or policies of such Person,
whether through the ability to exercise voting power, by contract or otherwise.

 

“Replacement Term Loans” shall have the meaning provided in Section 13.1.

 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA and
the regulations thereunder with respect to a Plan (other than a Plan maintained

 

33

--------------------------------------------------------------------------------


 

by an ERISA Affiliate that is considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Section 414 of the Code), other than those events as to
which notice is waived pursuant to PBGC Regulations (pertaining to Section 4043
of ERISA) as in effect on the date hereof.

 

“Required Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding a majority of the sum of the Dollar Equivalent of (i) the Adjusted Total
Revolving Credit Commitment at such date, (ii) the Adjusted Total Term Loan
Commitment at such date and (iii) the outstanding principal amount of the Term
Loans (excluding the Term Loans held by Defaulting Lenders) at such date or
(b) if the Total Revolving Credit Commitment and the Total Term Loan Commitment
have been terminated or for the purposes of acceleration pursuant to Section 11,
the holders (excluding Defaulting Lenders) of a majority of the Dollar
Equivalent of the outstanding principal amount of the Loans and Letter of Credit
Exposures (excluding the Loans and Letter of Credit Exposures of Defaulting
Lenders) in the aggregate at such date.

 

“Required Revolving Credit Lenders” shall mean, at any date, (a) Non-Defaulting
Lenders having or holding a majority of the Dollar Equivalent of the Adjusted
Total Revolving Credit Commitment at such date or (b) if the Total Revolving
Credit Commitment has been terminated, the holders (excluding Defaulting
Lenders) of a majority of the outstanding principal amount of the Dollar
Equivalent of the Revolving Credit Loans and Letter of Credit Exposures relating
to Letters of Credit issued under the Revolving Credit Commitment (excluding the
Loans and Letter of Credit Exposure of Defaulting Lenders) in the aggregate at
such date.

 

“Required Term Loan Lenders” shall mean, with respect to any Class of Term
Loans, at any date, Non-Defaulting Lenders having or holding a majority of the
sum of (a) the Adjusted Total Tranche A Term Loan CommitmentCommitments or
Adjusted Total Tranche B Term Loan Commitments, as applicable, at such date and
(b) the outstanding principal amount of the Tranche A Term Loans or Tranche B
Term Loans, as applicable (excluding the Tranche A Term Loans or Tranche B Term
Loans, as applicable held by Defaulting Lenders) in the aggregate at such date. 
For purposes of Section 13.1 hereto, the determination of whether Required Term
Loan Lenders shall have consented to any amendment, supplement or modification
hereto for purposes of such Section 13.1 shall be made if the Required Term Loan
Lenders with respect to each Class of Term Loans directly affected thereby shall
have consented thereto.

 

“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

 

“Restricted Domestic Subsidiary” shall mean a Domestic Subsidiary that is a
Restricted Subsidiary.

 

34

--------------------------------------------------------------------------------


 

“Restricted Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
Restricted Subsidiary.

 

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Revolver Refinancing Indebtedness” shall mean Indebtedness issued or incurred
under a new revolving credit facility (a “Additional Refinancing Revolver”) that
permanently refinances, refunds, extends, renews or replaces all or a portion of
the Revolving Credit Commitments hereunder; provided that (a) the available
commitments under such Additional Refinancing Revolver when added to any
Revolving Credit Commitments not permanently refinanced with such Additional
Refinancing Revolver shall not exceed the sum of the Total Revolving Credit
Commitments outstanding on the Closing Date, (b) the Borrower shall be the only
borrower under such Additional Refinancing Revolver and the Guarantors shall be
the only guarantors, if any, with respect thereto, (c) the covenants, events of
default, guarantees, collateral and other terms of which (other than interest
rate and redemption or prepayment premiums), taken as a whole, are not more
restrictive to the Borrower and the Restricted Subsidiaries than those herein;
provided that a certificate of an Authorized Officer of the Borrower delivered
to the Administrative Agent at least five Business Days (or such shorter period
as the Administrative Agent may reasonably agree) prior to the incurrence of any
such Additional Refinancing Revolver, together with a reasonably detailed
description of the material terms and conditions of such Additional Refinancing
Revolver or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within three Business Days after receipt of such
certificate that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees), (d) the maturity date of the
Additional Refinancing Revolver shall be no shorter than the final maturity of
the Revolving Credit Commitments that it is refinancing, (e) the Indebtedness
under such Additional Refinancing Revolver, if secured, is secured only by Liens
on the Collateral (and not by any other assets) granted in favor of the
Collateral Agent or another agent appointed in connection with such Additional
Refinancing Revolver that are subject to the terms of an intercreditor agreement
substantially in the form of Exhibit E-1 or E-2 (with such changes as may be
agreed between the parties thereto), as applicable and (f) the interest rate
applicable to the Additional Refinancing Revolver shall be determined by the
Borrower and the applicable new lenders.

 

“Revolving Credit Commitment” shall mean, (a) with respect to each Lender that
is a Lender on the Closing Date, the amount set forth opposite such Lender’s
name on Schedule 1.1(c) as such Lender’s “Revolving Credit Commitment” and
(b) in the case of any Lender that becomes a Lender after the Closing Date, the
amount specified as such Lender’s “Revolving Credit Commitment” in the
Assignment and Acceptance pursuant to which such Lender assumed a portion of the
Total Revolving Credit Commitment, in each case as the same may be changed from
time to time pursuant to the terms hereof.

 

35

--------------------------------------------------------------------------------


 

“Revolving Credit Commitment Percentage” shall mean at any time, for each
Lender, the percentage obtained by dividing (a) such Lender’s Revolving Credit
Commitment by (b) the aggregate amount of the Revolving Credit Commitments;
provided, that at any time when the Total Revolving Credit Commitment shall have
been terminated, each Lender’s Revolving Credit Commitment Percentage shall be
its Revolving Credit Commitment Percentage as in effect immediately prior to
such termination.

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (a) the aggregate principal amount of the Dollar Equivalent of the
Revolving Credit Loans of such Lender then outstanding and (b) such Lender’s
Letter of Credit Exposure at such time.

 

“Revolving Credit Loans” shall have the meaning provided in Section 2.1(b).

 

“Revolving Credit Maturity Date” shall mean the date that is five years after
the Closing Date, or, if such date is not a Business Day, the next preceding
Business Day.

 

“Sale and Purchase Agreement” shall mean the Sale and Purchase Agreement,
notarized on April 19, 2004, between mg technologies ag, MG North America
Holdings Inc., Knight Erste Beteiligungs-GmbH, Knight Zweite Beteiligungs-GmbH,
Knight Dritte Beteiligungs-GmbH, Knight Vierte Beteiligungs-GmbH, Knight Fünfte
Beteiligungs-GmbH and RW Holding Corp. as the same may be amended, supplemented
or otherwise modified from time to time in accordance with the terms of this
Agreement.

 

“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Borrower or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.

 

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(d).

 

“Secured Parties” shall have the meaning assigned to such term in the applicable
Security Documents.

 

“Security Agreement” shall mean the Security Agreement entered into by the
Borrower, the other grantors party thereto and the Administrative Agent for the
benefit of the Lenders and the other Secured Parties named therein,
substantially in the form of

 

36

--------------------------------------------------------------------------------


 

Exhibit F, as the same may be amended, supplemented or otherwise modified from
time to time.

 

“Security Documents” shall mean, collectively, (a) the Guarantee, (b) the Pledge
Agreement, (c) the Security Agreement, (d) the Mortgages (e) the Perfection
Certificate and (f) each other security agreement or other instrument or
document executed and delivered pursuant to Section 9.11 or 9.12 or pursuant to
any of the Security Documents to secure any of the Obligations.

 

“Seller” shall mean any Original Seller or New Seller.

 

“Senior Secured Debt” shall mean, at any time, Consolidated Total Debt at such
time minus any unsecured Indebtedness included therein.

 

“Senior Secured Debt to Consolidated EBITDA Ratio” shall mean, as of any date of
determination, the ratio of (a) Senior Secured Debt as of the last day of the
relevant Test Period to (b) Consolidated EBITDA for such Test Period.

 

“Senior Subordinated Notes” shall mean (a) the Senior Subordinated Notes of the
Borrower due November 15, 2014 issued pursuant to the Senior Subordinated Notes
Indenture plus any redemption or prepayment premiums payable in respect thereof
and (b) any replacement or refinancing thereof having terms no more materially
adverse to the interests of the Lenders than the terms thereof; provided, that
any such amendment, replacement or refinancing shall bear a rate of interest
determined by the Board of Directors of the Borrower to be a market rate of
interest at the date of such amendment, replacement or refinancing and have
other terms customary for similar issuances under similar market conditions or
otherwise be on terms reasonably acceptable to the Administrative Agent.

 

“Senior Subordinated Notes Indenture” shall mean the Indenture dated
November 10, 2004, pursuant to which the Senior Subordinated Notes are issued,
as the same may be amended, supplemented or otherwise modified from time to
time.

 

“Series” shall have the meaning provided in Section 2.14.

 

“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA”.

 

“Solvent” shall mean, with respect to the Borrower, that as of the Closing Date
and as of the First Amendment Effective Date, both (i) (a) the sum of the
Borrower’s debt (including contingent liabilities) does not exceed the present
fair saleable value of the Borrower’s present assets; (b) the Borrower’s capital
is not unreasonably small in relation to its business as contemplated on the
Closing Date and on the First Amendment Effective Date; and (c) the Borrower has
not incurred and does not intend to incur, or believe that it will incur, debts
including current obligations beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (ii) the Borrower is
“solvent” within the meaning given that term and similar terms under

 

37

--------------------------------------------------------------------------------


 

applicable laws relating to fraudulent transfers and conveyances.  For purposes
of this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5).

 

“Specified Subsidiary” shall mean, at any date of determination, (a) any
Material Subsidiary or (b) any Unrestricted Subsidiary (i) whose total assets at
the last day of the Test Period ending on the last day of the most recent fiscal
period for which Section 9.1 Financials have been delivered were equal to or
greater than 15% of the Consolidated Total Assets of the Borrower and the
Subsidiaries at such date or (ii) whose gross revenues for such Test Period were
equal to or greater than 15% of the consolidated gross revenues of the Borrower
and the Subsidiaries for such period, in each case determined in accordance with
GAAP.

 

“Stated Amount” of any Letter of Credit shall mean, as of any date of
determination, the maximum amount then available to be drawn thereunder,
determined without regard to whether any conditions to drawing could then be
met.

 

“Statutory Reserve Rate” shall mean for any day as applied to any Eurodollar
Loan, a fraction (expressed as a decimal), the numerator of which is the number
one and the denominator of which is the number one minus the aggregate of the
maximum reserve percentages that are in effect on that day (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
as prescribed by the Board and to which the Administrative Agent is subject, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Sterling” or “£” shall mean the lawful money of the United Kingdom.

 

“Stock” shall mean (i) in the case of a corporation, corporate stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (iv) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

 

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of

 

38

--------------------------------------------------------------------------------


 

whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person directly or indirectly through
Subsidiaries and (b) any partnership, association, joint venture or other entity
in which such Person directly or indirectly through Subsidiaries has more than a
50% equity interest at the time.  Unless otherwise expressly provided, all
references herein to a “Subsidiary” shall mean a Subsidiary of the Borrower.

 

“Substitute Rate” shall have the meaning provided in Section 2.10(d).

 

“Successor Borrower” shall have the meaning provided in Section 10.3(a).

 

“Swingline Commitment” shall mean $75,000,000.

 

“Swingline Lender” shall mean CS in its capacity as lender of Swingline Loans
hereunder.

 

“Swingline Loans” shall have the meaning provided in Section 2.1(c).

 

“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is five Business Days prior to the Revolving Credit Maturity Date.

 

“Syndication Agent” shall mean KKR Capital Markets LLC.

 

“Term Loan” shall have the meaning provided in Section 2.1(a) and shall
includemean any Tranche A Term Loan, Tranche B Term Loan or New Term LoansLoan
(or, as the context requiresmay require, any other term loan made hereunder
prior to the First Amendment Effective Date).

 

“Term Loan Commitment” shall mean, in the case of each Lender that is a Lender
on the Closing Date, the amount set forth opposite such Lender’s name on
Schedule 1.1(c) as such Lender’s “Term Loan Commitment”.

 

“Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(b)mean, collectively, the Tranche A Term Loan Repayment Amount and
the Tranche B Term Loan Repayment Amount.

 

“Term Loan Repayment Date” shall have the meaning provided in Section 2.5(b).

 

“Term Loan Maturity Date” shall mean the date that is seven years after the
Closing Date, or, if such date is not a Business Day, the next preceding
Business Day.

 

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended.

 

“Total Commitment” shall mean the sum of the Total Term Loan Commitment and the
Total Revolving Credit Commitment.

 

39

--------------------------------------------------------------------------------


 

“Total Credit Exposure” shall mean, at any date, the sum of (a) the Total
Revolving Credit Commitment at such date, (b) the Total Term Loan Commitment at
such date and (c) the outstanding principal amount of all Term Loans at such
date.

 

“Total Revolving Credit Commitment” shall mean the sum of the Revolving Credit
Commitments of all the Lenders.  The Total Revolving Credit Commitment on the
Closing Date is $180,000,000.

 

“Total Term Loan Commitment” shall mean the sum of the Term Loan Commitments of
all the Lenders.  The Total Term Loan Commitment on the Closing Date is
$850,000,000.at any time the sum of the Tranche A Term Loan Commitments and
Tranche B Term Loan Commitments of all the Lenders then in effect.

 

“Total Tranche A Term Loan Commitment” shall mean the sum of the Tranche A Term
Loan Commitments of all the Lenders.  The Total Tranche A Term Loan Commitments
on the First Amendment Effective Date is $350,000,000.

 

“Total Tranche B Term Loan Commitment” shall mean the sum of the Tranche B Term
Loan Commitments of all the Lenders.  The Total Tranche B Term Loan Commitments
on the Closing Date is $850,000,000.

 

“Tranche A Term Loan” shall have the meaning provided in Section 2.01(e)(i).

 

“Tranche A Term Loan Commitment” shall mean, with respect to each Lender that is
a Lender on the First Amendment Effective Date, the commitment of such Lender to
make Tranche A Term Loans hereunder and pursuant to the First Amendment on the
First Amendment Effective Date.  The amount of each Lender’s Tranche A Term Loan
Commitment is set forth on Schedule A to the First Amendment (as appended to the
First Amendment on the First Amendment Effective Date).

 

“Tranche A Term Loan Maturity Date” shall mean the date that is five years after
the First Amendment Effective Date, or, if such date is not a Business Day, the
next preceding Business Day.

 

“Tranche A Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(f).

 

“Tranche A Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(f).

 

“Tranche B/Revolver Pricing Grid” shall have the meaning provided in the
definition of “Applicable ABR Margin.”

 

“Tranche B Term Loan” shall have the meaning provided in Section 2.1(a)(i).

 

40

--------------------------------------------------------------------------------


 

“Tranche B Term Loan Commitment” shall mean, in the case of each Lender that is
a Lender on the Closing Date, the amount set forth opposite such Lender’s name
on Schedule 1.1(c) as such Lender’s “Term Loan Commitment”.

 

“Tranche B Term Loan Maturity Date” shall mean the date that is seven years
after the Closing Date, or, if such date is not a Business Day, the next
preceding Business Day.

 

“Tranche B Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(b).

 

“Tranche B Term Loan Repayment Date” shall have the meaning provided in
Section 2.5(b).

 

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Credit Parties of the Credit Documents to the extent they are
a party thereto, (b) the Borrowings hereunder, the issuance of Letters of Credit
and the use of proceeds of each of the foregoing, (c) the granting of Liens
pursuant to the Security Documents, (d) the consummation of the Refinancing and
(e) any other transaction related to or entered into in connection with any of
the foregoing.

 

“Transaction Expenses” shall mean any fees or expenses incurred or paid by
Parent or any of its Subsidiaries in connection with the Transactions.

 

“Transferee” shall have the meaning provided in Section 13.6(e).

 

“Treaty on European Union” shall mean the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed in Maastricht on February 7, 1992 and came into force on November 1,
1993).

 

“Type” shall mean, as to any Loan, its nature as an ABR Loan or a Eurodollar
Loan.

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the present value of the accrued benefits under such Plan as of the close of
such Plan’s most recent plan year, determined in accordance with Financial
Accounting Standards Board Accounting Standards Codification No. 715:
Compensation-Retirement Benefits as in effect on the Closing Date, based upon
the actuarial assumptions that would be used by the Plan’s actuary in a
termination of the Plan, exceeds the fair market value of the assets allocable
thereto as of the close of such Plan’s most recent plan year.

 

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

 

“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
formed or acquired after the Closing Date (other than a Subsidiary that becomes
or is required to become a Credit Party hereunder); provided, that at such time
(or promptly thereafter) the Borrower designates such Subsidiary an Unrestricted
Subsidiary in a written notice to the Administrative Agent, (b) any Restricted
Subsidiary (other than a Restricted

 

41

--------------------------------------------------------------------------------


 

Subsidiary that is or becomes a Credit Party) subsequently re-designated as an
Unrestricted Subsidiary by the Borrower in a written notice to the
Administrative Agent; provided, that (x) such re-designation shall be deemed to
be an investment on the date of such re-designation in an Unrestricted
Subsidiary in an amount equal to the sum of (i) the net worth of such
re-designated Restricted Subsidiary immediately prior to such re-designation
(such net worth to be calculated without regard to any guarantee provided by
such re-designated Restricted Subsidiary) and (ii) the aggregate principal
amount of any Indebtedness owed by such re-designated Restricted Subsidiary to
the Borrower or any other Restricted Subsidiary immediately prior to such
re-designation, all calculated, except as set forth in the parenthetical to
clause (i), on a consolidated basis in accordance with GAAP and (y) no Default
or Event of Default would result from such re-designation and (c) each
Subsidiary of an Unrestricted Subsidiary; provided, however, that at the time of
any written re-designation by the Borrower to the Administrative Agent that any
Unrestricted Subsidiary shall no longer constitute an Unrestricted Subsidiary,
such Unrestricted Subsidiary shall cease to be an Unrestricted Subsidiary to the
extent no Default or Event of Default would result from such re-designation.  On
or promptly after the date of its formation, acquisition or re-designation, as
applicable, each Unrestricted Subsidiary (other than an Unrestricted Subsidiary
that is a Foreign Subsidiary) shall have entered into a tax sharing agreement
containing terms that, in the reasonable judgment of the Administrative Agent,
provide for an appropriate allocation of tax liabilities and benefits.

 

“Voting Stock” shall mean, with respect to any Person, shares of such Person’s
capital stock having the right to vote for the election of directors of such
Person under ordinary circumstances.

 

“Yield Differential” shall have the meaning given to that term in Section 2.14.

 

(b)  The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section references are to
Sections of this Agreement unless otherwise specified.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.

 

1.2.         Exchange Rates.  (a)  Not later than 1:00 p.m. (New York time) on
each Calculation Date, the Administrative Agent shall (i) determine the Exchange
Rate as of such Calculation Date with respect to each Foreign Currency to be
used for calculating the Dollar Equivalent and (ii) give notice thereof to the
Lenders and the Borrower.  The Exchange Rates so determined shall become
effective on the relevant Calculation Date (a “Recalculation Date”), shall
remain effective until the next succeeding Recalculation Date, and shall for all
purposes of this Agreement (other than any provision expressly requiring the use
of a current Exchange Rate) be the Exchange Rates employed in converting any
amounts between Dollars and Foreign Currencies.

 

(b)  Not later than 5:00 p.m. (New York time) on each Recalculation Date and
each date on which Foreign Currency Revolving Credit Loans are made, the

 

42

--------------------------------------------------------------------------------


 

Administrative Agent shall (i) determine the aggregate amount of the Dollar
Equivalents of (A) the principal amounts of the Foreign Currency Revolving
Credit Loans then outstanding (after giving effect to any Foreign Currency
Revolving Credit Loans made or repaid on such date), (B) the face value of
outstanding Foreign Currency Letters of Credit and (C) Unpaid Drawings in
respect of Foreign Currency Letters of Credit and (ii) notify the Lenders and
the Borrower of the results of such determination.

 

(c)  For purposes of determining compliance under Sections 10.4, 10.5, 10.6,
10.9, 10.10 and 10.11 with respect to any amount in a Foreign Currency, such
amount shall be deemed to equal the Dollar Equivalent thereof based on the
average daily Exchange Rate for such Foreign Currency for the most recent
twelve-month period immediately prior to the date of determination determined in
a manner consistent with that used in calculating Consolidated EBITDA for the
related period.  For purposes of determining compliance with Sections 10.1 and
10.2, with respect to any amount of Indebtedness in a Foreign Currency,
compliance will be determined at the time of incurrence thereof using the Dollar
Equivalent thereof at the Exchange Rate in effect at the time of such
incurrence.

 

1.3.         Redenomination of Certain Foreign Currencies.  (a)  Each obligation
of any party to this Agreement to make a payment denominated in Sterling on or
after the date the United Kingdom adopts the Euro as its lawful currency after
the Closing Date shall be redenominated into Euro at the time of such adoption
(in accordance with the EMU Legislation).  If, in relation to Sterling, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
Interbank Market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which the United Kingdom adopts the Euro as its lawful
currency; provided, that if any Foreign Currency Borrowing in Sterling is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Foreign Currency Borrowing, at the end of the then current
Interest Period.

 

(b)  Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent, in consultation with the
Borrower, may from time to time specify to be appropriate to reflect the
adoption of the Euro by the United Kingdom and any relevant market conventions
or practices relating to the Euro.

 

SECTION 2.         Amount and Terms of Credit

 

2.1.         Commitments.  (a)  Subject to and upon the terms and conditions
herein set forth,

 

(i)  each Lender having a Tranche B Term Loan Commitment severally agrees to
make a loan (each a “Tranche B Term Loan” and, collectively, the “Tranche B Term
Loans”) to the Borrower on the Closing Date in Dollars, which Tranche B Term
Loan shall not exceed for any such Lender such Lender’s pro rata share

 

43

--------------------------------------------------------------------------------


 

of all Tranche B Term Loans to be made on the Closing Date (based on the
percentage which such Lender’s Tranche B Term Loan Commitment represents of the
Total Tranche B Term Loan Commitments of all Lenders); provided, that the
aggregate principal amount of all Term Loans made on the Closing Date shall not
exceed $850,000,000; and

 

(ii)  (A) Tranche B Term Loans may be incurred and maintained as, and/or
converted into, ABR Loans or Eurodollar Term Loans, provided that all such
Tranche B Term Loans made by each of the Lenders pursuant to the same Borrowing
shall, unless otherwise specifically provided herein, consist entirely of
Tranche B Term Loans of the same Type, (B) may be repaid or prepaid in
accordance with the provisions hereof, but once repaid or prepaid, may not be
reborrowed and (C) shall not exceed in the aggregate the Total Tranche B Term
Loan Commitment.  On the Tranche B Term Loan Maturity Date, all Tranche B Term
Loans shall be repaid in full.

 

(b)  (i)  Subject to and upon the terms and conditions herein set forth, each
Lender having a Revolving Credit Commitment severally agrees to make a loan or
loans denominated in Dollars (each a “Dollar Revolving Credit Loan” and,
collectively, the “Dollar Revolving Credit Loans” and, together with the Foreign
Currency Revolving Credit Loans, the “Revolving Credit Loans”) to the Borrower,
which Dollar Revolving Credit Loans (A) shall be made at any time and from time
to time on and after the Closing Date and prior to the Revolving Credit Maturity
Date, (B) may, at the option of the Borrower, be incurred and maintained as,
and/or converted into, ABR Loans or Eurodollar Revolving Credit Loans; provided,
that all Dollar Revolving Credit Loans made by each of the Lenders pursuant to
the same Borrowing shall, unless otherwise specifically provided herein, consist
entirely of Dollar Revolving Credit Loans of the same Type, (C) may be repaid
and reborrowed in accordance with the provisions hereof, (D) shall not, for any
such Lender at any time, after giving effect thereto and to the application of
the proceeds thereof, result in such Lender’s Revolving Credit Exposure at such
time exceeding such Lender’s Revolving Credit Commitment at such time and
(E) shall not, after giving effect thereto and to the application of the
proceeds thereof, result at any time in the aggregate amount of the Lenders’
Revolving Credit Exposures at such time exceeding the Total Revolving Credit
Commitment then in effect;

 

(ii)  Subject to and upon the terms and conditions herein set forth, each Lender
having a Revolving Credit Commitment severally agrees to make a loan or loans
denominated in a Foreign Currency (each a “Foreign Currency Revolving Credit
Loan” and, collectively, the “Foreign Currency Revolving Credit Loans”) to the
Borrower, which Foreign Currency Revolving Credit Loans (A) shall be made at any
time and from time to time on and after the Closing Date and prior to the
Revolving Credit Maturity Date (B) shall be incurred and maintained entirely as
Eurodollar Foreign Currency Revolving Credit Loans, (C) may be repaid and
reborrowed in accordance with the provisions hereof, (D) shall not, for any such
Lender at any time, after giving effect thereto and to the application of the
proceeds thereof, result in such Lender’s Revolving Credit Exposure at such time
exceeding such Lender’s Revolving Credit Commitment at such time and (E) shall
not, after giving effect thereto and to the application of the proceeds thereof,
result at

 

44

--------------------------------------------------------------------------------


 

any time in the aggregate amount of the Lenders’ Revolving Credit Exposures at
such time exceeding the Total Revolving Credit Commitment then in effect;

 

(iii)  Each Lender may at its option make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided, that (A) any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan and (B) in exercising such option, such
Lender shall use its reasonable efforts to minimize any increased costs to the
Borrower resulting therefrom (which obligation of the Lender shall not require
it to take, or refrain from taking, actions that it determines would result in
increased costs for which it will not be compensated hereunder or that it
determines would be otherwise disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 3.5 shall apply).  On the Revolving Credit Maturity Date,
all Revolving Credit Loans shall be repaid in full.

 

(c)  Subject to and upon the terms and conditions herein set forth, the
Swingline Lender in its individual capacity agrees, at any time and from time to
time on and after the Closing Date and prior to the Swingline Maturity Date, to
make a loan or loans (each a “Swingline Loan” and, collectively, the “Swingline
Loans”) to the Borrower in Dollars, which Swingline Loans (i) shall be ABR
Loans, (ii) shall have the benefit of the provisions of Section 2.1(d),
(iii) shall not exceed at any time outstanding the Swingline Commitment,
(iv) shall not, after giving effect thereto and to the application of the
proceeds thereof, result at any time in the aggregate amount of the Revolving
Credit Exposure at such time exceeding the Total Revolving Credit Commitment
then in effect and (v) may be repaid and reborrowed in accordance with the
provisions hereof.  On the Swingline Maturity Date, each outstanding Swingline
Loan shall be repaid in full.  The Swingline Lender shall not make any Swingline
Loan after receiving a written notice from the Borrower or any Lender stating
that a Default or Event of Default exists and is continuing until such time as
the Swingline Lender shall have received written notice of (i) rescission of all
such notices from the party or parties originally delivering such notice or
(ii) the waiver of such Default or Event of Default in accordance with the
provisions of Section 13.1.

 

(d)  On any Business Day, the Swingline Lender may, in its sole discretion, give
notice to the Lenders that all then-outstanding Swingline Loans shall be funded
with a Borrowing of Revolving Credit Loans, in which case Revolving Credit Loans
constituting ABR Loans (each such Borrowing, a “Mandatory Borrowing”) shall be
made on the immediately succeeding Business Day by all Lenders pro rata based on
each Lender’s Revolving Credit Commitment Percentage, as applicable, and the
proceeds thereof shall be applied directly to the Swingline Lender to repay the
Swingline Lender for such outstanding Swingline Loans.  Each Lender hereby
irrevocably agrees to make such Revolving Credit Loans upon one Business Day’s
notice pursuant to each Mandatory Borrowing in the amount and in the manner
specified in the preceding sentence and on the date specified to it in writing
by the Swingline Lender notwithstanding (i) that the amount of the Mandatory
Borrowing may not comply with the minimum amount for each Borrowing specified in
Section 2.2, (ii) whether any conditions specified in Section 7 are then
satisfied, (iii) whether a

 

45

--------------------------------------------------------------------------------


 

Default or an Event of Default has occurred and is continuing, (iv) the date of
such Mandatory Borrowing or (v) any reduction in the Total Commitment after any
such Swingline Loans were made.  In the event that, in the sole judgment of the
Swingline Lender, any Mandatory Borrowing cannot for any reason be made on the
date otherwise required above (including as a result of the commencement of a
proceeding under the Bankruptcy Code in respect of the Borrower), each Lender
hereby agrees that it shall forthwith purchase from the Swingline Lender
(without recourse or warranty) such participation of the outstanding Swingline
Loans as shall be necessary to cause the Lenders to share in such Swingline
Loans ratably based upon their respective Revolving Credit Commitment
Percentages, as applicable; provided, that all principal and interest payable on
such Swingline Loans shall be for the account of the Swingline Lender until the
date the respective participation is purchased and, to the extent attributable
to the purchased participation, shall be payable to the Lender purchasing the
same from and after such date of purchase.

 

(e)  Subject to and upon the terms and conditions set forth herein and in the
First Amendment,

 

(i)  each Lender having a Tranche A Term Loan Commitment severally agrees to
make a loan (each a “Tranche A Term Loan” and, collectively, the “Tranche A Term
Loans”) to the Borrower on the First Amendment Effective Date in Dollars, which
Tranche A Term Loan shall not exceed for any such Lender such Lender’s pro rata
share of all Tranche A Term Loans to be made on the First Amendment Effective
Date (based on the percentage which such Lender’s Tranche A Term Loan Commitment
represents of the Total Tranche A Term Loan Commitments of all Lenders);
provided, that the aggregate principal amount of all Tranche A Term Loans made
on the First Amendment Effective Date shall not exceed $350,000,000; and

 

(ii)  (A) Tranche A Term Loans may be incurred and maintained as, and/or
converted into, ABR Loans or Eurodollar Term Loans, provided that all such
Tranche A Term Loans made by each of the Lenders pursuant to the same Borrowing
shall, unless otherwise specifically provided herein, consist entirely of
Tranche A Term Loans of the same Type, (B) may be repaid or prepaid in
accordance with the provisions hereof, but once repaid or prepaid, may not be
reborrowed and (C) shall not exceed in the aggregate the Total Tranche A Term
Loan Commitment. On the Tranche A Term Loan Maturity Date, all Tranche A Term
Loans shall be repaid in full.

 

2.2.         Minimum Amount of Each Borrowing; Maximum Number of Borrowings. 
The aggregate principal amount of each Borrowing of Term Loans, Revolving Credit
Loans or Swingline Loans shall be in a multiple of the Dollar Equivalent of
$100,000 and shall not be less than the Minimum Borrowing Amount with respect
thereto (except that Mandatory Borrowings shall be made in the amounts required
by Section 2.1(d)).  More than one Borrowing may be incurred on any date;
provided, that at

 

46

--------------------------------------------------------------------------------


 

no time shall there be outstanding more than 20 Borrowings of Eurodollar Loans
under this Agreement.

 

2.3.         Notice of Borrowing.  (a)  The Borrower shall give the
Administrative Agent at the Administrative Agent’s Office written notice (or
telephonic notice promptly confirmed in writing) of the Borrowing of Tranche B
Term Loans (i) prior to 12:00 Noon (New York time) at least three Business Days
prior to the Closing Date if all or any of such Tranche B Term Loans are to be
initially Eurodollar Loans and (ii) prior to 10:00 a.m. (New York time) on the
Closing Date if all such Tranche B Term Loans are to be ABR Loans.  SuchThe
Borrower shall give the Administrative Agent at the Administrative Agent’s
Office written notice (or telephonic notice promptly confirmed in writing) of
the Borrowing of Tranche A Term Loans (i) prior to 12:00 Noon (New York time) at
least three Business Days prior to the First Amendment Effective Date if all or
any of such Tranche A Term Loans are to be initially Eurodollar Loans and
(ii) prior to 10:00 a.m. (New York time) on the First Amendment Effective Date
if all such Tranche A Term Loans are to be ABR Loans. Each such notice (together
with each notice of a Borrowing of Revolving Credit Loans pursuant to
Section 2.3(b) and each notice of a Borrowing of Swingline Loans pursuant to
Section 2.3(c), a “Notice of Borrowing”) shall be irrevocable and shall specify
(i) the aggregate principal amount of the Term Loans to be made, (ii) the date
of the borrowing (which shall be a Business Day and shall, in the case of
Tranche B Term Loan, be the Closing Date and in the case of Tranche A Term Loan,
be the First Amendment Effective Date) and (iii) whether the Term Loans shall
consist of ABR Loans and/or Eurodollar Term Loans and, if the Term Loans are to
include Eurodollar Term Loans, the Interest Period to be initially applicable
thereto.  The Administrative Agent shall promptly give each Lender written
notice (or telephonic notice promptly confirmed in writing) of the proposed
Borrowing of Term Loans, of such Lender’s proportionate share thereof and of the
other matters covered by the related Notice of Borrowing.

 

(b)  Whenever the Borrower desires to incur Revolving Credit Loans hereunder
(other than Mandatory Borrowings or borrowings to repay Unpaid Drawings), it
shall give the Administrative Agent at the Administrative Agent’s Office as
specified in Section 13.2, (i) prior to 12:00 Noon (Local Time) at least three
Business Days’ prior written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing of Eurodollar Revolving Credit Loans and (ii) prior
to 12:00 Noon (New York time) at least one Business Day’s prior written notice
(or telephonic notice promptly confirmed in writing) of each Borrowing of ABR
Loans; provided that for any deemed borrowing of Revolving Credit Loans pursuant
to Section 2.1(b)(i) and (ii) such notice will not be required.  Each such
Notice of Borrowing, except as otherwise expressly provided in Section 2.10,
shall be irrevocable and shall specify (i) the currency in which the Revolving
Credit Loans are to be made, which shall be Dollars or a Foreign Currency,
(ii) the aggregate principal amount of the Revolving Credit Loans to be made
pursuant to such Borrowing (which, in the case of a Foreign Currency Borrowing,
shall be stated in both the applicable Foreign Currency and the Dollar
Equivalent thereof), (iii) the date of Borrowing (which shall be a Business
Day), (iii) whether the respective Borrowing shall consist of ABR Loans or
Eurodollar Revolving Credit Loans and, if Eurodollar Revolving Credit

 

47

--------------------------------------------------------------------------------


 

Loans, the Interest Period to be initially applicable thereto and (iv) the
number and location of the account to which funds are to be disbursed.  The
Administrative Agent shall promptly give each Lender written notice (or
telephonic notice promptly confirmed in writing) of each proposed Borrowing of
Revolving Credit Loans of such Lender’s proportionate share thereof and of the
other matters covered by the related Notice of Borrowing.

 

(c)  Whenever the Borrower desires to incur Swingline Loans hereunder, it shall
give the Swingline Lender written notice (or telephonic notice promptly
confirmed in writing) of each Borrowing of Swingline Loans prior to 2:30 p.m.
(New York time) on the date of such Borrowing.  Each such notice shall be
irrevocable and shall specify (i) the aggregate principal amount of the
Swingline Loans to be made pursuant to such Borrowing, (ii) the date of
Borrowing (which shall be a Business Day) and (iii) the number and location of
the account to which funds are to be disbursed.

 

(d)  Mandatory Borrowings shall be made upon the notice specified in
Section 2.1(d), with the Borrower irrevocably agreeing, by its incurrence of any
Swingline Loan, to the making of Mandatory Borrowings as set forth in such
Section.

 

(e)  Borrowings to reimburse Unpaid Drawings shall be made upon the notice
specified in Section 3.4(a).

 

(f)  Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Borrower.  In each such case, the
Borrower waives the right to dispute the Administrative Agent’s record of the
terms of any such telephonic notice.

 

2.4.         Disbursement of Funds.  (a)  No later than 12:00 Noon (Local Time)
on the date specified in each Notice of Borrowing (including Mandatory
Borrowings), each Lender will make available its pro rata portion, if any, of
each Borrowing requested to be made on such date in the manner provided below;
provided, that all Swingline Loans shall be made available in the full amount
thereof by the Swingline Lender no later than 3:00 p.m. (New York time) on the
date requested.

 

(b)  Each Lender shall make available all amounts it is to fund under any
Borrowing in Dollars or in the applicable Foreign Currency, as the case may be,
and in immediately available funds to the Administrative Agent at the
Administrative Agent’s Office and the Administrative Agent will (except in the
case of Mandatory Borrowings and Borrowings to repay Unpaid Drawings) make
available to the Borrower by depositing to the Borrower’s account that is
designated to the Administrative Agent the aggregate of the amounts so made
available in Dollars or in the applicable Foreign Currency, as the case may be,
and the type of funds received.  Unless the Administrative Agent shall have been
notified by any Lender prior to the time of any such Borrowing that such Lender
does not intend to make available to the

 

48

--------------------------------------------------------------------------------


 

Administrative Agent its portion of the Borrowing or Borrowings to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing, and the
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the Borrower a
corresponding amount.  If such corresponding amount is not in fact made
available to the Administrative Agent by such Lender and the Administrative
Agent has made available same to the Borrower, the Administrative Agent shall be
entitled to recover such corresponding amount from such Lender.  If such Lender
does not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor the Administrative Agent shall promptly notify the Borrower and
the Borrower shall immediately pay such corresponding amount to the
Administrative Agent.  The Administrative Agent shall also be entitled to
recover from such Lender or the Borrower interest on such corresponding amount
in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrower to the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (i) if paid by such Lender, the Federal Funds Effective Rate or
(ii) if paid by the Borrower, the then-applicable rate of interest, calculated
in accordance with Section 2.8, for the respective Loans.

 

(c)  Nothing in this Section 2.4 shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

 

2.5.         Repayment of Loans; Evidence of Debt.  (a)  The Borrower shall
repay to the Administrative Agent, for the benefit of the Lenders, on the
Tranche B Term Loan Maturity Date, the then-unpaid Tranche B Term Loans, in
Dollars.  The Borrower shall repay to the Administrative Agent, for the benefit
of the Lenders, on the Tranche A Term Loan Maturity Date, the then-unpaid
Tranche A Term Loans, in Dollars.  The Borrower shall repay to the
Administrative Agent in Dollars or the applicable Foreign Currency, as the case
may be, for the benefit of the Lenders, on the Revolving Credit Maturity Date,
the then-unpaid Revolving Credit Loans.  The Borrower shall repay to the
Administrative Agent in Dollars, for the account of the Swingline Lender, on the
Swingline Maturity Date, the then-unpaid Swingline Loans.

 

(b)  The Borrower shall repay to the Administrative Agent, in Dollars, for the
benefit of the Lenders of Tranche B Term Loans, on each date set forth below
(each a “Tranche B Term Loan Repayment Date”), the principal amount of the
Tranche B Term Loans equal to (x) the sum of the outstanding principal amount of
Tranche B Term Loans immediately after funding on the Closing Date, multiplied
by (y) the percentage set forth below opposite such Tranche B Term Loan
Repayment Date (each a “Tranche B Term Loan Repayment Amount”):

 

49

--------------------------------------------------------------------------------


 

Number of Months
From Closing Date

 

Tranche B Term Loan
Repayment Amount

 

 

 

6

 

0.5%

12

 

0.5%

18

 

0.5%

24

 

0.5%

30

 

0.5%

36

 

0.5%

42

 

0.5%

48

 

0.5%

54

 

0.5%

60

 

0.5%

66

 

0.5%

72

 

0.5%

Tranche B Term Loan Maturity Date

 

94.0% or remainder

 

(c)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to the appropriate
lending office of such Lender resulting from each Loan made by such lending
office of such Lender from time to time, including the amounts of principal and
interest payable and paid to such lending office of such Lender from time to
time under this Agreement.

 

(d)  The Administrative Agent shall maintain the Register pursuant to
Section 13.6(b)(iv), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount and currency of
each Loan made hereunder, whether such Loan is a Tranche A Term Loan, a Tranche
B Term Loan, a Revolving Credit Loan or a Swingline Loan, the Type of each Loan
made and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender or the Swingline Lender hereunder and (iii) the amount
of any sum received by the Administrative Agent hereunder from the Borrower and
each Lender’s share thereof.

 

(e)  The entries made in the Register and accounts and subaccounts maintained
pursuant to paragraphs (c) and (d) of this Section 2.5 shall, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain such
account, such Register or such subaccount, as applicable, or any error therein,
shall not in any manner affect the obligation of the Borrower to repay (with
applicable interest) the Loans made to the Borrower by such Lender in accordance
with the terms of this Agreement.

 

(f)  The Borrower shall repay to the Administrative Agent, in Dollars, for the
benefit of the Lenders of Tranche A Term Loans, on each date set forth below
(each a “Tranche A Term Loan Repayment Date”), the principal amount of the
Tranche A Term Loans equal to (x) the sum of the outstanding

 

50

--------------------------------------------------------------------------------


 

principal amount of Tranche A Term Loans immediately after funding on the First
Amendment Effective Date, multiplied by (y) the percentage set forth below
opposite such Tranche A Term Loan Repayment Date (each a “Tranche A Term Loan
Repayment Amount”):

 

Number of Months
From First Amendment Effective Date

 

Tranche A Term Loan
Repayment Amount

 

 

 

6

 

3.75%

12

 

3.75%

18

 

5.00%

24

 

5.00%

30

 

5.00%

36

 

5.00%

42

 

5.00%

48

 

5.00%

54

 

5.00%

Tranche A Term Loan Maturity Date

 

57.50% or remainder

 

2.6.         Conversions and Continuations.  (a)  The Borrower shall have the
option on any Business Day to convert all or a portion equal to at least the
Minimum Borrowing Amount of the outstanding principal amount of Term Loans or
Dollar Revolving Credit Loans of one Type into a Borrowing or Borrowings of
another Type and the Borrower shall have the option on any Business Day to
continue the outstanding principal amount of any Eurodollar Term Loans or
Eurodollar Revolving Credit Loans as Eurodollar Term Loans or Eurodollar
Revolving Credit Loans, as the case may be, for an additional Interest Period;
provided, that (i) no partial conversion of Eurodollar Term Loans or Eurodollar
Revolving Credit Loans shall reduce the outstanding principal amount of
Eurodollar Term Loans or Eurodollar Revolving Credit Loans made pursuant to a
single Borrowing to less than the Minimum Borrowing Amount, (ii) ABR Loans may
not be converted into Eurodollar Term Loans or Eurodollar Revolving Credit Loans
if a Default or Event of Default is in existence on the date of the conversion
and the Administrative Agent has or the Required Lenders have determined in its
or their sole discretion not to permit such conversion, (iii) Eurodollar Loans
may not be continued as Eurodollar Term Loans or Eurodollar Revolving Credit
Loans for an additional Interest Period if a Default or Event of Default is in
existence on the date of the proposed continuation and the Administrative Agent
has or the Required Lenders have determined in its or their sole discretion not
to permit such continuation and (iv) Borrowings resulting from conversions
pursuant to this Section 2.6 shall be limited in number as provided in
Section 2.2.  Each such conversion or continuation shall be effected by the
Borrower by giving the Administrative Agent at the Administrative Agent’s Office
prior to 12:00 Noon (Local Time) at least three Business Days’ (or one Business
Day’s notice in the case of a conversion into ABR Loans) prior written notice
(or telephonic notice promptly confirmed in writing) (each a “Notice of
Conversion or Continuation”) specifying the Term Loans or Revolving Credit Loans
to be so converted or continued, the Type of Term Loans or Revolving Credit
Loans to be converted or continued into and, if such Term Loans or

 

51

--------------------------------------------------------------------------------


 

Revolving Credit Loans are to be converted into or continued as Eurodollar Term
Loans or Eurodollar Revolving Credit Loans, the Interest Period to be initially
applicable thereto.  The Administrative Agent shall give each Lender notice as
promptly as practicable of any such proposed conversion or continuation
affecting any of its Term Loans or Revolving Credit Loans.

 

(b)  If any Default or Event of Default is in existence at the time of any
proposed continuation of any Eurodollar Term Loans or Eurodollar Revolving
Credit Loans and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuation, such
Eurodollar Term Loans or Eurodollar Revolving Credit Loans shall be
automatically converted on the last day of the then-current Interest Period
(i) in respect of Term Loans or Dollar Revolving Credit Loans, into ABR Loans,
and (ii) in respect of Foreign Currency Revolving Credit Loans, into Eurodollar
Loans with an Interest Period of one month.  If upon the expiration of any
Interest Period in respect of Eurodollar Term Loans or Eurodollar Revolving
Credit Loans, the Borrower has failed to elect a new Interest Period to be
applicable thereto as provided in paragraph (a) above, (i) the Borrower shall be
deemed to have elected to convert such Dollar Borrowing of Term Loans or
Eurodollar Revolving Credit Loans, as the case may be, into a Borrowing of ABR
Loans effective as of the expiration date of such current Interest Period and
(ii) the Borrower shall be deemed to have elected to convert such Foreign
Currency Borrowing of Eurodollar Revolving Credit Loans into a Borrowing of
Eurodollar Loans with an Interest Period of one month effective as of the
expiration date of such then-current Interest Period.

 

2.7.         Pro Rata Borrowings.  Each Borrowing of Term Loans under this
Agreement shall be granted by the Lenders pro rata on the basis of their
then-applicable Tranche B Term Loan Commitments or Tranche A Term Loan
Commitments, as applicable.  Each Borrowing of Revolving Credit Loans under this
Agreement shall be granted by the Lenders pro rata on the basis of their
then-applicable Revolving Credit Commitments.  It is understood that no Lender
shall be responsible for any default by any other Lender in its obligation to
make Loans hereunder and that each Lender shall be obligated to make the Loans
provided to be made by it hereunder, regardless of the failure of any other
Lender to fulfill its commitments hereunder.

 

2.8.         Interest.  (a)  The unpaid principal amount of each ABR Loan shall
bear interest from the date of the Borrowing thereof until maturity (whether by
acceleration or otherwise) at a rate per annum that shall at all times be the
Applicable ABR Margin plus the ABR in effect from time to time.

 

(b)  The unpaid principal amount of each Eurodollar Term Loan or Eurodollar
Revolving Credit Loan shall bear interest from the date of the Borrowing thereof
until maturity thereof (whether by acceleration or otherwise) at a rate per
annum that shall at all times be the Applicable Eurodollar Margin in effect from
time to time plus the relevant Eurodollar Rate plus, in the case of Foreign
Currency Loans, any Additional Cost incurred by such Lender in respect of such
Foreign Currency Loans from time to time.

 

52

--------------------------------------------------------------------------------


 

(c)  If all or a portion of (i) the principal amount of any Loan or (ii) any
interest payable thereon shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum that is (x) in the case of overdue principal, the rate that
would otherwise be applicable thereto plus 2% or (y) in the case of any overdue
interest, to the extent permitted by applicable law, the rate described in
Section 2.8(a) plus 2% from and including the date of such non-payment to but
excluding the date on which such amount is paid in full (after as well as before
judgment).

 

(d)  Interest on each Loan shall accrue from and including the date of any
Borrowing to but excluding the date of any repayment thereof and shall be
payable (i) in respect of each ABR Loan, quarterly in arrears on the last
Business Day of each March, June, September and December, (ii) in respect of
each Eurodollar Term Loan or Eurodollar Revolving Credit Loan, on the last day
of each Interest Period applicable thereto and, in the case of an Interest
Period in excess of three months, on each date occurring at three-month
intervals after the first Business Day of such Interest Period, (iii) in respect
of each Loan (except, other than in the case of prepayments, any ABR Loan), on
any prepayment (on the amount prepaid), at maturity (whether by acceleration or
otherwise) and, after such maturity, on demand.

 

(e)  All computations of interest hereunder shall be made in accordance with
Section 5.5.

 

(f)  The Administrative Agent, upon determining the interest rate for any
Borrowing of Eurodollar Loans, shall promptly notify the Borrower and the
relevant Lenders thereof.  Each such determination shall, absent clearly
demonstrable error, be final and conclusive and binding on all parties hereto.

 

2.9.         Interest Periods.  At the time the Borrower gives a Notice of
Borrowing or Notice of Conversion or Continuation in respect of the making of,
or conversion into or continuation as, a Borrowing of Eurodollar Term Loans or
Eurodollar Revolving Credit Loans (in the case of the initial Interest Period
applicable thereto) or prior to 10:00 a.m. (Local Time) on the third Business
Day prior to the expiration of an Interest Period applicable to a Borrowing of
Eurodollar Term Loans or Eurodollar Revolving Credit Loans, the Borrower shall
have the right to elect by giving the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) the Interest Period applicable
to such Borrowing, which Interest Period shall, at the option of the Borrower,
be a one, two, three, six or (if available to all the Lenders making such loans
as determined by such Lenders in good faith based on prevailing market
conditions) a nine or twelve month period; provided, that the initial Interest
Period may be for a period less than one month if agreed upon by the Borrower
and the Administrative Agent.  Notwithstanding anything to the contrary
contained above:

 

(a)  the initial Interest Period for any Borrowing of Eurodollar Term Loans or
Eurodollar Revolving Credit Loans shall commence on the date of such Borrowing
(including the date of any conversion from a Borrowing of ABR Loans) and

 

53

--------------------------------------------------------------------------------


 

each Interest Period occurring thereafter in respect of such Borrowing shall
commence on the day on which the next preceding Interest Period expires;

 

(b)  if any Interest Period relating to a Borrowing of Eurodollar Term Loans or
Eurodollar Revolving Credit Loans begins on the last Business Day of a calendar
month or begins on a day for which there is no numerically corresponding day in
the calendar month at the end of such Interest Period, such Interest Period
shall end on the last Business Day of the calendar month at the end of such
Interest Period;

 

(c)  if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period in respect of a Eurodollar Term Loan
or Eurodollar Revolving Credit Loan would otherwise expire on a day that is not
a Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the next preceding
Business Day; and

 

(d)  the Borrower shall not be entitled to elect any Interest Period in respect
of any Eurodollar Term Loan or any Eurodollar Revolving Credit Loan if such
Interest Period would extend beyond the applicable Maturity Date of such Loan.

 

2.10.       Increased Costs, Illegality, etc.  (a)  In the event that (x) in the
case of clause (i) below, the Administrative Agent or (y) in the case of clauses
(ii) and (iii) below, any Lender shall have reasonably determined (which
determination shall, absent clearly demonstrable error, be final and conclusive
and binding upon all parties hereto):

 

(i)  on any date for determining the Eurodollar Rate for any Interest Period
that (x) deposits in the principal amounts of the Loans comprising such
Eurodollar Borrowing and in the currency in which such Loan is to be denominated
are not generally available in the relevant market or (y) by reason of any
changes arising on or after the Closing Date, in the case of Loans other than
Tranche A Term Loans, or the First Amendment Effective Date, in the case of
Tranche A Term Loans, affecting the interbank Eurodollar market, adequate and
fair means do not exist for ascertaining the applicable interest rate on the
basis provided for in the definition of Eurodollar Rate; or

 

(ii)  at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any Eurodollar
Loans (other than any such increase or reduction attributable to Non-Excluded
Taxes covered by Section 5.4 and taxes imposed on the overall net income of such
Lender) because of (x) any change since the Closing Date, in the case of Loans
other than Tranche A Term Loans, or the First Amendment Effective Date, in the
case of Tranche A Term Loans, in any applicable law, governmental rule,
regulation, guideline or order (or in the interpretation, application or
administration thereof and including the introduction of any new law or
governmental rule, regulation, guideline or order), such as, for example,
without limitation, a change in official reserve requirements, and/or (y) other
circumstances affecting the interbank Eurodollar market or the position of such
Lender in such market; or

 

54

--------------------------------------------------------------------------------


 

(iii)  at any time, that the making or continuance of any Eurodollar Loan has
become unlawful by compliance by such Lender in good faith with any law,
governmental rule, regulation, guideline or order (or would conflict with any
such governmental rule, regulation, guideline or order not having the force of
law even though the failure to comply therewith would not be unlawful), or has
become impracticable as a result of a contingency occurring after the Closing
Date, in the case of Loans other than Tranche A Term Loans, or the First
Amendment Effective Date, in the case of Tranche A Term Loans, that materially
and adversely affects the interbank Eurodollar market;

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders).  Thereafter (x) in
the case of clause (i) above, Eurodollar Term Loans or Eurodollar Revolving
Credit Loans shall no longer be available until such time as the Administrative
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such notice by the Administrative Agent no longer exist (which notice the
Administrative Agent agrees to give at such time when such circumstances no
longer exist), and any Notice of Borrowing or Notice of Conversion given by the
Borrower with respect to Eurodollar Term Loans or Eurodollar Revolving Credit
Loans that have not yet been incurred shall be deemed rescinded by the Borrower,
(y) in the case of clause (ii) above, the Borrower shall pay to such Lender,
promptly after receipt of written demand therefor such additional amounts (in
the form of an increased rate of, or a different method of calculating, interest
or otherwise as such Lender in its reasonable discretion shall determine) as
shall be required to compensate such Lender for such increased costs or
reductions in amounts receivable hereunder (it being agreed that a written
notice as to the additional amounts owed to such Lender, showing in reasonable
detail the basis for the calculation thereof, submitted to the Borrower by such
Lender shall, absent clearly demonstrable error, be final and conclusive and
binding upon all parties hereto) and (z) in the case of clause (iii) above, the
Borrower shall take one of the actions specified in Section 2.10(b) as promptly
as possible and, in any event, within the time period required by law.

 

(b)  At any time that any Eurodollar Loan is affected by the circumstances
described in Section 2.10(a)(ii) or (iii), the Borrower may (and in the case of
a Eurodollar Loan affected pursuant to Section 2.10(a)(iii) shall) either (x) if
the affected Eurodollar Loan is then being made pursuant to a Borrowing, cancel
said Borrowing by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower was notified by
a Lender pursuant to Section 2.10(a)(ii) or (iii) or (y) if the affected
Eurodollar Loan is a Term Loan or a Dollar Revolving Credit Loan and is then
outstanding, upon at least three Business Days’ notice to the Administrative
Agent, require the affected Lender to convert each such Eurodollar Revolving
Credit Loan and Eurodollar Term Loan into an ABR Loan; provided, that if more
than one Lender is affected at any time, then all affected Lenders must be
treated in the same manner pursuant to this Section 2.10(b).

 

55

--------------------------------------------------------------------------------


 

(c)  If, after the Closing Date, in the case of Loans other than Tranche A Term
Loans, or the First Amendment Effective Date, in the case of Tranche A Term
Loans, the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, the National Association
of Insurance Commissioners, central bank or comparable agency charged with the
interpretation, application or administration thereof, or compliance by a Lender
or its parent with any request or directive made or adopted after the Closing
Date or the First Amendment Effective Date, as applicable, regarding capital
adequacy (whether or not having the force of law) of any such authority,
association, central bank or comparable agency, has or would have the effect of
reducing the rate of return on such Lender’s or its parent’s capital or assets
as a consequence of such Lender’s commitments or obligations hereunder to a
level below that which such Lender or its parent could have achieved but for
such adoption, effectiveness, change or compliance (taking into consideration
such Lender’s or its parent’s policies with respect to capital adequacy), then
from time to time, promptly after demand by such Lender (with a copy to the
Administrative Agent), the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or its parent for such
reduction, it being understood and agreed, however, that a Lender shall not be
entitled to such compensation as a result of such Lender’s compliance with, or
pursuant to any request or directive to comply with, any such law, rule or
regulation as in effect on the Closing Date or the First Amendment Effective
Date, as applicable; provided that, for purposes of this Agreement (including
this Section 2.10 and Section 3.5 hereto), the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, guidelines or directives in connection
therewith are deemed to have gone into effect and been adopted after the Closing
Date or the First Amendment Effective Date, as applicable.  Each Lender, upon
determining in good faith that any additional amounts will be payable pursuant
to this Section 2.10(c), will give prompt written notice thereof to the
Borrower, which notice shall set forth in reasonable detail the basis of the
calculation of such additional amounts, although the failure to give any such
notice shall not, subject to Section 2.13, release or diminish any of the
Borrower’s obligations to pay additional amounts pursuant to this
Section 2.10(c) upon receipt of such notice.

 

(d)  Notwithstanding the foregoing, in the case of Foreign Currency Revolving
Credit Loans affected by the circumstances described in Section 2.10(a)(i), as
promptly as practicable but in no event later than three Business Days after the
giving of the required notice by the Administrative Agent with respect to such
circumstances, the Administrative Agent (in consultation with the Lenders) shall
negotiate with the Borrower in good faith in order to ascertain whether a
substitute interest rate (a “Substitute Rate”) may be agreed upon for the
maintaining of existing Foreign Currency Revolving Credit Loans.  If a
Substitute Rate is agreed upon by the Borrower and all the Lenders, such
Substitute Rate shall apply.  If a Substitute Rate is not so agreed upon by the
Borrower and all the Lenders within such time, each Lender’s Foreign Currency
Revolving Credit Loans shall thereafter bear interest at a rate equal to the sum
of (i) the rate certified by such Lender to be its costs of funds (from such
sources as it may reasonably select out of those sources then available to it)

 

56

--------------------------------------------------------------------------------


 

for such Foreign Currency Revolving Credit Loans plus (ii) the Applicable
Eurodollar Margin plus (iii), in the case of Foreign Currency Loans denominated
in Sterling only, any Additional Cost incurred by such Lender in respect of such
Sterling Foreign Currency Loans from time to time.

 

2.11.       Compensation.  If (a) any payment of principal of any Eurodollar
Term Loan or Eurodollar Revolving Credit Loan is made by the Borrower to or for
the account of a Lender other than on the last day of the Interest Period for
such Eurodollar Loan as a result of a payment or conversion pursuant to
Section 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of acceleration of the
maturity of the Loans pursuant to Section 11 or for any other reason, (b) any
Borrowing of Eurodollar Term Loans or Eurodollar Revolving Credit Loans is not
made as a result of a withdrawn Notice of Borrowing, (c) any ABR Loan is not
converted into a Eurodollar Term Loan or Eurodollar Revolving Credit Loan as a
result of a withdrawn Notice of Conversion or Continuation, (d) any Eurodollar
Loan is not continued as a Eurodollar Term Loan or Eurodollar Revolving Credit
Loan as a result of a withdrawn Notice of Conversion or Continuation or (e) any
prepayment of principal of any Eurodollar Term Loan or Eurodollar Revolving
Credit Loan is not made as a result of a withdrawn notice of prepayment pursuant
to Section 5.1 or 5.2, the Borrower shall, after receipt of a written request by
such Lender (which request shall set forth in reasonable detail the basis for
requesting such amount), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that such Lender may reasonably incur as a result of such
payment, failure to convert, failure to continue or failure to prepay, including
any loss, cost or expense (excluding loss of anticipated profits) actually
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Eurodollar Loan.

 

2.12.       Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.10(a)(ii),
2.10(a)(iii), 2.10(b), 3.5 or 5.4 with respect to such Lender, it will, if
requested by the Borrower use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event; provided, that such designation is made on such terms
that such Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of any such Section.  Nothing in this Section 2.12 shall
affect or postpone any of the obligations of the Borrower or the right of any
Lender provided in Section 2.10, 3.5 or 5.4.

 

2.13.       Notice of Certain Costs.  Notwithstanding anything in this Agreement
to the contrary, to the extent any notice required by Section 2.10, 2.11, 3.5 or
5.4 is given by any Lender more than 180 days after such Lender has knowledge
(or should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, tax or other additional amounts
described in such Sections, such Lender shall not be entitled to compensation
under Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any such amounts
incurred or accruing prior to the giving of such notice to the Borrower.

 

57

--------------------------------------------------------------------------------


 

2.14.       Incremental Facilities.  The Borrower may by written notice to the
Administrative Agent elect to request the establishment of one or more (x) new
Term Loan Commitments (the “New Term Loan Commitments”) and/or (y) new Revolving
Credit Commitments (the “New Revolving Loan Commitment” and, together with the
New Term Loan Commitment, the “New Loan Commitments”), by an aggregate amount
not less than $25,000,000 individually (or such lesser amount which shall be
approved by the Administrative Agent or such lesser amount that shall constitute
the difference between the amount determined pursuant to sub-clauses (A) and
(B) of this sentence and all such New Loan Commitments obtained prior to such
date), and integral multiples of $5,000,000 in excess of that amount, and in any
event, by an aggregate amount which, when taken together with the principal
amount of any Permitted Other Indebtedness incurred pursuant to
Section 10.1(o) and outstanding at such time, shall not exceed in the aggregate
at any time the sum of (A) $350,000,000 and (B) additional amounts (so long as,
giving pro forma effect to the incurrence and funding of any New Term Loan
Commitments and New Revolving Loan Commitments (assuming, for purposes of this
Section 2.14, that such New Revolving Loan Commitments are fully drawn on the
date that they are first incurred) at such time, the Senior Secured Debt to
Consolidated EBITDA Ratio would be not greater than 1.50:1.00); provided, that
for purposes of calculating the Senior Secured Debt to Consolidated EBITDA Ratio
in the preceding sub-clause (B), Permitted Other Indebtedness incurred pursuant
to Section 10.1(o) and outstanding at such time shall be deemed to be Senior
Secured Debt.  Each such notice shall specify (i) the date (each, an “Increased
Amount Date”) on which the Borrower proposes that the New Loan Commitments shall
be effective, which shall be a date not less than 10 Business Days after the
date on which such notice is delivered to the Administrative Agent and (ii) in
the case of New Term Loan Commitments, whether such New Term Loan Commitments
are commitments to make additional Tranche A Term Loans, additional Tranche B
Term Loans or commitments to make term loans with terms different from the
Tranche A Term Loans and the Tranche B Term Loans (such other term loans, the
“Other Term Loans” and, together with the additional Tranche A Term Loans and
additional Tranche B Term Loans, the “New Term Loans”); provided, that the
Borrower shall first offer the Lenders to provide all of the New Loan
Commitments prior to offering any other Person that is an eligible assignee
pursuant to Section 13.6(b); provided further, that any Lender offered or
approached to provide all or a portion of the New Loan Commitments may elect or
decline, in its sole discretion, to provide a New Loan Commitment.  Such New
Loan Commitments shall become effective, as of such Increased Amount Date;
provided, that (1) no Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to such New Loan Commitments, as
applicable; (2) both before and after giving effect to the making of any
Series of New Term Loans or New Revolving Loans, each of the conditions set
forth in Sections 7.1 and 7.2 shall be satisfied; (3) the Borrower and its
Subsidiaries shall be in pro forma compliance with each of the covenants set
forth in Sections 10.9 and 10.10 as of the last day of the most recently ended
fiscal quarter after giving effect to such New Loan Commitments and any
investment to be consummated in connection therewith; (4) the New Loan
Commitments shall be effected pursuant to one or more Joinder Agreements
executed and delivered by the Borrower and Administrative Agent, and each of
which shall be recorded in the Register by the Borrower and Administrative
Agent, and shall be subject to the

 

58

--------------------------------------------------------------------------------


 

requirements set forth in Section 5.4(b); (5) the Borrower shall make any
payments required pursuant to Section 2.11 in connection with the New Loan
Commitments, as applicable; and (6) the Borrower shall deliver or cause to be
delivered (i) a certificate of the Borrower and Holdings, dated the Increased
Amount Date, substantially in the form of Exhibit I, with appropriate
insertions, executed by the President or any Vice President and the Secretary or
any Assistant Secretary of the Borrower, and attaching the documents referred to
in Section 6.7 and 6.8 and, where applicable, certifying as to the incumbency
and specimen signature of each officer executing any Credit Document or any
other document delivered in connection therewith on behalf of such Credit Party,
(ii) the executed legal opinions of Simpson Thacher and Bartlett LLP and Tom
Riordan, general counsel of the Credit Parties, in each case, substantially in
the forms previously delivered in connection with this Agreement and (iii) any
other applicable documents reasonably required by the Administrative Agent in
connection with any such transaction.  Any New Term Loans made on an Increased
Amount Date shall be designated a separate series (a “Series”) of New Term Loans
for all purpose of this Agreement.

 

On any Increased Amount Date on which New Revolving Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(a) each of the Lenders with Revolving Credit Commitments shall assign to each
Lender with a New Revolving Loan Commitment (each, a “New Revolving Loan
Lender”) and each of the New Revolving Loan Lenders shall purchase from each of
the Lenders with Revolving Credit Commitments at the principal amount thereof
(together with accrued interest), such interests in the Revolving Credit Loans
outstanding on such Increased Amount Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Credit
Loans will be held by existing Lenders with Revolving Credit Loans and New
Revolving Loan Lenders ratably in accordance with their Revolving Credit
Commitments after giving effect to the addition of such New Revolving Loan
Commitments to the Revolving Credit Commitments, (b) each New Revolving Loan
Commitment shall be deemed for all purposes a Revolving Credit Commitment and
each Loan made thereunder (a “New Revolving Loan”) shall be deemed, for all
purposes, a Revolving Credit Loan and (c) each New Revolving Loan Lender shall
become a Lender with respect to the New Revolving Loan Commitment and all
matters relating thereto.

 

On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each Lender with a New Term Loan Commitment (each, a “New Term
Loan Lender”) of any Series shall make a New Term Loan to the Borrower (a “New
Term Loan”) in an amount equal to its New Term Loan Commitment of such Series,
and (ii) each New Term Loan Lender of any Series shall become a Lender hereunder
with respect to the New Term Loan Commitment of such Series and the New Term
Loans of such Series made pursuant thereto.

 

The terms and provisions of the New Term Loans and New Term Loan Commitments of
any Series shall beany New Term Loans that are additional Tranche B Term Loans
shall be identical to those of the Tranche B Term Loans made on the Closing
Date.  The terms and provisions of any New Term Loans that are additional
Tranche A Term Loans shall be identical to those of the Tranche A Term Loans

 

59

--------------------------------------------------------------------------------


 

made on the First Amendment Effective Date.  The terms and provisions of the
Other Term Loans, except as otherwise set forth herein or in the Joinder
Agreement, shall be identical to thethose of the Tranche A Term Loans or Tranche
B Term Loans; provided, however, that (i) the applicable maturity date of each
Series of Other Term Loans shall be no shorter than the final maturity of the
Term LoansLatest Maturity Date and (ii) the rate of interest applicable to the
NewOther Term Loans of each Series shall be determined by the Borrower and the
applicable new Lenders and shall be set forth in each applicable Joinder
Agreement; provided further, that if the initial yield on any NewOther Term
Loans (as determined by the Administrative Agent to be equal to the sum of
(x) the Eurodollar Rate (including any applicable Eurodollar Rate floor) plus
the Applicable Eurodollar Margin applicable to the NewOther Term Loans and
(y) if the NewOther Term Loans are initially made at a discount or the Lenders
making the same receive a fee directly or indirectly from Holdings, the Borrower
or any Subsidiary for doing so (the amount of such fee, expressed as a
percentage of the NewOther Term Loans, being referred to herein as “OID”), the
amount of such OID divided by the lesser of (A) the average life to maturity of
such NewOther Term Loans and (B) four) exceeds by more than 50 basis points (the
amount of such excess above 50 basis points being referred to herein as the
“Yield Differential”) the Eurodolloar Rate plus the Applicable Eurodollar Margin
then in effect for any Eurodollar Rate Tranche B Term Loan, then the Applicable
ABR Margin and the Applicable Eurodollar Margin then in effect for Tranche B
Term Loans shall automatically be increased by the Yield Differential, effective
upon the making of the NewOther Term Loans (and if the Eurodollar Rate margins
on the NewOther Term Loans are subject to a leveraged-based pricing grid,
appropriate increases to the other Applicable ABR Margin and Applicable
Eurodollar Margin for the Tranche B Term Loans, consistent with the foregoing,
shall be made).  The terms and provisions of the New Revolving Loans and New
Revolving Credit shall be identical to the Revolving Credit Loans and the
Revolving Credit Commitments.

 

Each Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Credit Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provision of this Section 2.14.

 

SECTION 3.         Letters of Credit

 

3.1.         Letters of Credit.  (a)  Subject to and upon the terms and
conditions herein set forth, (i) the Borrower, at any time and from time to time
on or after the Closing Date and prior to the L/C Maturity Date, may request
that the Letter of Credit Issuer issue for the account of the Borrower a standby
letter of credit or letters of credit in Dollars (each a “Dollar Letter of
Credit” and, collectively, the “Dollar Letters of Credit”) in such form as may
be approved by the Letter of Credit Issuer in its reasonable discretion and
(ii) the Borrower, at any time and from time to time on or after the Closing
Date and prior to the L/C Maturity Date, may request that the Letter of Credit
Issuer issue for the account of the Borrower, a standby letter of credit or
letters of credit in a Foreign Currency (each a “Foreign Currency Letter of
Credit” and, collectively, the “Foreign Currency Letters of Credit” and,
together with the Dollar Letters of Credit, the “Letters of Credit”) in such
form as may be approved by the Letter of Credit Issuer in its reasonable
discretion.

 

60

--------------------------------------------------------------------------------


 

Notwithstanding anything contained herein to the contrary, it is acknowledged
and agreed that, from and after the Closing Date, (a) all Letter of Credit
Exposure with respect to Converting Letters of Credit and any related Unpaid
Drawings shall be deemed for all purposes hereunder to be issued under the
Revolving Credit Commitment, (b) there shall be an automatic adjustment to the
participations held by each Lender thereunder pursuant to Section 3.3 so that
the undivided participation and interest of the Lenders in each such Converting
Letter of Credit and any related Unpaid Drawing is deemed to be made in respect
of the Revolving Credit Commitment as if such Converting Letter of Credit were
made on or after the Closing Date and (c) all Letters of Credit issued after the
Closing Date shall be issued under the Revolving Credit Commitment.

 

(b)  Notwithstanding the foregoing, (i) no Letter of Credit shall be issued the
Dollar Equivalent of the Stated Amount of which, when added to the Letter of
Credit Outstanding at such time, would exceed the Letter of Credit Commitment
then in effect; (ii) no Letter of Credit shall be issued the Dollar Equivalent
of the Stated Amount of which would cause the aggregate amount of the Lenders’
Revolving Credit Exposures at such time to exceed the Total Revolving Credit
Commitment then in effect; (iii) each Letter of Credit shall have an expiration
date occurring no later than one year after the date of issuance thereof, unless
otherwise agreed upon by the Administrative Agent and the Letter of Credit
Issuer; provided, that any Letter of Credit may, upon request of the Borrower,
provide for the automatic renewal thereof for additional consecutive periods of
one year or less (which in no event shall extend beyond the L/C Maturity Date),
subject to any conditions specified in such Letter of Credit; and provided
further, that in no event shall such expiration date occur later than the L/C
Maturity Date; (iv) each Letter of Credit shall be denominated in Dollars or in
a Foreign Currency; (v) no Letter of Credit shall be issued if it would be
illegal under any applicable law for the beneficiary of the Letter of Credit to
have a Letter of Credit issued in its favor; and (vi) no Letter of Credit shall
be issued by the Letter of Credit Issuer after it has received a written notice
from the Borrower or any Lender stating that a Default or Event of Default has
occurred and is continuing until such time as the Letter of Credit Issuer shall
have received a written notice of (x) rescission of such notice from the party
or parties originally delivering such notice or (y) the waiver of such Default
or Event of Default in accordance with the provisions of Section 13.1.

 

(c)  Upon at least one Business Day’s prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent and the Letter of
Credit Issuer (which notice the Administrative Agent shall promptly transmit to
each of the Lenders), the Borrower shall have the right, on any day, permanently
to terminate or reduce the Letter of Credit Commitment in whole or in part;
provided, that, after giving effect to such termination or reduction, the Letter
of Credit Outstanding shall not exceed the Letter of Credit Commitment.

 

3.2.          Letter of Credit Requests.  (a)  Whenever the Borrower desires
that a Letter of Credit be issued for its account, it shall give the
Administrative Agent and the Letter of Credit Issuer at least five (or such
lesser number as may be agreed upon by the Administrative Agent and the Letter
of Credit Issuer) Business Days’ written notice thereof.  Each notice shall be
executed by the Borrower and shall be in the form of Exhibit

 

61

--------------------------------------------------------------------------------


 

G (each a “Letter of Credit Request”). The Administrative Agent shall promptly
notify each Lender of such issuance.

 

(b)  The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of,
Section 3.1(b).

 

3.3.          Letter of Credit Participations.  (a)  Immediately upon the
issuance by the Letter of Credit Issuer of any Letter of Credit, the Letter of
Credit Issuer shall be deemed to have sold and transferred to each other Lender
that has a Revolving Credit Commitment (each such other Lender, in its capacity
under this Section 3.3, an “L/C Participant”), and each such L/C Participant
shall be deemed irrevocably and unconditionally to have purchased and received
from the Letter of Credit Issuer, without recourse or warranty, an undivided
interest and participation (each an “L/C Participation”), to the extent of such
L/C Participant’s Revolving Credit Commitment Percentage, in such Letter of
Credit, each substitute letter of credit, each drawing made thereunder and the
obligations of the Borrower under this Agreement with respect thereto, and any
security therefor or guaranty pertaining thereto (although Letter of Credit Fees
will be paid directly to the Administrative Agent for the ratable account of the
L/C Participants as provided in Section 4.1(b) and the L/C Participants shall
have no right to receive any portion of any Fronting Fees).

 

(b)  In determining whether to pay under any Letter of Credit, the Letter of
Credit Issuer shall have no obligation other than to confirm that any documents
required to be delivered under such Letter of Credit have been delivered and
that they appear to comply on their face with the requirements of such Letter of
Credit.  Any action taken or omitted to be taken by the Letter of Credit Issuer
under or in connection with any Letter of Credit issued by it, if taken or
omitted in the absence of gross negligence or willful misconduct, shall not
create for the Letter of Credit Issuer any resulting liability.

 

(c)  In the event that the Letter of Credit Issuer makes any payment under any
Letter of Credit issued by it and the Borrower shall not have repaid such amount
in full to the Letter of Credit Issuer pursuant to Section 3.4(a), the Letter of
Credit Issuer shall promptly notify the Administrative Agent who will notify
each applicable L/C Participant of such failure, and each such L/C Participant
shall promptly and unconditionally pay to the Administrative Agent, for the
account of the Letter of Credit Issuer, the amount of such L/C Participant’s
Revolving Credit Commitment Percentage of such unreimbursed payment in Dollars
or in the applicable Foreign Currency, as the case may be, and in immediately
available funds; provided, however, that no L/C Participant shall be obligated
to pay to the Administrative Agent for the account of the Letter of Credit
Issuer its Revolving Credit Commitment Percentage of such unreimbursed amount
arising from any wrongful payment made by the Letter of Credit Issuer under a
Letter of Credit as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of the Letter of Credit Issuer.  If
the Letter of Credit Issuer so notifies, prior to 11:00 a.m. (Local Time) on any
Business Day, any L/C Participant required to fund a payment under a Letter of
Credit, such L/C

 

62

--------------------------------------------------------------------------------


 

Participant shall make available to the Administrative Agent for the account of
the Letter of Credit Issuer such L/C Participant’s Revolving Credit Commitment
Percentage of the amount of such payment on such Business Day in immediately
available funds (or, if such notification is given after 11:00 a.m. (Local Time)
on any Business Day, such amount shall be made available on the immediately
following Business Day).  If and to the extent such L/C Participant shall not
have so made its Revolving Credit Commitment Percentage of the amount of such
payment available to the Administrative Agent for the account of the Letter of
Credit Issuer, such L/C Participant agrees to pay to the Administrative Agent
for the account of the Letter of Credit Issuer, forthwith on demand, such
amount, together with interest thereon for each day from such date until the
date such amount is paid to the Administrative Agent for the account of the
Letter of Credit Issuer at the Federal Funds Effective Rate.  The failure of any
L/C Participant to make available to the Administrative Agent for the account of
the Letter of Credit Issuer its Revolving Credit Commitment Percentage of any
payment under any Letter of Credit shall not relieve any other L/C Participant
of its obligation hereunder to make available to the Administrative Agent for
the account of the Letter of Credit Issuer its Revolving Credit Commitment
Percentage of any payment under such Letter of Credit on the date required, as
specified above, but no L/C Participant shall be responsible for the failure of
any other L/C Participant to make available to the Administrative Agent such
other L/C Participant’s Revolving Credit Commitment Percentage of any such
payment.

 

(d)  Whenever the Letter of Credit Issuer receives a payment in respect of an
unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of the Letter of Credit Issuer any payments from the
L/C Participants pursuant to paragraph (c) above, the Letter of Credit Issuer
shall pay to the Administrative Agent and the Administrative Agent shall
promptly pay to each L/C Participant that has paid its Revolving Credit
Commitment Percentage of such reimbursement obligation, in Dollars or the
applicable Foreign Currency, as the case may be, and in immediately available
funds, an amount equal to such L/C Participant’s share (based upon the
proportionate aggregate amount originally funded by such L/C Participant to the
aggregate amount funded by all L/C Participants) of the principal amount of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective L/C Participations.

 

(e)  The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of the Letter of Credit Issuer with respect
to Letters of Credit shall be irrevocable and not subject to counterclaim,
set-off or other defense or any other qualification or exception whatsoever and
shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including under any of the following circumstances:

 

(i)  any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;

 

(ii)  the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any

 

63

--------------------------------------------------------------------------------


 

transferee of any Letter of Credit (or any Person for whom any such transferee
may be acting), the Administrative Agent, the Letter of Credit Issuer, any
Lender or any other Person, whether in connection with this Agreement, any
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower and the
beneficiary named in any such Letter of Credit);

 

(iii)  any draft, certificate or any other document presented under any Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;

 

(iv)  the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

 

(v)  the occurrence of any Default or Event of Default;

 

provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Credit Commitment Percentage of any unreimbursed amount arising from
any wrongful payment made by the Letter of Credit Issuer under a Letter of
Credit as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of the Letter of Credit Issuer.

 

3.4.          Agreement to Repay Letter of Credit Drawings.  (a)  The Borrower
hereby agrees to reimburse the Letter of Credit Issuer, by making payment to the
Administrative Agent in Dollars or in the applicable Foreign Currency, as the
case may be, in immediately available funds at the Administrative Agent’s
Office, for any payment or disbursement made by the Letter of Credit Issuer
under any Letter of Credit (each such amount (including the Dollar Equivalent
thereof) so paid until reimbursed, an “Unpaid Drawing”) immediately after, and
in any event on the date of, such payment, with interest on the amount so paid
or disbursed by the Letter of Credit Issuer, to the extent not reimbursed prior
to 5:00 p.m. (Local Time) on the date of such payment or disbursement, from and
including the date paid or disbursed to but excluding the date the Letter of
Credit Issuer is reimbursed therefor at a rate per annum that shall at all times
be the Applicable ABR Margin plus the ABR as in effect from time to time;
provided, that, notwithstanding anything contained in this Agreement to the
contrary, (i) unless the Borrower shall have notified the Administrative Agent
and the Letter of Credit Issuer prior to 10:00 a.m. (Local Time) on the date of
such drawing that the Borrower intends to reimburse the Letter of Credit Issuer
for the amount of such drawing with funds other than the proceeds of Loans, the
Borrower shall be deemed to have given a Notice of Borrowing to the
Administrative Agent requesting that the Lenders make Dollar Revolving Credit
Loans (which shall initially be ABR Loans) or Foreign Currency Revolving Credit
Loans (each of which shall be Eurodollar Loans with an Interest Period of one
month denominated in Sterling or Euro), as the case may be, on the date on which
such drawing is honored in an amount equal to the amount of such drawing and
(ii) the Administrative Agent shall promptly notify each L/C Participant of such
drawing and the amount of its Revolving Credit Loan to be made in respect
thereof, and (x) in respect of Dollar Letters of Credit, each L/C Participant
shall be irrevocably obligated to make a Dollar Revolving Credit Loan that is an
ABR Loan to the Borrower in the amount of its Revolving Credit Commitment
Percentage of the applicable

 

64

--------------------------------------------------------------------------------


 

Unpaid Drawing by 12:00 noon (Local Time) on such Business Day by making the
amount of such Dollar Revolving Credit Loan available to the Administrative
Agent at the Administrative Agent’s Office and (y) in respect of Foreign
Currency Letters of Credit, each L/C Participant shall be irrevocably obligated
to make a Foreign Currency Revolving Credit Loan that is a Eurodollar Loan with
an Interest Period of one month to the Borrower, denominated in Sterling or
Euro, as the case may be, in the amount of its Revolving Credit Commitment
Percentage of the applicable Unpaid Drawing by 12:00 noon (London time) on such
Business Day by making the amount of such Foreign Currency Revolving Credit Loan
available to the Administrative Agent at the Administrative Agent’s Office. 
Such Dollar Revolving Credit Loans or Foreign Currency Revolving Credit Loans
shall be made without regard to the Minimum Borrowing Amount.  The
Administrative Agent shall use the proceeds of such Revolving Credit Loans
solely for the purpose of reimbursing the Letter of Credit Issuer for the
related Unpaid Drawing.

 

(b)  The Borrower’s obligations under this Section 3.4 to reimburse the Letter
of Credit Issuer with respect to Unpaid Drawings (including, in each case,
interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any set-off, counterclaim or defense to
payment that the Borrower or any other Person may have or have had against the
Letter of Credit Issuer, the Administrative Agent or any Lender (including in
its capacity as an L/C Participant), including any defense based upon the
failure of any drawing under a Letter of Credit (each a “Drawing”) to conform to
the terms of the Letter of Credit or any non-application or misapplication by
the beneficiary of the proceeds of such Drawing; provided, that the Borrower
shall not be obligated to reimburse the Letter of Credit Issuer for any wrongful
payment made by the Letter of Credit Issuer under the Letter of Credit issued by
it as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of the Letter of Credit Issuer.

 

3.5.          Increased Costs.  If after the Closing Date, the adoption of any
applicable law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or actual compliance by the Letter of Credit Issuer or any L/C
Participant with any request or directive made or adopted after the Closing Date
(whether or not having the force of law), by any such authority, central bank or
comparable agency shall either (a) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against letters of
credit issued by the Letter of Credit Issuer, or any L/C Participant’s L/C
Participation therein, or (b) impose on the Letter of Credit Issuer or any L/C
Participant any other conditions affecting its obligations under this Agreement
in respect of Letters of Credit or L/C Participations therein or any Letter of
Credit or such L/C Participant’s L/C Participation therein, and the result of
any of the foregoing is to increase the cost to the Letter of Credit Issuer or
such L/C Participant of issuing, maintaining or participating in any Letter of
Credit, or to reduce the amount of any sum received or receivable by the Letter
of Credit Issuer or such L/C Participant hereunder (other than any such increase
or reduction attributable to Non-Excluded Taxes covered by Section 5.4 and taxes
imposed on the overall net income of the Letter of Credit Issuer or such L/C
Participant) in respect of Letters of Credit or L/C Participations therein,
then, promptly after receipt of written

 

65

--------------------------------------------------------------------------------


 

demand to the Borrower by the Letter of Credit Issuer or such L/C Participant,
as the case may be, (a copy of which notice shall be sent by the Letter of
Credit Issuer or such L/C Participant to the Administrative Agent), the Borrower
shall pay to the Letter of Credit Issuer or such L/C Participant such additional
amount or amounts as will compensate the Letter of Credit Issuer or such L/C
Participant for such increased cost or reduction, it being understood and
agreed, however, that the Letter of Credit Issuer or an L/C Participant shall
not be entitled to such compensation as a result of such Person’s compliance
with, or pursuant to any request or directive to comply with, any such law,
rule or regulation as in effect on the Closing Date.  A certificate submitted to
the Borrower by the Letter of Credit Issuer or a L/C Participant, as the case
may be, (a copy of which certificate shall be sent by the Letter of Credit
Issuer or such L/C Participant to the Administrative Agent) setting forth in
reasonable detail the basis for the determination of such additional amount or
amounts necessary to compensate the Letter of Credit Issuer or such L/C
Participant as aforesaid shall be conclusive and binding on the Borrower absent
clearly demonstrable error.

 

3.6.          Successor Letter of Credit Issuer.  The Letter of Credit Issuer
may resign as Letter of Credit Issuer upon 60 days’ prior written notice to the
Administrative Agent, the Lenders and the Borrower.  If the Letter of Credit
Issuer shall resign as Letter of Credit Issuer under this Agreement, then the
Borrower shall appoint from among the Lenders with Revolving Credit Commitments
a successor issuer of Letters of Credit, whereupon such successor issuer shall
succeed to the rights, powers and duties of the Letter of Credit Issuer, and the
term “Letter of Credit Issuer” shall mean such successor issuer effective upon
such appointment.  At the time such resignation shall become effective, the
Borrower shall pay to the resigning Letter of Credit Issuer all accrued and
unpaid fees pursuant to Sections 4.1(c) and (d).  The acceptance of any
appointment as the Letter of Credit Issuer hereunder by a successor Lender shall
be evidenced by an agreement entered into by such successor, in a form
satisfactory to the Borrower and the Administrative Agent and, from and after
the effective date of such agreement, such successor Lender shall have all the
rights and obligations of the previous Letter of Credit Issuer under this
Agreement and the other Credit Documents.  After the resignation of the Letter
of Credit Issuer hereunder, the resigning Letter of Credit Issuer shall remain a
party hereto and shall continue to have all the rights and obligations of a
Letter of Credit Issuer under this Agreement and the other Loan Documents with
respect to Letters of Credit issued by it prior to such resignation, but shall
not be required to issue additional Letters of Credit.  After any retiring
Letter of Credit Issuer’s resignation as Letter of Credit Issuer, the provisions
of this Agreement relating to the Letter of Credit Issuer shall inure to its
benefit as to any actions taken or omitted to be taken by it (a) while it was
Letter of Credit Issuer under this Agreement or (b) at any time with respect to
Letters of Credit issued by such Letter of Credit Issuer.

 

3.7.          Defaulting Lenders and Letters of Credit.  If any Letter of Credit
Exposure exists at the time a Lender becomes a Defaulting Lender, then:

 

(a)  all or any part of such Letter of Credit Exposure shall be reallocated
among the Non-Defaulting Lenders in accordance with their respective Revolving
Credit Commitment Percentage but only to the extent (x) the sum of all
Non-Defaulting

 

66

--------------------------------------------------------------------------------


 

Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Letter of
Credit Exposure does not exceed the total of all Non-Defaulting Lenders’
Revolving Credit Commitments and (y) no Default or Event of Default exists and
is continuing;

 

(b)  if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize such Defaulting Lender’s
Letter of Credit Exposure (after giving effect to any partial reallocation
pursuant to clause (a) above) in accordance with the procedures set forth in
Section 5.2(b) for so long as such Letter of Credit Exposure is outstanding;

 

(c)  if the Borrower cash collateralizes any portion of such Defaulting Lender’s
Letter of Credit Exposure pursuant to Section 3.7(b), the Borrower shall not be
required to pay any fees to such Defaulting Lender with respect to such
Defaulting Lender’s Letter of Credit Exposure during the period such Defaulting
Lender’s Letter of Credit Exposure is cash collateralized;

 

(d)  if the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to Section 3.7(a), then the fees payable to the Lenders
pursuant to Sections 4.1(b) or (c) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Revolving Credit Commitment Percentages; or

 

(e)  if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 3.7(a), then, without prejudice to any rights or
remedies of the Letter of Credit Issuer or any Lender hereunder, all facility
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) and Letter of Credit Fees payable under Sections
4.1(b) or (c) with respect to such Defaulting Lender’s Letter of Credit Exposure
shall be payable to the Letter of Credit Issuer until such Letter of Credit
Exposure is cash collateralized and/or reallocated.

 

So long as any Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
reasonably satisfied that the related exposure will be 100% covered by the
Commitments of the Non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 3.7(c).

 

SECTION 4.           Fees; Commitments

 

4.1.          Fees.  (a)  The Borrower agrees to pay to the Administrative Agent
in Dollars, for the account of each Lender having a Revolving Credit Commitment
(in each case pro rata according to the respective Revolving Credit Commitments
of all such Lenders), a commitment fee for each day from and including the
Closing Date to but excluding the Final Date.  Such commitment fee shall be
payable in arrears (i) on the last Business Day of each March, June,
September and December (for the three-month period (or portion thereof) ended on
such day for which no payment has been received) and (ii) on

 

67

--------------------------------------------------------------------------------


 

the Final Date (for the period ended on such date for which no payment has been
received pursuant to clause (i) above), and shall be computed for each day
during such period at a rate per annum equal to the Commitment Fee Rate in
effect on such day on the Available Commitments in effect on such day. 
Notwithstanding the foregoing, the Borrower shall not be obligated to pay any
amounts to any Defaulting Lender pursuant to this Section 4.1.

 

(b)  The Borrower agrees to pay to the Administrative Agent in Dollars for the
account of the Lenders pro rata on the basis of their respective Letter of
Credit Exposure, a fee in respect of each Letter of Credit (the “Letter of
Credit Fee”), for the period from and including the date of issuance of such
Letter of Credit to but excluding the termination date of such Letter of Credit
computed at the per annum rate for each day equal to the Applicable Eurodollar
Margin for Revolving Credit Loans on the average daily Stated Amount of such
Letter of Credit.  Such Letter of Credit Fees shall be due and payable quarterly
in arrears on the last Business Day of each March, June, September and
December and on the date upon which the Total Revolving Credit Commitment
terminates and the Letter of Credit Outstandings shall have been reduced to
zero.

 

(c)  The Borrower agrees to pay to the Administrative Agent in Dollars for the
account of the Letter of Credit Issuer a fee in respect of each Letter of Credit
issued by it (the “Fronting Fee”), for the period from and including the date of
issuance of such Letter of Credit to but excluding the termination date of such
Letter of Credit, computed at the rate for each day equal to 0.25% per annum on
the average daily Stated Amount of such Letter of Credit.  Such Fronting Fees
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December and on the date upon which the Total
Revolving Credit Commitment terminates and the Letter of Credit Outstandings
shall have been reduced to zero.

 

(d)  The Borrower agrees to pay directly to the Letter of Credit Issuer in
Dollars upon each issuance of, drawing under, and/or amendment of, a Letter of
Credit issued by it such amount as the Letter of Credit Issuer and the Borrower
shall have agreed upon for issuances of, drawings under or amendments of,
letters of credit issued by it.

 

(e)  The Borrower agrees to pay to the Administrative Agent in Dollars for its
own account the administrative agency fee described in the Closing Date
Engagement Letter and to pay to the Joint Lead Arrangers and the Arranger for
their own accounts. the arrangement fee described in the Closing Date Engagement
Letter, in each case, at the times described therein.  The Borrower agrees to
pay to Credit Suisse Securities (USA) LLC, for its own account, the arrangement
fee described in the First Amendment Engagement Letter and to pay to KKR Capital
Markets LLC, for its own account, the syndication fee described in the First
Amendment Engagement Letter, in each case, at the times described therein.

 

4.2.          Voluntary Reduction of Revolving Credit Commitments.  Upon at
least one Business Day’s prior written notice (or telephonic notice promptly
confirmed in writing) to the Administrative Agent at the Administrative Agent’s
Office (which notice

 

68

--------------------------------------------------------------------------------


 

the Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right, without premium or penalty, on any day,
permanently to terminate or reduce the Revolving Credit Commitments in whole or
in part; provided, that (a) any such reduction shall apply proportionately and
permanently to reduce the Revolving Credit Commitment of each of the Lenders,
(b) any partial reduction pursuant to this Section 4.2 shall be in the amount of
at least the Dollar Equivalent of $1,000,000 and in integral multiples of the
Dollar Equivalent of $100,000 and (c) after giving effect to such termination or
reduction and to any prepayments of the Loans made on the date thereof in
accordance with this Agreement, the aggregate amount of the Lenders’ Revolving
Credit Exposures shall not exceed the Total Revolving Credit Commitment.

 

4.3.          Mandatory Termination of Commitments.  (a)  All of the Tranche B
Term Loan Commitments shall terminate at 5:00 p.m. (New York time) on the
Closing Date.

 

(b)  The Total Revolving Credit Commitment, including the Total Foreign Currency
Revolving Commitment, shall terminate at 5:00 p.m. (New York time) on the
Revolving Credit Maturity Date.

 

(c)  The Swingline Commitment shall terminate at 5:00 p.m. (New York time) on
the Swingline Maturity Date.

 

(d)  In the event, that the Borrower incurs any commitments in respect of
Revolver Refinancing Indebtedness, the portion of the Revolving Credit
Commitments permanently refinanced with such commitments in respect of Revolver
Refinancing Indebtedness shall be reduced by the amount of the new commitments
in respect of Revolver Refinancing Indebtedness.

 

(e)  All of the Tranche A Term Loan Commitments shall terminate at 5:00 p.m.
(New York time) on the First Amendment Effective Date.

 

SECTION 5.           Payments

 

5.1.          Voluntary Prepayments.  The Borrower shall have the right to
prepay Term Loans, Revolving Credit Loans and Swingline Loans, without premium
or penalty, in whole or in part from time to time on the following terms and
conditions: (a) the Borrower shall give the Administrative Agent at the
Administrative Agent’s Office (or, in the case of a Swingline Loan, the
Swingline Lender) written notice (or telephonic notice promptly confirmed in
writing) of its intent to make such prepayment, the amount of such prepayment
and (in the case of Eurodollar Term Loans or Eurodollar Revolving Credit Loans)
the specific Borrowing(s) pursuant to which such prepayment shall be applied,
which notice shall be given by the Borrower no later than (i) in the case of
Term Loans or Revolving Credit Loans, 10:00 a.m. (Local Time) one Business Day
prior to, or (ii) in the case of Swingline Loans, 10:00 a.m. (Local Time) on,
the date of such prepayment and shall promptly be transmitted by the
Administrative Agent to each of the Lenders or the Swingline Lender, as the case
may be; (b) each partial prepayment of any Borrowing of Term Loans or Revolving
Credit Loans shall be in a multiple of the Dollar Equivalent of 

 

69

--------------------------------------------------------------------------------


 

$100,000 and in an aggregate principal amount of the Dollar Equivalent of at
least $1,000,000 and each partial prepayment of Swingline Loans shall be in a
multiple of the Dollar Equivalent of $100,000 and in an aggregate principal
amount of at least the Dollar Equivalent of $100,000; provided, that no partial
prepayment of Eurodollar Term Loans or Eurodollar Revolving Credit Loans made
pursuant to a single Borrowing shall reduce the outstanding Eurodollar Term
Loans or Eurodollar Revolving Credit Loans made pursuant to such Borrowing to an
amount less than the Minimum Borrowing Amount for Eurodollar Term Loans or
Eurodollar Revolving Credit Loans; and (c) any prepayment of Eurodollar Term
Loans or Eurodollar Revolving Credit Loans pursuant to this Section 5.1 on any
day other than the last day of an Interest Period applicable thereto shall be
subject to compliance by the Borrower, with the applicable provisions of
Section 2.11.  Each prepayment in respect of Term Loans pursuant to this
Section 5.1 shall be applied to Classes of lLoans in such manner as the Borrower
may determine and applied to reduce Tranche B Term Loan Repayment Amounts and
Tranche A Term Loan Repayment Amounts, as applicable, in such order as the
Borrower may determine.  At the Borrower’s election in connection with any
prepayment pursuant to this Section 5.1, such prepayment shall not be applied to
any Term Loan or Revolving Credit Loan of a Defaulting Lender.

 

Notwithstanding the foregoing, with respect to Tranche B Term Loans only, a
prepayment premium of 1.00% of the principal amount outstanding thereof shall
apply to (i) any prepayment of Tranche B Term Loans occurring on or prior to the
first anniversary of the Closing Date from the proceeds of a Repricing
Transaction (as defined below) and (ii) any other prepayment of all of the
Tranche B Term Loans occurring on or prior to the first anniversary of the
Closing Date from the proceeds of an incurrence of Indebtedness.

 

As used in this Section 5.1, “Repricing Transaction” shall mean the prepayment
or refinancing of all or a portion of the Tranche B Term Loans concurrently with
the incurrence by the Borrower of any long-term bank debt financing having lower
cost financing than the Tranche B Term Loans.

 

5.2.          Mandatory Prepayments.  (a)  Term Loan Prepayments.  (i)  On each
occasion that a Prepayment Event occurs, the Borrower shall, within five
Business Days after the occurrence of such Prepayment Event, offer to prepay, in
accordance with paragraph (c) below, the principal amount of Term Loans in an
amount equal to 100% of the Net Cash Proceeds from such Prepayment Event.  For
avoidance of doubt, no prepayment shall be required pursuant to this
Section 5.2(a)(i) for any Prepayment Events that have occurred prior to the
Closing Date in the case of Tranche B Term Loans and prior to the First
Amendment Effective Date in the case of Tranche A Term Loans.

 

(ii)  Not later than the date that is six months after the last day of any
fiscal year (commencing with the fiscal year ending December 31, 2011), if the
Senior Secured Debt to Consolidated EBITDA Ratio as of the end of such fiscal
year is greater than or equal to 1.50 to 1.00, the Borrower shall offer to
prepay, in accordance with paragraph (c) below, the principal of Term Loans in
an amount equal to (w) 50% of Excess Cash Flow for such fiscal year, minus
(x) the amount of any such Excess Cash Flow that the Borrower has, after the end
of such fiscal year and prior to such date, reinvested in the

 

70

--------------------------------------------------------------------------------


 

business of the Borrower or any of its Subsidiaries (subject to Section 9.14),
minus (y) the principal amount of Term Loans voluntarily prepaid pursuant to
Section 5.1 during such fiscal year and minus (z) an amount equal to $10,000,000
for such fiscal year; provided that the percentage under sub-clause (w) above
will be reduced to 25% or 0% if the Senior Secured Debt to Consolidated EBITDA
Ratio as of the end of such fiscal year is (x) greater than 1.25:1.00 but less
than 1.50:1.00 or (y) less than or equal to 1.25:1.00, respectively.

 

(b)  Aggregate Revolving Credit Outstandings.  If on any date the aggregate
amount of the Lenders’ Revolving Credit Exposures (all the foregoing,
collectively, the “Aggregate Revolving Credit Outstandings”) exceeds 103% of the
Total Revolving Credit Commitment as then in effect, the Borrower shall
forthwith repay on such date the principal amount of Swingline Loans and, after
all Swingline Loans have been paid in full, Revolving Credit Loans in an amount
equal to such excess.  If, after giving effect to the prepayment of all
outstanding Swingline Loans and Revolving Credit Loans, the Aggregate Revolving
Credit Outstandings exceed the Total Revolving Credit Commitment then in effect,
the Borrower shall pay to the Administrative Agent an amount in cash equal to
such excess and the Administrative Agent shall hold such payment for the benefit
of the Lenders as security for the obligations of the Borrower hereunder
(including obligations in respect of Letter of Credit Outstandings) pursuant to
a cash collateral agreement to be entered into in form and substance
satisfactory to the Administrative Agent (which shall permit certain investments
in Permitted Investments satisfactory to the Administrative Agent, until the
proceeds are applied to the secured obligations).

 

(c)  Application to Repayment Amounts.  Each prepayment of Term Loans required
by Section 5.2(a) shall be applied to Classes of Term Loans on a pro rata basis
and to reduce the Tranche B Term Loan Repayment Amounts and Tranche A Term Loan
Repayment Amounts in such order as the Borrower may determine up to an amount
equal to the aggregate amount of the applicable Tranche B Term Loan Repayment
Amounts and Tranche A Term Loan Repayment Amounts required to be made by the
Borrower pursuant to Sections 2.5(b) and 2.5(f), respectively, during the two
year period immediately following the date of the prepayment (such amount being,
the “Amortization Amount”); provided, that to the extent that the amount of the
prepayment exceeds the Amortization Amount, such excess shall be applied ratably
to reduce the then remaining Tranche B Term Loan Repayment Amounts and Tranche A
Term Loan Repayment Amounts, as applicable.  With respect to each such
prepayment, (i) the Borrower will, not later than the date specified in
Section 5.2(a) for offering to make such prepayment, give the Administrative
Agent telephonic notice (promptly confirmed in writing) requesting that the
Administrative Agent provide notice of such prepayment to each Term Loan Lender,
(ii) each Term Loan Lender will have the right to refuse any such prepayment by
giving written notice of such refusal to the Administrative Agent within fifteen
Business Days after such Lender’s receipt of notice from the Administrative
Agent of such prepayment (and the Borrower shall not prepay any such Term Loans
until the date that is specified in the immediately following clause), (iii) the
Borrower will make all such prepayments not so refused upon the earlier of
(x) such fifteenth Business Day and (y) such time as the Administrative Agent
has received notice from each Lender

 

71

--------------------------------------------------------------------------------


 

that it consents to or refuses such prepayment and (iv) any prepayment so
refused may be retained by the Borrower.

 

(d) Application to Term Loans.  With respect to each prepayment of Term Loans
required by Section 5.2(a), the Borrower may, subject to Section 5.2(c),
designate the Types of Loans that are to be prepaid and the specific
Borrowing(s) pursuant to which made; provided, that (i) Eurodollar Term Loans
may be designated for prepayment pursuant to this Section 5.2 only on the last
day of an Interest Period applicable thereto unless all Eurodollar Term Loans
with Interest Periods ending on such date of required prepayment and all Term
Loans that are ABR Loans have been paid in full; (ii) if any prepayment of
Eurodollar Term Loans made pursuant to a single Borrowing shall reduce the
outstanding Term Loans made pursuant to such Borrowing to an amount less than
the Minimum Borrowing Amount for Eurodollar Term Loans, such Borrowing shall
immediately be converted into ABR Loans and (iii) each prepayment pursuant to
this Section 5.2 of any Loans made pursuant to a Borrowing shall be applied pro
rata among such Loans.  In the absence of a designation by the Borrower as
described in the preceding sentence, the Administrative Agent shall, subject to
the above, make such designation in its reasonable discretion with a view, but
no obligation, to minimize breakage costs owing under Section 2.11.

 

(e)  Application to Revolving Credit Loans.  With respect to each prepayment of
Revolving Credit Loans elected by the Borrower pursuant to Section 5.1 or
required by Section 5.2(b), the Borrower may designate (i) the Types of Loans
that are to be prepaid and the specific Borrowing(s) pursuant to which made and
(ii) the Dollar Revolving Credit Loans or Foreign Currency Revolving Credit
Loans to be prepaid; provided, that (w) Eurodollar Revolving Credit Loans may be
designated for prepayment pursuant to this Section 5.2 only on the last day of
an Interest Period applicable thereto unless all Eurodollar Revolving Credit
Loans with Interest Periods ending on such date of required prepayment and all
ABR Loans have been paid in full; (x) if any prepayment by the Borrower of
Eurodollar Revolving Credit Loans made pursuant to a single Borrowing shall
reduce the outstanding Dollar Equivalent of the Revolving Credit Loans made
pursuant to such Borrowing to an amount less than the Minimum Borrowing Amount
for Eurodollar Revolving Credit Loans, such Borrowing shall immediately be
converted into ABR Loans; (y) each prepayment of any Loans made pursuant to a
Borrowing shall be applied pro rata among such Loans; and (z) notwithstanding
the provisions of the preceding clause (y), no prepayment made pursuant to
Section 5.2(a) or Section 5.2(b) of Revolving Credit Loans shall be applied to
the Revolving Credit Loans of any Defaulting Lender.  In the absence of a
designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing under Section 2.11.

 

(f)  Eurodollar Interest Periods.  In lieu of making any payment pursuant to
this Section 5.2 in respect of any Eurodollar Loan other than on the last day of
the Interest Period therefor so long as no Default or Event of Default shall
have occurred and be continuing, the Borrower at its option may deposit with the
Administrative Agent an amount equal to the amount of the Eurodollar Loan to be

 

72

--------------------------------------------------------------------------------


 

prepaid and such Eurodollar Loan shall be repaid on the last day of the Interest
Period therefor in the required amount.  Such deposit shall be held by the
Administrative Agent in a corporate time deposit account established on terms
reasonably satisfactory to the Administrative Agent, earning interest at the
then-customary rate for accounts of such type.  Such deposit shall constitute
cash collateral for the Obligations; provided, that the Borrower may at any time
direct that such deposit be applied to make the applicable payment required
pursuant to this Section 5.2.

 

(g)  Minimum Amount.  No prepayment shall be required pursuant to
Section 5.2(a)(i) unless and until the amount at any time of Net Cash Proceeds
from Prepayment Events required to be applied at or prior to such time pursuant
to such Section and not yet applied at or prior to such time to prepay Term
Loans pursuant to such Section exceeds the Dollar Equivalent of $15,000,000 in
the aggregate.

 

(h)  Foreign Asset Sales.  Notwithstanding any other provisions of this
Section 5.2, (i) to the extent that any of or all the Net Cash Proceeds of any
asset sale by a Restricted Foreign Subsidiary giving rise to an Asset Sale
Prepayment Event (a “Foreign Asset Sale”) are prohibited or delayed by
applicable local law from being repatriated to the United States, the portion of
such Net Cash Proceeds so affected will not be required to be applied to repay
Term Loans at the times provided in this Section 5.2 but may be retained by the
applicable Restricted Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation to the United States (the
Borrower hereby agreeing to cause the applicable Restricted Foreign Subsidiary
to promptly take all actions required by the applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Cash
Proceeds is permitted under the applicable local law, such repatriation will be
immediately effected and such repatriated Net Cash Proceeds will be promptly
(and in any event not later than two Business Days after such repatriation)
applied (net of additional taxes payable or reserved against as a result
thereof) to the repayment of the Term Loans pursuant to this Section 5.2 and
(ii) to the extent that the Borrower has determined in good faith that
repatriation of any of or all the Net Cash Proceeds of any Foreign Asset Sale
would have a material adverse tax cost consequence with respect to such Net Cash
Proceeds, the Net Cash Proceeds so affected may be retained by the applicable
Restricted Foreign Subsidiary; provided, that, in the case of this clause (ii),
on or before the date on which any Net Cash Proceeds so retained would otherwise
have been required to be applied to reinvestments or prepayments pursuant to
Section 5.2(a), (x) the Borrower applies an amount equal to such Net Cash
Proceeds to such reinvestments or prepayments as if such Net Cash Proceeds had
been received by the Borrower rather than such Restricted Foreign Subsidiary,
less the amount of additional taxes that would have been payable or reserved
against if such Net Cash Proceeds had been repatriated (or, if less, the Net
Cash Proceeds that would be calculated if received by such Foreign Subsidiary)
or (y) such Net Cash Proceeds are applied to the repayment of Indebtedness of a
Restricted Foreign Subsidiary.

 

5.3.         Method and Place of Payment.  (a)  Except as otherwise specifically
provided herein, all payments under this Agreement shall be made by the
Borrower, without set-off, counterclaim or deduction of any kind, to the
Administrative

 

73

--------------------------------------------------------------------------------


 

Agent for the account of the Lenders entitled thereto, the Letter of Credit
Issuer or the Swingline Lender, as the case may be, not later than 12:00 Noon
(Local Time) on the date when due and shall be made (i) in the case of amounts
payable in Dollars, in immediately available funds at the Administrative Agent’s
Office and (ii) in the case of amounts payable in a Foreign Currency, in
immediately available funds at the Administrative Agent’s Office or at such
other office as the Administrative Agent shall specify for such purpose by
notice to the Borrower, it being understood that written or facsimile notice by
the Borrower to the Administrative Agent to make a payment from the funds in the
Borrower’s account at the Administrative Agent’s Office shall constitute the
making of such payment to the extent of such funds held in such account.  All
payments under each Credit Document (whether of principal, interest or
otherwise) shall be made (i) in the case of the principal of and interest on
each Loan, in the currency in which such Loan is denominated, (ii) in the case
of reimbursement obligations in respect of Letters of Credit, in the currency in
which such Letter of Credit is denominated, (iii) in the case of any
indemnification or expense reimbursement payment, in Dollars or Euro, as
requested by the Person entitled to receive such payment, or (iv) in all other
cases, in Dollars, in each case except as otherwise expressly provided herein. 
The Administrative Agent will thereafter cause to be distributed on the same day
(if payment was actually received by the Administrative Agent prior to 2:00 p.m.
(Local Time) on such day) like funds relating to the payment of principal or
interest or Fees ratably to the Lenders entitled thereto.

 

(b)  Any payments under this Agreement that are made later than 2:00 p.m. (Local
Time) shall be deemed to have been made on the next succeeding Business Day at
the Administrative Agent’s discretion.  Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.

 

5.4.         Net Payments.  (a)  All payments made by or on behalf of the
Borrower under this Agreement or any other Credit Document shall, except as
otherwise required by law, be made free and clear of, and without deduction or
withholding for or on account of, any current or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
Governmental Authority, excluding (i) net income taxes and franchise taxes
(imposed in lieu of net income taxes) imposed on any Agent or any Lender and
(ii) any taxes imposed on any Agent or any Lender as a result of a current or
former connection between such Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
such Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Credit Document); provided that, if any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) are required to be withheld from any amounts payable to any Agent or any
Lender hereunder, the amounts so payable to such Agent or such Lender shall be
increased to the extent necessary to yield to such Agent or such Lender (after
payment of all Non-Excluded Taxes) interest or any such other amounts payable
hereunder at the

 

74

--------------------------------------------------------------------------------


 

rates or in the amounts specified in this Agreement had such withholding not
been required; provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender (x) if such Lender fails to
comply with the requirements of paragraph (b), (c) or (d) of this Section 5.4,
(y) that are with respect to U.S. federal withholding taxes imposed pursuant to
FATCA or (z) that are with respect to any U.S. federal withholding taxes imposed
as a result of relocation of a Lender’s lending office except to the extent that
such Lender was entitled, at the time of such relocation, to receive additional
amounts from the Borrower with respect to such Non-Excluded Taxes pursuant to
this Section 5.4.  Whenever any Non-Excluded Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of such Agent or Lender, as the
case may be, a certified copy of an original official receipt (or other evidence
acceptable to such Agent or Lender, acting reasonably) received by the Borrower
showing payment thereof.  In addition, if the Borrower fails to pay any
Non-Excluded Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Agents and the Lenders
for any incremental taxes, interest, costs or penalties that may become payable
by any Agent or any Lender as a result of any such failure.  The agreements in
this Section 5.4(a) shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.  For purposes of
this Section 5.4, for the avoidance of doubt the term “Lender” shall include
each Letter of Credit Issuer and L/C Participant.

 

(b)  Each Lender which is not a “United States person” as defined by
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall:

 

(i)  deliver to the Borrower and the Administrative Agent two copies of either
(x) in the case of Non-U.S. Lender claiming exemption from U.S. Federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, United States Internal Revenue Service (“IRS”)
Form W-8BEN (together with a certificate representing that such Non-U.S. Lender
is not a bank for purposes of Section 881(c) of the Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower and is not a controlled foreign corporation related to the Borrower
(within the meaning of Section 864(d)(4) of the Code)), (y) IRS Form W-8BEN,
Form W-8EXP or Form W-8ECI, in each case properly completed and duly executed by
such Non-U.S. Lender claiming complete exemption from, or reduced rate of, U.S.
Federal withholding tax on payments by the Borrower under this Agreement or
(z) IRS Form W-8IMY and any attachments (including the forms described in
subclauses (x) and (y) above, as applicable);

 

(ii)  deliver to the Borrower and the Administrative Agent two further copies of
any such form or certification (or any applicable successor form) on or before
the date that any such form or certification expires or becomes obsolete and
after the occurrence of any event requiring a change in the most recent form
previously delivered by it to the Borrower; and

 

75

--------------------------------------------------------------------------------


 

(iii)  obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Borrower or the
Administrative Agent;

 

unless in any such case any change in treaty, law or regulation has occurred
prior to the date on which any such delivery would otherwise be required that
renders any such form inapplicable or would prevent such Lender from duly
completing and delivering any such form with respect to it and such Lender so
advises the Borrower and the Administrative Agent.  Each Person that shall
become a Participant pursuant to Section 13.6 or a Lender pursuant to
Section 13.6 shall, upon the effectiveness of the related transfer, be required
to provide all the forms and statements required pursuant to this
Section 5.4(b) if such Participant or Lender is not a “United States person” as
defined by Section 7701(a)(30) of the Code; provided, that in the case of a
Participant such Participant shall furnish all such required forms and
statements to the Lender from which the related participation shall have been
purchased.  Notwithstanding anything to the contrary, no Lender or Participant
shall be required to deliver any form or certification that it is not legally
able to deliver.

 

(c)  If a payment made to a Lender under this Agreement may be subject to U.S.
federal withholding tax under FATCA (which, solely for purposes of this
Section 5.4(c), shall include any amendments thereto), such Lender shall deliver
to the Borrower and the Administrative Agent, at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the
Administrative Agent, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent,
in each case as may be necessary for the Borrower or the Administrative Agent to
comply with its obligations under FATCA, to determine that such Lender has or
has not complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.

 

(d)  Each Lender that is not a Non-U.S. Lender shall deliver to the Borrower and
the Administrative Agent two IRS Forms W-9 (or substitute or successor form),
properly completed and duly executed, certifying that such Lender is exempt from
United States federal backup withholding tax (i) on or prior to the date such
Lender becomes a party to this Agreement, (ii) on or before the date that such
form expires or becomes obsolete, (iii) after the occurrence of a change in the
Lender’s circumstances requiring a change in the most recent form previously
delivered by it to the Borrower and the Administrative Agent, and (iv) from time
to time thereafter if reasonably requested by the Borrower or the Administrative
Agent.

 

(e)  The Borrower shall not be required to indemnify any Lender, or to pay any
additional amounts to any Lender, in respect of U.S. Federal withholding tax
pursuant to paragraph (a) above to the extent that (i) the obligation to
withhold amounts with respect to U.S. Federal withholding tax existed on the
date such Lender became a party to this Agreement (or, in the case of a
Participant, on the date such Participant became a Participant hereunder);
provided, however, that this clause (i) shall not apply to the extent that
(x) the indemnity payments or additional amounts any Lender (or Participant)
would be entitled to receive (without regard to this clause (i)) do not

 

76

--------------------------------------------------------------------------------


 

exceed the indemnity payment or additional amounts that the person making the
assignment, participation or transfer to such Lender (or Participant) would have
been entitled to receive in the absence of such assignment, participation or
transfer, or (y) such assignment, participation or transfer had been requested
by the Borrower, (ii) the obligation to pay such additional amounts would not
have arisen but for a failure by such Lender or Participant to comply with the
provisions of paragraph (b), (c) or (d) above or (iii) any of the
representations or certifications made by a Lender or Participant pursuant to
paragraph (b) above, which are, at the time of such payment, in effect and have
not been superseded by subsequent representations or certificates, and the
incorrectness of which necessarily results in the imposition of withholding tax
pursuant to applicable law, are incorrect at the time a payment hereunder is
made, other than by reason of any change in treaty, law or regulation having
effect after the date such Lender became a party to this Agreement or such
Participant purchased such participation.

 

(f)  If the Borrower determines in good faith that a reasonable basis exists for
contesting any taxes for which indemnification has been demanded hereunder, the
relevant Lender or Agent, as applicable, shall cooperate with such Borrower in
challenging such taxes at such Borrower’s expense if so requested by such
Borrower.  If any Lender or Agent, as applicable, receives a refund of a tax for
which a payment has been made by the Borrower pursuant to this Agreement, which
refund in the good faith judgment of such Lender or Agent, as the case may be,
is attributable to such payment made by the Borrower, then the Lender or Agent,
as the case may be, shall reimburse the Borrower for such amount (together with
any interest received from the relevant Governmental Authority thereon) as the
Lender or Agent, as the case may be, determines to be the proportion of the
refund as will leave it, after such reimbursement, in no better or worse
position than it would have been in if the payment had not been required.  A
Lender or Agent shall claim any refund that it determines is available to it,
unless it concludes in its reasonable discretion that it would be adversely
affected by making such a claim.  Neither any Lender nor any Agent shall be
obliged to disclose any information regarding its tax affairs or computations to
the Borrower in connection with this paragraph (f) or any other provision of
this Section 5.4.

 

(g)  Each Lender represents and agrees that, on the Closing Date and at all
times during the term of this Agreement, it is not and will not be a conduit
entity participating in a conduit financing arrangement (as defined in
Section 7701(1) of the Code and the regulations thereunder) with respect to the
Borrowings hereunder unless the Borrower has consented to such arrangement prior
thereto.

 

5.5.         Computations of Interest and Fees.  (a)  Interest on all Loans,
except as provided in the next succeeding sentence, shall be calculated on the
basis of a 360-day year for the actual days elapsed.  Interest on Foreign
Currency Revolving Credit Loans denominated in Sterling shall be calculated on
the basis of a 365-day year for the actual days elapsed.

 

(b)  Fees and Letter of Credit Outstanding shall be calculated on the basis of a
365- (or 366-, as the case may be) day year for the actual days elapsed.

 

77

--------------------------------------------------------------------------------


 

SECTION 6.         Conditions Precedent to Initial Borrowing

 

Subject to Section 9.16 (but only to the extent set forth on Schedule 9.16), the
earlier of the initial Borrowing of Tranche B Term Loans and Revolving Credit
Loans and the initial issuance of any Letter of Credit under this Agreement is
subject to the satisfaction of the following conditions precedent:

 

6.1.         Credit Documents.  The Administrative Agent shall have received
each of the following:

 

(a)  this Agreement, executed and delivered by a duly authorized officer of
Holdings, the Borrower and each Lender;

 

(b)  the Guarantee, executed and delivered by a duly authorized officer of each
Guarantor;

 

(c)  the Pledge Agreement, executed and delivered by a duly authorized officer
of each pledgor party thereto;

 

(d)  the Security Agreement, executed and delivered by a duly authorized officer
of each grantor party thereto; and

 

(e)  a Mortgage in respect of each Mortgaged Property, executed and delivered by
a duly authorized officer of each mortgagor party thereto;

 

6.2.         Collateral.  (a)  All outstanding equity interests in whatever form
of the Borrower and each Restricted Subsidiary owned by or on behalf of any
Credit Party (other than a Restricted Foreign Subsidiary) shall have been
pledged pursuant to the Pledge Agreement (except that the Restricted
Subsidiaries shall not be required to pledge more than 65% of the outstanding
equity interests of any Restricted Foreign Subsidiary) and all certificates
representing securities pledged under the Pledge Agreement, accompanied by
instruments of transfer and undated stock powers endorsed in blank, shall have
been delivered to the Collateral Agent.

 

(b)  All Indebtedness of Holdings, the Borrower and each Subsidiary that is
owing to any Credit Party party to the Pledge Agreement shall be evidenced by
one or more global promissory notes and shall have been pledged pursuant to the
Pledge Agreement, and all such promissory notes, together with instruments of
transfer with respect thereto endorsed in blank, shall have been delivered to
the Collateral Agent.

 

(c)  All documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Administrative Agent
to be filed, registered or recorded to create the Liens intended to be created
by the Security Agreement and to perfect such Liens to the extent required by,
and with the priority required by, the Security Agreement shall have been
delivered to the Administrative Agent for filing, registration or recording
pending the Closing Date.

 

78

--------------------------------------------------------------------------------


 

(d)  The Administrative Agent shall have received, in respect of each Mortgaged
Property owned by the Borrower or a Guarantor (i) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each Mortgage as a valid first Lien on the Mortgaged Property described
therein, free of any other Liens except as expressly permitted by Section 10.2
(and subject to the consummation of the Refinancing), together with such
endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request and (ii) (A) a completed Flood Certificate with respect to
each Mortgaged Property, which Flood Certificate shall (i) be addressed to the
Administrative Agent, (ii) be completed by a company which has guaranteed the
accuracy of the information contained therein, and (iii) otherwise comply with
the Flood Program; (B) evidence describing whether the community in which each
Mortgaged Property is located participates in the Flood Program; (C) if any
Flood Certificate states that a Mortgaged Property is located in a Flood Zone,
the applicable Borrower or Guarantor’s written acknowledgement of receipt of
written notification from the Administrative Agent (i) as to the existence of
each such Mortgaged Property, and (ii) as to whether the community in which each
such Mortgaged Property is located is participating in the Flood Program; and
(D) if any Mortgaged Property is located in a Flood Zone and is located in a
community that participates in the Flood Program, evidence that the applicable
Borrower or Guarantor has obtained a policy of flood insurance that is in
compliance with all applicable regulations of the Flood Program.

 

It is understood and agreed that the pledges described in clauses (a) through
(d) inclusive of this Section 6.2 shall become effective immediately and
automatically upon the occurrence of the Closing Date, but that prior to the
Closing Date, such pledges (and the Liens created thereby) shall not be
effective.

 

6.3.         Legal Opinions.  The Administrative Agent shall have received the
executed legal opinions of (a) Simpson Thacher & Bartlett LLP, special New York
counsel to the Borrower, substantially in the form of Exhibit H-1, (b) Tom
Riordan, General Counsel to the Borrower, substantially in the form of
Exhibit H-2 and (c) local counsel to the Borrower in each jurisdiction where a
Mortgaged Property in the United States of America is located in form and
substance reasonably satisfactory to the Administrative Agent.  The Borrower,
the other Credit Parties and the Administrative Agent hereby instruct such
counsel to deliver such legal opinions.

 

6.4.         Closing Certificates.  The Administrative Agent shall have received
a certificate of each Credit Party, dated the Closing Date, substantially in the
form of Exhibit I, with appropriate insertions, executed by the President or any
Vice President and the Secretary or any Assistant Secretary of such Credit
Party, and attaching the documents referred to in Sections 6.5 and 6.6 and,
where applicable, certifying as to the incumbency and specimen signature of each
officer executing any Credit Document or any other document delivered in
connection herewith on behalf of such Credit Party, and certifying that the
conditions set forth in Section 7.1 shall be satisfied.

 

6.5.         Corporate Proceedings of Each Credit Party.  The Administrative
Agent shall have received a copy of the resolutions, in form and substance
satisfactory to

 

79

--------------------------------------------------------------------------------


 

the Administrative Agent, of the Board of Directors (or equivalent governing
body) of each Credit Party (or a duly authorized committee thereof) authorizing
(a) the execution, delivery and performance of the Credit Documents (and any
agreements relating thereto) to which it is a party, (b) in the case of the
Borrower, the extensions of credit contemplated hereunder and (c) the granting
of the Liens contemplated to be granted under the Security Documents.

 

6.6.         Corporate Documents.  The Administrative Agent shall have received
true and complete copies of the certificate of incorporation and by-laws (or
equivalent organizational documents) of each Credit Party.

 

6.7.         Fees.  The fees in the amounts previously agreed in writing by the
Agents and the Lenders to be received by the Agents and Lenders on the Closing
Date and all expenses (including the reasonable fees, disbursements and other
charges of counsel to the Administrative Agent) for which invoices have been
presented on or prior to the Closing Date shall, in each case, shall have been
paid.

 

6.8.         Patriot Act.  The Administrative Agent shall have received, at
least five Business Days prior to the Closing Date, all documents and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act and requested by the Administrative Agent at least ten Business Days prior
to the Closing Date.

 

6.9.         Existing Credit Agreement.

 

The Administrative Agent shall have received reasonably satisfactory evidence
that the Refinancing shall have occurred.

 

SECTION 7.         Conditions Precedent to All Credit Events

 

The agreement of each Lender to make any Loan requested to be made by it on any
date (excluding Mandatory Borrowings) and the obligation of the Letter of Credit
Issuer to issue Letters of Credit on any date is subject to the satisfaction of
the following conditions precedent:

 

7.1.         No Default; Representations and Warranties.  At the time of each
Credit Event and also after giving effect thereto (a) no Default or Event of
Default shall have occurred and be continuing and (b) all representations and
warranties made by any Credit Party contained herein or in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such Credit Event (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date).

 

7.2.         Notice of Borrowing; Letter of Credit Request.  (a)  Prior to the
making of the Term Loans, each Revolving Credit Loan (other than any Revolving
Credit Loan made pursuant to Section 3.4(a)) and each Swingline Loan, the
Administrative Agent

 

80

--------------------------------------------------------------------------------


 

shall have received a Notice of Borrowing (whether in writing or by telephone)
meeting the requirements of Section 2.3.

 

(b)  Prior to the issuance of each Letter of Credit, the Administrative Agent
and the Letter of Credit Issuer shall have received a Letter of Credit Request
meeting the requirements of Section 3.2(a).

 

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified above exist as of that time.

 

7.3.                            Revolving Credit Loans.  In the case of any
Revolving Credit Loan, at the time of the applicable Credit Event the Revolving
Credit Exposures shall be no greater than the Total Revolving Credit Commitment.

 

SECTION 8.  Representations, Warranties and Agreements

 

In order to induce the Lenders to enter into this Agreement, to make the Loans
and issue or participate in Letters of Credit as provided for herein, each of
Holdings and the Borrower makes the following representations and warranties to,
and agreements with, the Lenders, all of which shall survive the execution and
delivery of this Agreement and the making of the Loans and the issuance of the
Letters of Credit:

 

8.1.                            Corporate Status.  Each of Holdings, the
Borrower and each Material Subsidiary (a) is a duly organized and validly
existing corporation or other entity in good standing under the laws of the
jurisdiction of its organization and has the corporate or other organizational
power and authority to own its property and assets and to transact the business
in which it is engaged and (b) has duly qualified and is authorized to do
business and is in good standing in all jurisdictions where it is required to be
so qualified, except where the failure to be so qualified could not reasonably
be expected to result in a Material Adverse Effect.

 

8.2.                            Corporate Power and Authority.  Each Credit
Party has the corporate or other organizational power and authority to execute,
deliver and carry out the terms and provisions of the Credit Documents to which
it is a party and has taken all necessary corporate or other organizational
action to authorize the execution, delivery and performance of the Credit
Documents to which it is a party.  Each Credit Party has duly executed and
delivered each Credit Document to which it is a party and each such Credit
Document constitutes the legal, valid and binding obligation of such Credit
Party enforceable in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and subject to general principles of equity.

 

8.3.                            No Violation.  Neither the execution, delivery
or performance by any Credit Party of the Credit Documents to which it is a
party nor compliance with the terms and provisions thereof nor the consummation
of the Transactions and the other transactions contemplated hereby or thereby
will (a) contravene any applicable provision

 

81

--------------------------------------------------------------------------------


 

of any material law, statute, rule, regulation, order, writ, injunction or
decree of any court or governmental instrumentality, (b) result in any breach of
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any of the property or assets of any of
Holdings, the Borrower or any of the Restricted Subsidiaries (other than Liens
created under the Credit Documents) pursuant to, the terms of any material
indenture (including the Senior Subordinated Notes Indenture), loan agreement,
lease agreement, mortgage, deed of trust, agreement or other material instrument
to which any of Holdings, the Borrower or any of the Restricted Subsidiaries is
a party or by which it or any of its property or assets is bound or (c) violate
any provision of the certificate of incorporation, By-Laws or other
constitutional documents of Holdings, the Borrower or any of the Restricted
Subsidiaries.

 

8.4.                            Litigation.  There are no actions, suits or
proceedings (including Environmental Claims) pending or, to the knowledge of
Holdings or the Borrower, threatened with respect to Holdings or the Borrower or
any of the Subsidiaries that could reasonably be expected to result in a
Material Adverse Effect.

 

8.5.                            Margin Regulations.  Neither the making of any
Loan hereunder nor the use of the proceeds thereof will violate the provisions
of Regulation T, U or X of the Board.

 

8.6.                            Governmental Approvals.  No order, consent,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, any Governmental Authority is required to
authorize or is required in connection with (a) the execution, delivery and
performance of any Credit Document or (b) the legality, validity, binding effect
or enforceability of any Credit Document, except any of the foregoing the
failure of which to obtain or make could not reasonably be expected to have a
Material Adverse Effect.

 

8.7.                            Investment Company Act.  Neither Holdings nor
the Borrower is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

8.8.                            True and Complete Disclosure.  (a)  None of the
factual information and data (taken as a whole) heretofore or contemporaneously
furnished by any of Holdings, the Borrower or any of the Subsidiaries or any of
their respective authorized representatives in writing to the Administrative
Agent and/or any Lender on or before the Closing Date and on or before the First
Amendment Effective Date (including all information contained in the Credit
Documents) for purposes of or in connection with this Agreement or any
transaction contemplated herein contained any untrue statement or omitted to
state any material fact necessary to make such information and data (taken as a
whole) not misleading at such time in light of the circumstances under which
such information or data was furnished, it being understood and agreed that for
purposes of this Section 8.8(a), such factual information and data shall not
include projections and pro forma financial information.

 

82

--------------------------------------------------------------------------------


 

(b)  The projections and pro forma financial information contained in the
information and data referred to in paragraph (a) above were based on good faith
estimates and assumptions believed by such Persons to be reasonable at the time
made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results.

 

8.9.                            Financial Condition; Financial Statements.  The
(a) unaudited and audited historical consolidated financial information of the
Borrower and (b) audited balance sheet of the Borrower and the related audited
statements of operations and cash flows (in each case, that are required to be
provided pursuant to Section 9.1(a) and (b)), in each case present or will, when
provided, present fairly in all material respects the combined financial
position of the Borrower at the respective dates of said information, statements
and results of operations for the respective periods covered thereby.  The
audited financial statements referred to in this Section 8.9 have been prepared
in accordance with GAAP consistently applied except to the extent provided in
the notes to said financial statements.  There has been no Material Adverse
Change since December 31, 2009, other than solely as a result of changes in
general economic conditions.

 

8.10.                     Tax Returns and Payments.  Each of Holdings, the
Borrower and the Subsidiaries has filed all federal income tax returns and all
other material tax returns required to be filed by it and has paid all material
taxes and assessments payable by it that have become due, other than those not
yet delinquent or contested in good faith.  Each of Holdings, the Borrower and
each of the Subsidiaries has paid, or has provided adequate reserves (in the
good faith judgment of the management of the Borrower) in accordance with GAAP
for the payment of, all material federal, state and foreign income taxes
applicable for all prior fiscal years and for the current fiscal year to the
ClosingFirst Amendment Effective Date.  To the extent that any breach of any of
the representations or warranties in this Section 8.10 relates to a period,
event or action prior to the Closing Date in respect of which Holdings, the
Borrower and/or the Restricted Subsidiaries are indemnified to the extent of the
breach by any Seller pursuant to either Acquisition Agreement, there shall be
deemed to be no breach thereof; provided, that such a breach will exist if the
applicable Seller does not satisfy its indemnification obligations to the extent
and in respect of the circumstances giving rise to such breach within a
reasonable time of being notified by Holdings, the Borrower and/or the
Restricted Subsidiaries of such circumstances (such Persons hereby agreeing to
so notify the applicable Seller promptly of such circumstances).

 

8.11.                     Compliance with ERISA.  (a) Each Plan is in compliance
with ERISA, the Code and any applicable Requirement of Law; (b) no Reportable
Event has occurred (or is reasonably likely to occur) with respect to any Plan;
(c) no written notice of any insolvency or reorganization of a Multiemployer
Plan has been received by any of Holdings, the Borrower, any Subsidiary or any
ERISA Affiliate; (d) no Plan has failed to meet the minimum funding standards
within the meaning of Section 412 or 430 of the Code or Section 302 or 303 of
ERISA (whether or not waived); (e) none of Holdings, the Borrower, any
Subsidiary or any ERISA Affiliate has incurred (or is reasonably likely to
incur) any liability to or on account of a Plan pursuant to Section 409, 502(i),
502(l), 4062,

 

83

--------------------------------------------------------------------------------


 

4063, 4064 or 4069 of ERISA or Section 4971 or 4975 of the Code or has been
notified in writing that it will incur any liability under any of the foregoing
Sections with respect to any Plan; (f) none of Holdings, the Borrower, any
Subsidiary or any ERISA Affiliate has incurred (or is reasonably likely to
incur) any liability to or on account of a Multiemployer Plan pursuant to
Section 515, 4201 or 4204 of ERISA or has been notified in writing that it will
incur any liability under any of the foregoing Sections with respect to any
Multiemployer Plan; (g) no proceedings have been instituted (or are reasonably
likely to be instituted) to terminate any Plan or to appoint a trustee to
administer any Plan, and no written notice of any such proceedings or of the
institution of any proceedings to terminate a Multiemployer Plan has been given
to any of Holdings, the Borrower, any Subsidiary or any ERISA Affiliate; (h) and
no lien imposed under the Code or ERISA with respect to any Plan or
Multiemployer Plan on the assets of any of Holdings, the Borrower or any
Subsidiary or any ERISA Affiliate exists nor has any of Holdings, the Borrower,
any Subsidiary or any ERISA Affiliate been notified in writing that such a lien
will be imposed on the assets of any of Holdings, the Borrower, any Subsidiary
or any ERISA Affiliate; except to the extent that a breach of any of the
representations, warranties or agreements in clauses (a)-(h) above in this
Section 8.11 would not be reasonably likely to result, individually or in the
aggregate, in an amount of liability that would be reasonably likely to have a
Material Adverse Effect or relates to any matter disclosed in the financial
statements of the Borrower dated September 30, 2010.  No Plan has an Unfunded
Current Liability that would, individually or when taken together with any other
liabilities referenced in this Section 8.11, be reasonably likely to have a
Material Adverse Effect.

 

8.12.                     Subsidiaries.  Holdings does not have any Subsidiaries
other than the Borrower and its Subsidiaries.  Schedule 8.12 lists each
Subsidiary of the Borrower (and the direct and indirect ownership interest of
the Borrower therein), in each case existing on the Closing Date and on the
First Amendment Effective Date.  To the knowledge of the Borrower, after due
enquiry, each Material Subsidiary as of the Closing Date and as of the First
Amendment Effective Date has been so designated on Schedule 8.12.

 

8.13.                     Patents, etc.  Holdings, the Borrower and each of the
Restricted Subsidiaries have obtained all patents, trademarks, service marks,
trade names, copyrights, licenses and other intellectual property rights, free
from burdensome restrictions (other than Permitted Liens), that are necessary
for the operation of their respective businesses as currently conducted and as
proposed to be conducted, except where the failure to obtain any such rights
could not reasonably be expected to have a Material Adverse Effect.

 

8.14.                     Environmental Laws.  (a)  Except as could not
reasonably be expected to have a Material Adverse Effect: (i) each of Holdings,
the Borrower and each of the Subsidiaries are in compliance with all
Environmental Laws in all jurisdictions in which Holdings, the Borrower and each
of the Subsidiaries are currently doing business (including having obtained all
material permits required under Environmental Laws); (ii) each of Holdings, the
Borrower will comply and cause each of the Subsidiaries to comply with all such
Environmental Laws (including all permits required under Environmental Laws);
and (iii) none of Holdings, the Borrower and each of the Subsidiaries has become
subject to any Environmental Claim or any other liability under any
Environmental Law.

 

84

--------------------------------------------------------------------------------


 

(b)  None of Holdings, the Borrower or any of the Subsidiaries has treated,
stored, transported, released or disposed of Hazardous Materials at or from any
currently or formerly owned Real Estate or facility relating to its business in
a manner that could reasonably be expected to have a Material Adverse Effect.

 

8.15.                     Properties.  The Borrower and each of the Subsidiaries
have good title to or leasehold interest in all properties that are necessary
for the operation of their respective businesses as currently conducted and as
proposed to be conducted, free and clear of all Liens (other than any Liens
permitted by this Agreement) and except where the failure to have such good
title could not reasonably be expected to have a Material Adverse Effect.

 

8.16.                     Solvency.  On the Closing Date, immediately following
the making of any Tranche B Term Loans and after giving effect to the
application of the proceeds of such Tranche B Term Loans, the Borrower on a
consolidated basis with its Subsidiaries will be Solvent.  On the First
Amendment Effective Date, immediately following the making of any Tranche A Term
Loans and after giving effect to the application of the proceeds of such Tranche
A Term Loans, the Borrower on a consolidated basis with its Subsidiaries will be
Solvent.

 

SECTION 9.  Affirmative Covenants

 

Each of the Borrower and, with respect to Section 9.12(c) and 9.15 only,
Holdings, hereby covenants and agrees that on the Closing Date and thereafter,
for so long as this Agreement is in effect and until the Commitments, the
Swingline Commitment and each Letter of Credit have terminated and the Loans and
Unpaid Drawings, together with interest, Fees and all other Obligations incurred
hereunder, are paid in full:

 

9.1.                            Information Covenants.  The Borrower will
furnish to each Lender and the Administrative Agent:

 

(a)  Annual Financial Statements.  As soon as available and in any event on or
before the date on which such financial statements are required to be filed with
the SEC (or, if such financial statements are not required to be filed with the
SEC, on or before the date that is 90 days after the end of each such fiscal
year), the consolidated balance sheet of (i) the Borrower and the Restricted
Subsidiaries and (ii) the Borrower and its Subsidiaries, in each case as at the
end of such fiscal year prepared in accordance with GAAP, and the related
consolidated statement of operations and cash flows for such fiscal year, each
prepared in accordance with GAAP, setting forth comparative consolidated figures
for the preceding fiscal year, and certified by independent certified public
accountants of recognized national standing whose opinion shall not be qualified
as to the scope of audit or as to the status of the Borrower or any of the
Material Subsidiaries as a going concern, together in any event with a
certificate of such accounting firm stating that in the course of its regular
audit of the business of the Borrower and the Material Subsidiaries, which audit
was conducted in accordance with generally accepted auditing standards, such
accounting firm has obtained no knowledge of any Default or Event of Default
relating to Section 10.9 or

 

85

--------------------------------------------------------------------------------


 

10.10 that has occurred and is continuing or, if in the opinion of such
accounting firm such a Default or Event of Default has occurred and is
continuing, a statement as to the nature thereof.

 

(b)  Quarterly Financial Statements.  As soon as available and in any event on
or before the date on which such financial statements are required to be filed
with the SEC with respect to each of the first three quarterly accounting
periods in each fiscal year of the Borrower (or, if such financial statements
are not required to be filed with the SEC, on or before the date that is 45 days
after the end of each such quarterly accounting period), the consolidated
balance sheet of (i) the Borrower and the Restricted Subsidiaries and (ii) the
Borrower and its Subsidiaries, in each case as at the end of such quarterly
period and the related consolidated statement of operations for such quarterly
accounting period and for the elapsed portion of the fiscal year ended with the
last day of such quarterly period, and the related consolidated statement of
cash flows for the elapsed portion of the fiscal year ended with the last day of
such quarterly period, and setting forth comparative consolidated figures for
the related periods in the prior fiscal year or, in the case of such
consolidated balance sheet, for the last day of such quarterly period in the
prior fiscal year, each prepared in accordance with GAAP, all of which shall be
certified by an Authorized Officer of the Borrower, subject to changes resulting
from audit and normal year-end audit adjustments.

 

(c)  Budgets.  Within 60 days after the commencement of each fiscal year of the
Borrower, consolidated budgets of the Borrower and its Restricted Subsidiaries
in reasonable detail for the fiscal year as customarily prepared by management
of the Borrower for their internal use, setting forth the principal assumptions
upon which such budgets are based.

 

(d)  Officer’s Certificates.  At the time of the delivery of the financial
statements provided for in Sections 9.1(a) and (b), a certificate of an
Authorized Officer of the Borrower to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof, which certificate shall set forth (i) the
calculations required to establish whether the Borrower and the Subsidiaries
were in compliance with the provisions of Sections 10.9 and 10.10 as at the end
of such fiscal year or period, as the case may be, (ii) a specification of any
change in the identity of the Restricted Subsidiaries, Unrestricted Subsidiaries
and Foreign Subsidiaries as at the end of such fiscal year or period, as the
case may be, from the Restricted Subsidiaries, Unrestricted Subsidiaries and
Foreign Subsidiaries, respectively, provided to the Lenders on the Closing Date
or the most recent fiscal year or period, as the case may be and (iii) the
amount of any Pro Forma Adjustment not previously set forth in a Pro Forma
Adjustment Certificate or any change in the amount of a Pro Forma Adjustment set
forth in any Pro Forma Adjustment Certificate previously provided and, in either
case, in reasonable detail, the calculations and basis therefor.  At the time of
the delivery of the financial statements provided for in Section 9.1(a), (i) a
certificate of an Authorized Officer of the Borrower setting forth in reasonable
detail the Available Amount as at the end of the fiscal year to which such
financial statements relate and (ii) a certificate of an Authorized Officer and
the chief legal officer of the Borrower (x) setting forth the information
required pursuant to

 

86

--------------------------------------------------------------------------------


 

Section 2 of the Perfection Certificate or confirming that there has been no
change in such information since the Closing Date or the date of the most recent
certificate delivered pursuant to this subsection (d)(ii), as the case may be,
and (y) certifying that all Uniform Commercial Code financing statements
(including fixture filings, as applicable) or other appropriate filings,
recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a description of the Collateral have been filed of
record in each governmental, municipal or other appropriate office in each
jurisdiction identified pursuant to clause (x) above to the extent necessary to
protect and perfect the security interests under the Security Documents.

 

(e)  Notice of Default or Litigation.  Promptly after an Authorized Officer of
the Borrower or any of the Subsidiaries obtains knowledge thereof, notice of
(i) the occurrence of any event that constitutes a Default or Event of Default,
which notice shall specify the nature thereof, the period of existence thereof
and what action the Borrower proposes to take with respect thereto, and (ii) any
litigation or governmental proceeding pending against the Borrower or any of the
Subsidiaries that could reasonably be expected to result in a Material Adverse
Effect.

 

(f)  Environmental Matters.  The Borrower will promptly advise the Lenders in
writing after obtaining knowledge of any one or more of the following
environmental matters, unless such environmental matters would not, individually
or when aggregated with all other such matters, be reasonably expected to result
in a Material Adverse Effect:

 

(i)  any pending or threatened Environmental Claim against any of the Borrower
or any of the Subsidiaries or any Real Estate;

 

(ii)  any condition or occurrence on any Real Estate that (x) results in
noncompliance by any of the Borrower or any of the Subsidiaries with any
applicable Environmental Law or (y) could reasonably be anticipated to form the
basis of an Environmental Claim against any of the Borrower or any of the
Subsidiaries or any Real Estate;

 

(iii)  any condition or occurrence on any Real Estate that could reasonably be
anticipated to cause such Real Estate to be subject to any restrictions on the
ownership, occupancy, use or transferability of such Real Estate under any
Environmental Law; and

 

(iv)  the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Estate.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto.  The term “Real Estate” shall mean land, buildings and
improvements owned or leased by the Borrower or any of the Subsidiaries, but
excluding all operating fixtures and equipment, whether or not incorporated into
improvements.

 

87

--------------------------------------------------------------------------------


 

(g)  Other Information.  Promptly upon filing thereof, copies of any filings
(including on Form 10-K, 10-Q or 8-K) or registration statements with, and
reports to, the SEC or any analogous Government Authority in any relevant
jurisdiction by the Borrower or any of the Subsidiaries (other than amendments
to any registration statement (to the extent such registration statement, in the
form it becomes effective, is delivered to the Lenders), exhibits to any
registration statement and, if applicable, any registration statements on
Form S-8) and copies of all financial statements, proxy statements, notices and
reports that the Borrower or any of the Subsidiaries shall send to the holders
of any publicly issued debt of any of the Borrower and/or any of the
Subsidiaries (including the Senior Subordinated Notes) in their capacity as such
holders (in each case to the extent not theretofore delivered to the Lenders
pursuant to this Agreement) and, with reasonable promptness, such other
information (financial or otherwise) as the Administrative Agent on its own
behalf or on behalf of any Lender may reasonably request in writing from time to
time.

 

(h)  Pro Forma Adjustment Certificate.  Not later than the consummation of the
acquisition of any Acquired Entity or Business by the Borrower or any Restricted
Subsidiary for which there shall be a Pro Forma Adjustment and not later than
any date on which financial statements are delivered with respect to any
four-quarter period in which a Pro Forma Adjustment is made as a result of the
consummation of the acquisition of any Acquired Entity or Business by the
Borrower or any Restricted Subsidiary for which there shall be a Pro Forma
Adjustment, a certificate of an Authorized Officer of the Borrower setting forth
the amount of such Pro Forma Adjustment and, in reasonable detail, the
calculations and basis therefor.

 

(i)  Collection of Accounts Receivable.  Promptly following written request of
the same from the Administrative Agent, but no more frequently than on one
occasion during each 10-Business Day period following the delivery of each
officer’s certificate referred to in Section 9.1(d), such information regarding
the collection by the Borrower or any of the Restricted Subsidiaries or, to the
extent that such information is available to the Borrower or any of the
Restricted Subsidiaries with the use of commercially reasonable efforts, any
other Person of accounts receivable that have been subjected to a transaction
consummated pursuant to Section 10.4(e).

 

9.2.                            Books, Records and Inspections.  The Borrower
will, and will cause each of the Subsidiaries to, permit officers and designated
representatives of the Administrative Agent or the Required Lenders to visit and
inspect any of the properties or assets of the Borrower and any such Subsidiary
in whomsoever’s possession to the extent that it is within such party’s control
to permit such inspection, and to examine the books of account of the Borrower
and any such Subsidiary and discuss the affairs, finances and accounts of the
Borrower and of any such Subsidiary with, and be advised as to the same by, its
and their officers and independent accountants, all at such reasonable times and
intervals and to such reasonable extent as the Administrative Agent or the
Required Lenders may desire.

 

9.3.                            Maintenance of Insurance.  The Borrower will,
and will cause each of the Material Subsidiaries to, at all times maintain in
full force and effect, with insurance

 

88

--------------------------------------------------------------------------------


 

companies that the Borrower believes (in the good faith judgment of the
management of the Borrower) are financially sound and responsible at the time
the relevant coverage is placed or renewed, insurance in at least such amounts
and against at least such risks (and with such risk retentions) as are usually
insured against in the same general area by companies engaged in the same or a
similar business; and will furnish to the Lenders, upon written request from the
Administrative Agent, information presented in reasonable detail as to the
insurance so carried.

 

9.4.                            Payment of Taxes.  The Borrower will pay and
discharge, and will cause each of the Subsidiaries to pay and discharge, all
material taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits, or upon any properties belonging to it, prior to
the date on which material penalties attach thereto, and all lawful material
claims that, if unpaid, could reasonably be expected to become a material Lien
upon any properties of the Borrower or any of the Restricted Subsidiaries;
provided, that neither the Borrower nor any of the Subsidiaries shall be
required to pay any such tax, assessment, charge, levy or claim that is being
contested in good faith and by proper proceedings if it has maintained adequate
reserves (in the good faith judgment of the management of the Borrower) with
respect thereto in accordance with GAAP.

 

9.5.                            Consolidated Corporate Franchises.  The Borrower
will do, and will cause each Material Subsidiary to do, or cause to be done, all
things necessary to preserve and keep in full force and effect its existence,
corporate rights and authority, except to the extent that the failure to do so
could not reasonably be expected to have a Material Adverse Effect; provided,
however, that the Borrower and its Subsidiaries may consummate any transaction
permitted under Section 10.3, 10.4 or 10.5.

 

9.6.                            Compliance with Statutes, Obligations, etc.  The
Borrower will, and will cause each Subsidiary to, comply with all applicable
laws, rules, regulations and orders, except to the extent the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

9.7.                            ERISA.  Promptly after any of the Borrower or
any Subsidiary or any ERISA Affiliate knows or has reason to know of the
occurrence of any of the following events that, individually or in the aggregate
(including in the aggregate such events previously disclosed or exempt from
disclosure hereunder, to the extent the liability therefor remains outstanding),
would be reasonably likely to have a Material Adverse Effect, the Borrower will
deliver to each of the Lenders a written notice setting forth details as to such
occurrence and the action, if any, that the Borrower, such Subsidiary or such
ERISA Affiliate is required or proposes to take, together with any notices
(required, proposed or otherwise) given to or filed with or by Borrower, such
Subsidiary, such ERISA Affiliate, the PBGC, a Plan participant (other than
notices relating to an individual participant’s benefits) or the Plan
administrator with respect thereto: that a Reportable Event has occurred; that a
failure to meet the minimum funding standards (including failure to make any
required installment payments) has occurred or an application has been made to
the Secretary of the Treasury for a waiver or modification of the minimum
funding standard or an extension of any amortization period under Section 412 or
430 of the Code or Section 302 or 303 of ERISA with respect to a Plan; that any
of the Borrower or any

 

89

--------------------------------------------------------------------------------


 

Subsidiary or any ERISA Affiliate has received written notice that a
Multiemployer Plan has been or is to be terminated, reorganized, partitioned or
declared insolvent under Title IV of ERISA; that a Plan has an Unfunded Current
Liability that has or will result in a lien under ERISA or the Code; that
proceedings will be or have been instituted to terminate a Plan having an
Unfunded Current Liability (including the giving of written notice thereof);
that a proceeding has been instituted against the Borrower, a Subsidiary or an
ERISA Affiliate pursuant to Section 515 of ERISA to collect a delinquent
contribution to a Multiemployer Plan; that the PBGC has notified the Borrower,
any Subsidiary or any ERISA Affiliate of its intention to appoint a trustee to
administer any Plan; that the Borrower, any Subsidiary or any ERISA Affiliate
has failed to make a required installment or other payment pursuant to
Section 430(j) of the Code or Section 303(j) of ERISA with respect to a Plan;
that the Borrower, any Subsidiary or any ERISA Affiliate has incurred or has
received written notice that it will incur any liability (including any
contingent or secondary liability) to or on account of a Multiemployer Plan
pursuant to Section 515, 4201 or 4204 of ERISA; or that the Borrower, any
Subsidiary or any ERISA Affiliate has incurred or will incur any liability
(including any contingent or secondary liability) to or on account of a Plan
pursuant to Section 409, 502(i), 502(l), 4062, 4063, 4064 or 4069 of ERISA or
Section 4971 or 4975 of the Code..

 

9.8.                            Good Repair.  The Borrower will, and will cause
each of the Restricted Subsidiaries to, ensure that its properties and equipment
used or useful in its business in whomsoever’s possession they may be to the
extent that it is within the control of such party to cause same, are kept in
good repair, working order and condition, normal wear and tear excepted, and
that from time to time there are made in such properties and equipment all
needful and proper repairs, renewals, replacements, extensions, additions,
betterments and improvements thereto, to the extent and in the manner customary
for companies in similar businesses and consistent with third party leases,
except in each case to the extent the failure to do so could not be reasonably
expected to have a Material Adverse Effect.

 

9.9.                            Transactions with Affiliates.  The Borrower will
conduct, and cause each of the Restricted Subsidiaries to conduct, all
transactions with any of its Affiliates on terms that are substantially as
favorable to the Borrower or such Restricted Subsidiary as it would obtain in a
comparable arm’s-length transaction with a Person that is not an Affiliate;
provided, that the foregoing restrictions shall not apply to (a) the payment of
customary annual fees to KKR and/or their respective Affiliates for management,
consulting and financial services rendered to the Parent Companies, Holdings,
the Borrower and the Subsidiaries and investment banking fees paid to KKR and/or
their respective Affiliates for services rendered to the Parent Companies,
Holdings, the Borrower and the Subsidiaries in connection with divestitures,
acquisitions, financings and other transactions, (b) customary fees paid to
members of the Board of Directors (in their capacity as such) of the Parent
Companies, Holdings, the Borrower and the Subsidiaries and (c) transactions
permitted by Section 10.6.

 

9.10.                     End of Fiscal Years; Fiscal Quarters.  The Borrower
will, for financial reporting purposes, cause (a) its, and each of its
Subsidiaries’, fiscal years to end on December 31 of each year and (b) its, and
each of its Subsidiaries’, fiscal quarters to end

 

90

--------------------------------------------------------------------------------


 

on dates consistent with such fiscal year-end and the Borrower’s past practice;
provided, however, that the Borrower may, upon written notice to the
Administrative Agent, change the financial reporting convention specified above
to any other financial reporting convention reasonably acceptable to the
Administrative Agent, in which case the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial
reporting.

 

9.11.                     Additional Guarantors and Grantors.  Except as
provided in Section 10.1(j) or (k), the Borrower will, except to the extent
prohibited by applicable law or to the extent that it would result in material
adverse tax consequences for Parent and its Subsidiaries, taken as a whole,
cause (i) any direct or indirect wholly-owned Domestic Subsidiary that is a
Material Subsidiary (other than any Unrestricted Subsidiary) formed or otherwise
purchased or acquired after the Closing Date (including pursuant to a Permitted
Acquisition) and (ii) any wholly-owned Material Subsidiary (other than any
Unrestricted Subsidiary) that is not a Domestic Subsidiary on the Closing Date
but subsequently becomes a Domestic Subsidiary (other than any Unrestricted
Subsidiary), in each case to execute a supplement to each of the Guarantee and
the Security Agreement, substantially in the form of Annex B or Annex 1, as
applicable, to the respective agreement in order to become a Guarantor under the
Guarantee and a grantor under the Security Agreement.  The Borrower will, and
will cause each of the Restricted Subsidiaries to, use commercially reasonable
efforts to structure the ownership of any such Domestic Subsidiary so as to
avoid any such legal prohibition or material adverse tax consequences described
in the immediately preceding sentence that may result from such ownership
structure; provided, that the Borrower shall not be required to comply with the
requirements of subclause (i) above with respect to any Permitted Acquisition of
such direct or indirect Subsidiary of the Borrower to the extent that the
aggregate amount of (x) all Indebtedness incurred pursuant to Sections 10.1
(j) and (k) and outstanding at such time pursuant to which the Borrower has
utilized (and at such time continues to utilize) the proviso to 10.1(j)(i)(y) or
10.1(k)(i)(y), respectively, and (y) the fair market value at the time such
investment was made of all investments made pursuant to Section 10.5(k) as to
which the Borrower has utilized (and at such time continues to utilize) the
proviso thereto, does not exceed the Guarantee and Collateral Exception Amount
in effect at such time.

 

9.12.                     Pledges of Additional Stock and Evidence of
Indebtedness.  (a)  The Borrower will, except to the extent prohibited by
applicable law or to the extent that it would result in material adverse tax
consequences for Parent and its Subsidiaries, taken as a whole, pledge, and, if
applicable, will cause each Guarantor to pledge, to the Administrative Agent,
for the benefit of the Secured Parties, (i) all the capital stock of each
Domestic Subsidiary (other than any Unrestricted Subsidiary) and each Foreign
Subsidiary (other than an Unrestricted Subsidiary or any capital stock
representing in excess of 65% of the issued and outstanding capital stock in any
Foreign Subsidiary) held by the Borrower or a Guarantor, in each case, formed or
otherwise purchased or acquired after the Closing Date, in each case pursuant to
a supplement to the Pledge Agreement in form and substance reasonably
satisfactory to the Administrative Agent, (ii) all evidences of Indebtedness in
excess of $5,000,000 received by the Borrower or any of the Guarantors in
connection with any disposition of assets pursuant to Section 10.4(b), in each
case pursuant to a supplement

 

91

--------------------------------------------------------------------------------


 

to the Pledge Agreement, substantially in the form of Annex A thereto and
(iii) any global promissory notes executed after the Closing Date evidencing
Indebtedness of any of Holdings, the Borrower and each Subsidiary that is owing
to the Borrower or any Guarantor, in each case pursuant to a supplement to the
Pledge Agreement, substantially in the form of Annex A thereto; provided, that
the Borrower and any such Guarantor shall not be required to comply with the
requirements of this clause (a) with respect to any Permitted Acquisition of
(1) any such Foreign Subsidiary or (2) any such Domestic Subsidiary to the
extent in the case of this subclause (2) that Indebtedness is incurred pursuant
to Section 10.1 (j) or (k) in connection therewith, in each case, to the extent
that the aggregate amount of (x) all Indebtedness incurred pursuant to
Section 10.1 (j) and (k) and outstanding at such time pursuant to which the
Borrower has utilized (and at such time continues to utilize) the proviso to
10.1(j)(i)(y) or 10.1(k)(i)(y), respectively, and (y) the fair market value at
the time such investment was made of all investments made pursuant to
Section 10.5(k) as to which the Borrower has utilized (and at such time
continues to utilize) the proviso thereto, does not exceed the Guarantee and
Collateral Exception Amount in effect at such time.  The Borrower will, and will
cause each of the Restricted Subsidiaries to, use commercially reasonable
efforts to structure the ownership of any such Domestic Subsidiary so as to
avoid any such legal prohibition or material adverse tax consequences described
in the immediately preceding sentence that may result from such ownership
structure.

 

(b)  The Borrower agrees that all Indebtedness in excess of $5,000,000 of any of
the Borrower and each Subsidiary that is owing to any Credit Party party to the
Pledge Agreement shall be evidenced by one or more global promissory notes.

 

(c)  Holdings will pledge to the Administrative Agent, for the benefit of the
Secured Parties, all capital stock of the Borrower owned or acquired by it.

 

9.13.                     Use of Proceeds.  The Borrower will use the Letters of
Credit and the proceeds of all Revolving Credit Loans and Swingline Loans solely
for general corporate purposes.  The Borrower will use the proceeds of all
Tranche B Term Loans solely, first, to consummate the Refinancing and,
thereafter, for general corporate purposes.  The Borrower will use the proceeds
of the Tranche A Term Loans to fund, in part, the repayment and retirement in
full of the Borrower’s Senior Subordinated Notes pursuant to a tender offer or
redemption in accordance with the Senior Subordinated Notes Indenture on or
prior to the date that is 90 days after the First Amendment Effective Date (the
“Redemption”), and to pay fees and expenses in connection with the First
Amendment, the Redemption and the transactions contemplated thereby.

 

9.14.                     Changes in Business.  The Borrower and the
Subsidiaries, taken as a whole, will not fundamentally and substantively alter
the character of their business, taken as a whole, from the business conducted
by the Borrower and the Subsidiaries, taken as a whole, on the Closing Date and
other business activities incidental or related to any of the foregoing.

 

9.15.                     Further Assurances.  (a)  Each of Holdings and the
Borrower will, and will cause each other Credit Party to, execute any and all
further documents, financing

 

92

--------------------------------------------------------------------------------


 

statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents), which may be required under any
applicable law, or which the Administrative Agent or the Required Lenders may
reasonably request, in order to effectuate the transactions contemplated by the
Credit Documents and in order to grant, preserve, protect and perfect the
validity and priority of the security interests created or intended to be
created by the Security Agreement, the Pledge Agreement or any Mortgage, all at
the expense of Holdings, the Borrower and the Restricted Subsidiaries.

 

(b)  If any assets (including any real estate or improvements thereto or any
interest therein) with a book value or fair market value in excess of $5,000,000
are acquired by the Borrower or any other Credit Party after the Closing Date
(other than assets constituting Collateral under the Security Agreement that
become subject to the Lien of the Security Agreement upon acquisition thereof)
that are of the nature secured by the Security Agreement or any Mortgage, as the
case may be, the Borrower will notify the Administrative Agent and the Lenders
thereof, and, if requested by the Administrative Agent or the Required Lenders,
the Borrower will cause such assets to be subjected to a Lien securing the
applicable Obligations and will take, and cause the other Credit Parties to
take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section, all at the expense of the Credit
Parties.  Any Mortgage delivered to the Administrative Agent in accordance with
the preceding sentence shall be accompanied by (w) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each Mortgage as a valid first Lien on the Mortgaged Property described
therein, free of any other Liens except as expressly permitted by Section 10.2,
together with such endorsements, coinsurance and reinsurance as the
Administrative Agent may reasonably request, (x) an opinion of local counsel to
the Borrower (or in the event a Subsidiary of the Borrower is the Mortgagor, to
such Subsidiary) substantially in the form of Exhibit H-3 and (y) (A) a
completed Flood Certificate with respect to each Mortgaged Property, which Flood
Certificate shall (i) be addressed to the Administrative Agent, (ii) be
completed by a company which has guaranteed the accuracy of the information
contained therein, and (iii) otherwise comply with the Flood Program;
(B) evidence describing whether the community in which each Mortgaged Property
is located participates in the Flood Program; (C) if any Flood Certificate
states that a Mortgaged Property is located in a Flood Zone, the applicable
Borrower or Guarantor’s written acknowledgement of receipt of written
notification from the Administrative Agent (i) as to the existence of each such
Mortgaged Property, and (ii) as to whether the community in which each such
Mortgaged Property is located is participating in the Flood Program; and (D) if
any Mortgaged Property is located in a Flood Zone and is located in a community
that participates in the Flood Program, evidence that the applicable Borrower or
Guarantor has obtained a policy of flood insurance that is in compliance with
all applicable regulations of the Flood Program..

 

9.16.                     Post-Closing Obligations.  To the extent any of the
documents listed in Section 6.1(e), Section 6.2(a), Section 6.2(b),
Section 6.2(c) (with respect to any documents or instruments related to
perfecting Liens in real estate), Section 6.2(d) and

 

93

--------------------------------------------------------------------------------


 

Section 6.3(c) shall not be delivered on or prior to the Closing Date or any of
the other documents or actions required to be delivered or taken pursuant to
Section 6 shall not be delivered or taken on or prior to the Closing Date, the
Borrower shall, on or prior to the Closing Date, prepare a schedule (the
“Post-Closing Schedule”), substantially in the form of Exhibit M, identifying
such documents that are not delivered and/or actions that are not taken and
shall (i) deliver, or cause the applicable Subsidiaries to deliver, the
documents listed on the Post-Closing Schedule to the Administrative Agent within
60 days following the Closing Date and (ii) take, or cause the applicable
Subsidiaries to take, each of the actions specified in Section 6.2 within 60
days following the Closing Date; provided, that, without the consent of any
Lender, the Administrative Agent and/or the Collateral Agent may (in their
respective sole discretion) extend such 60 day period.

 

SECTION 10.  Negative Covenants

 

Each of Holdings (with respect to Section 10.3(B) and Section 10.6 only) and the
Borrower hereby covenants and agrees that on the Closing Date and thereafter,
for so long as this Agreement is in effect and until the Commitments, the
Swingline Commitment and each Letter of Credit have terminated and the Loans and
Unpaid Drawings, together with interest, Fees and all other Obligations incurred
hereunder, are paid in full:

 

10.1.                     Limitation on Indebtedness.  The Borrower will not,
and will not permit any of the Restricted Subsidiaries to, create, incur, assume
or suffer to exist any Indebtedness, except:

 

(a)  Indebtedness arising under the Credit Documents and arising under any
Revolver Refinancing Indebtedness;

 

(b)  Indebtedness of (i) the Borrower to any Subsidiary of the Borrower and
(ii) any Subsidiary to the Borrower or any other Restricted Subsidiary of the
Borrower;

 

(c)  Indebtedness in respect of any bankers’ acceptance, letter of credit,
warehouse receipt or similar facilities entered into in the ordinary course of
business;

 

(d)  except as provided in clauses (j) and (k) below, Guarantee Obligations
incurred by (i) Restricted Subsidiaries in respect of Indebtedness of the
Borrower or other Restricted Subsidiaries that is permitted to be incurred under
this Agreement and (ii) the Borrower in respect of Indebtedness of the
Restricted Subsidiaries that is permitted to be incurred under this Agreement;
provided, that there shall be no Guarantee Obligations (a) by a Restricted
Foreign Subsidiary of any Indebtedness of the Borrower and (b) in respect of the
Permitted Senior Subordinated Debt, unless such Guarantee Obligations are made
by a Guarantor and such Guarantee is unsecured and subordinated to the
Obligations to the same extent as the Permitted Senior Subordinated Debt;

 

94

--------------------------------------------------------------------------------


 

(e)  Guarantee Obligations incurred in the ordinary course of business in
respect of obligations to suppliers, customers, franchisees, lessors and
licensees;

 

(f)  (i) Indebtedness (including Indebtedness arising under Capital Leases)
incurred within 270 days of the acquisition, construction or improvement of
fixed or capital assets to finance the acquisition, construction or improvement
of such fixed or capital assets or otherwise incurred in respect of Capital
Expenditures permitted by Section 10.11, (ii) Indebtedness arising under Capital
Leases entered into in connection with Permitted Sale Leasebacks and
(iii) Indebtedness arising under Capital Leases, other than Capital Leases in
effect on the Closing Date and Capital Leases entered into pursuant to
subclauses (i) and (ii) above; provided, that the aggregate amount of
Indebtedness incurred pursuant to this subclause (iii) shall not exceed
$75,000,000 at any time outstanding, and (iv) any refinancing, refunding,
renewal or extension of any Indebtedness specified in subclause (i), (ii) or
(iii) above; provided further, that the principal amount thereof is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension;

 

(g)  Indebtedness outstanding on the Closing Date and listed on Schedule 10.1,
and any refinancing, refunding, renewal or extension thereof; provided, that
(i) the principal amount thereof is not increased above the principal amount
thereof outstanding immediately prior to such refinancing, refunding, renewal or
extension, except to the extent otherwise permitted hereunder and (ii) the
direct and contingent obligors with respect to such Indebtedness are not
changed;

 

(h)  Indebtedness in respect of Hedge Agreements;

 

(i)  Indebtedness in respect of Permitted Senior Subordinated Debt;

 

(j)  (i) Indebtedness of a Person or Indebtedness attaching to assets of a
Person that, in either case, becomes a Restricted Subsidiary or Indebtedness
attaching to assets that are acquired by the Borrower or any Restricted
Subsidiary, in each case after the Closing Date as the result of a Permitted
Acquisition; provided, that (w) such Indebtedness existed at the time such
Person became a Restricted Subsidiary or at the time such assets were acquired
and, in each case, was not created in anticipation thereof, (x) such
Indebtedness is not guaranteed in any respect by the Borrower or any Restricted
Subsidiary (other than any such Person that so becomes a Restricted Subsidiary)
and (y)(A) the capital stock of such Person is pledged to the Administrative
Agent to the extent required under Section 9.11 or Section 9.12 and (B) such
Person executes a supplement to each of the Guarantee and the Security Agreement
(or alternative guarantee and security arrangements in relation to the
Obligations) to the extent required under Sections 9.11 or 9.12, as applicable;
provided, that the requirements of this subclause (y) shall not apply to an
aggregate amount at any time outstanding of up to (and including) the Guarantee
and Collateral Exception Amount at such time of the aggregate of (1) such
Indebtedness and (2) all Indebtedness as to which the proviso to clause
(k)(i)(y) below then applies, and (ii) any refinancing, refunding, renewal

 

95

--------------------------------------------------------------------------------


 

or extension of any Indebtedness specified in subclause (i) above; provided,
that except to the extent otherwise permitted hereunder, (x) the principal
amount of any such Indebtedness is not increased above the principal amount
thereof outstanding immediately prior to such refinancing, refunding, renewal or
extension and (y) the direct and contingent obligors with respect to such
Indebtedness are not changed;

 

(k)  (i) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance a Permitted Acquisition; provided, that (x) such Indebtedness is
unsecured or secured by Liens junior to those securing the Obligations,
(y)(A) the Borrower or such Restricted Subsidiary pledges the capital stock of
such acquired Person to the Administrative Agent to the extent required under
Section 9.11 or Section 9.12 and (B) such acquired Person executes a supplement
to the Guarantee, the Security Agreement and the Pledge Agreement (or
alternative guarantee and security arrangements in relation to the Obligations)
to the extent required under Sections 9.11 or 9.12, as applicable; provided,
that the requirements of this subclause (y) shall not apply to an aggregate
amount at any time outstanding of up to (and including) the amount of the
Guarantee and Collateral Exception Amount at such time of the aggregate of
(1) such Indebtedness and (2) all Indebtedness as to which the proviso to clause
(j)(i)(y) above then applies, and (z) in respect of any such Indebtedness
incurred on and after the Closing Date, the aggregate amount of such
Indebtedness incurred in reliance on this clause (k)(i) other than any subject
to the Guarantee and Collateral Exception amount pursuant to the provisos above
in this clause (k)(i), does not exceed $450,000,000 at any time outstanding and
(ii) any refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (i) above; provided, that (x) the principal amount of any
such Indebtedness is not increased above the principal amount thereof
outstanding immediately prior to such refinancing, refunding, renewal or
extension and (y) the direct and contingent obligors with respect to such
Indebtedness are not changed, except to the extent otherwise permitted
hereunder;

 

(l)  (i) Indebtedness of Restricted Foreign Subsidiaries existing as of the
Closing Date and any refinancing, refunding, renewal or extension thereof;
provided, that the principal amount thereof is not increased above the principal
amount thereof outstanding as of the Closing Date and (ii) Indebtedness of
Restricted Foreign Subsidiaries incurred after the Closing Date in an aggregate
amount at any time outstanding not to exceed $150,000,000;

 

(m)  (i) Indebtedness incurred in connection with any Permitted Sale Leaseback
and (ii) any refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (i) above; provided, that, except to the extent otherwise
permitted hereunder, (x) the principal amount of any such Indebtedness is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension and (y) the direct and
contingent obligors with respect to such Indebtedness are not changed;

 

(n)  (i)  Permitted Other Indebtedness incurred after the Closing Date, the
proceeds of which are substantially simultaneously applied to prepay the Term

 

96

--------------------------------------------------------------------------------


 

Loans or New Term Loans (and which may be applied to Classes of Term Loans and
New Term Loans consistent with the penultimate sentence of the first paragraph
of Section 5.1) and (ii) any refinancing, refunding, renewal or extension of any
Indebtedness specified in sub-clause (i) above; provided, that in the case of
any such refinancing, refunding, renewal or extension relating to Indebtedness
under sub-clause (i) at any time, (x) the principal amount thereof is not
increased above the principal amount thereof outstanding as of such time,
(y) the direct and contingent obligors with respect to such Indebtedness are not
changed and (z) such refinancing, refunding, renewal or extension Indebtedness
would constitute Permitted Other Indebtedness under the definition thereof;

 

(o)  (i) Permitted Other Indebtedness in an aggregate amount at any time that,
when taken together with New Term Loan Commitments and New Revolving Loan
Commitments incurred pursuant to Section 2.14 and outstanding at such time, does
not exceed the amount permitted to be incurred and outstanding at such time
pursuant to Section 2.14 and (ii) any refinancing, refunding, renewal or
extension of any Indebtedness specified in sub-clause (i) above; provided, that
in the case of any such refinancing, refunding, renewal or extension relating to
Indebtedness under sub-clause (i) at any time, (x) the principal amount thereof
is not increased above the principal amount thereof outstanding as of such time,
(y) the direct and contingent obligors with respect to such Indebtedness are not
changed and (z) such refinancing, refunding, renewal or extension Indebtedness
would constitute Permitted Other Indebtedness under the definition thereof;

 

(p)  the incurrence by the Borrower or any Restricted Subsidiary of Indebtedness
represented by letters of credit, bank guarantees or other similar instruments;
provided, that such Indebtedness shall not exceed $50,000,000 in the aggregate
at any time outstanding;

 

(q)  (i) other Indebtedness incurred by the Borrower in an aggregate amount not
to exceed $250,000,000 at any time outstanding and (ii) any refinancing,
refunding, renewal or extension of any Indebtedness specified in sub-clause
(i) above; provided, that in the case of any such refinancing, refunding,
renewal or extension relating to Indebtedness under sub-clause (i) at any time,
the principal amount thereof is not increased above the principal amount thereof
outstanding as of such time; and

 

(r)  Permitted Other Indebtedness that is (i) unsecured or (ii) is secured by
Liens ranking junior to the Liens on the Collateral securing the Obligations;
provided that, upon the incurrence of any Permitted Other Indebtedness pursuant
to this subsection (r), the Fixed Charge Coverage Ratio shall be no less than
2.50:1.00. 1.00; and

 

(s)  Indebtedness of any non-wholly owned Subsidiary that is not a Guarantor,
together with the Indebtedness of TiO2 Sachtleben Pigments Oy referred to on
Schedule 10.1 outstanding from time to time, in an aggregate amount not to
exceed €550,000,000 at any time outstanding, and any

 

97

--------------------------------------------------------------------------------


 

refinancing, refunding, renewal or extension thereof; provided, that (i) the
principal amount thereof is not increased above the principal amount thereof
outstanding immediately prior to such refinancing, refunding, renewal or
extension, except to the extent otherwise permitted hereunder and (ii) the
direct and contingent obligors with respect to such Indebtedness are not
changed.

 

10.2.                     Limitation on Liens.  The Borrower will not, and will
not permit any of the Restricted Subsidiaries to, create, incur, assume or
suffer to exist any Lien upon any property or assets of any kind (real or
personal, tangible or intangible) of the Borrower or any Restricted Subsidiary,
whether now owned or hereafter acquired, except:

 

(a)  Liens arising under the Credit Documents;

 

(b)  Permitted Liens;

 

(c)  Liens securing Indebtedness permitted pursuant to Section 10.1(f);
provided, that such Liens attach at all times only to the assets so financed;

 

(d)  Liens existing on the Closing Date and listed on Schedule 10.2 and any
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor except to the extent otherwise permitted
hereunder) of the Indebtedness secured thereby;

 

(e)  the replacement, extension or renewal of any Lien permitted by clauses
(a) through (d) above and clauses (f) and (g) of this Section 10.2 upon or in
the same assets theretofore subject to such Lien or the replacement, extension
or renewal (without increase in the amount or change in any direct or contingent
obligor except to the extent otherwise permitted hereunder) of the Indebtedness
secured thereby;

 

(f)  Liens existing on the assets of any Person that becomes a Restricted
Subsidiary, or existing on assets acquired, pursuant to a Permitted Acquisition
to the extent the Liens on such assets secure Indebtedness permitted by
Section 10.1(j); provided, that such Liens attach at all times only to the same
assets that such Liens attached to, and secure only the same Indebtedness that
such Liens secured, immediately prior to such Permitted Acquisition;

 

(g)  (i) Liens securing Indebtedness of the Borrower or any other Restricted
Subsidiary incurred pursuant to Section 10.1(k) to the extent such Liens are
contemplated by such Section 10.1(k); provided, that if such Liens shall exist
on any Collateral, the beneficiaries thereof (or an agent on their behalf) shall
have entered into an intercreditor agreement with the Collateral Agent
substantially in the form of Exhibit E-2 (with such changes as may be agreed
between the parties thereto);

 

98

--------------------------------------------------------------------------------


 

(h)  additional Liens incurred after the Closing Date so long as the aggregate
principal amount of the obligations so secured does not exceed $75,000,000 at
any time outstanding;

 

(i)  Liens securing Indebtedness permitted pursuant to Section 10.1(p);
provided, that if such Liens shall exist on any Collateral, the beneficiaries
thereof (or an agent on their behalf) shall have entered into an intercreditor
agreement with the Collateral Agent substantially in the form of Exhibit E-1 or
E-2 (with such changes as may be agreed between the parties thereto), as
applicable;

 

(j)  Liens securing Revolver Refinancing Indebtedness permitted pursuant to
Section 10.1(a); provided, that if such Liens shall exist on any Collateral, the
beneficiaries thereof (or an agent on their behalf) shall have entered into an
intercreditor agreement with the Collateral Agent substantially in the form of
Exhibit E-1 (with such changes as may be agreed between the parties thereto), as
applicable;

 

(k)  Liens securing Permitted Other Indebtedness permitted pursuant to
Section 10.1(n) or Section 10.1(o); provided, that such Liens may be either a
first priority Lien on the Collateral that is pari passu with the Lien securing
the Obligations or ranking junior to the Lien on the Collateral securing the
Obligations (but may not be secured by any other assets that are not Collateral)
and, in any such case, the beneficiaries thereof (or an agent on their behalf)
shall have entered into an intercreditor agreement with the Collateral Agent
substantially in the form of Exhibit E-1 or E-2 (with such changes as may be
agreed between the parties thereto), as applicable; provided further that, if
such Lien (i) secures Permitted Other Indebtedness that is a term loan, (ii) is
a first priority Lien on the Collateral that is pari passu with the Lien
securing the Obligations and (iii) if the initial yield on such Permitted Other
Indebtedness (as determined by the Administrative Agent to be equal to the sum
of (x) the Eurodollar Rate (including any applicable Eurodollar Rate floor) plus
the Applicable Eurodollar Margin applicable to such Permitted Other Indebtedness
and (y) if such Permitted Other Indebtedness is initially made with OID, the
amount of such OID divided by the lesser of (A) the average life to maturity of
such Permitted Other Indebtedness and (B) four) exceeds by more than 50 basis
points (the amount of such excess above 50 basis points being referred to herein
as the “Permitted Other Indebtedness Yield Differential”) the Eurodolloar Rate
plus the Applicable Eurodollar Margin then in effect for any Eurodollar Rate
Term Loan, then the Applicable ABR Margin and the Applicable Eurodollar Margin
then in effect for Term Loans shall automatically be increased by the Permitted
Other Indebtedness Yield Differential, effective upon the making of such
Permitted Other Indebtedness (and if the Eurodollar Rate margins on such
Permitted Other Indebtedness are subject to a leveraged-based pricing grid,
appropriate increases to the other Applicable ABR Margin and Applicable
Eurodollar Margin for the Term Loans, consistent with the foregoing, shall be
made); and

 

99

--------------------------------------------------------------------------------


 

(l)  Liens securing Indebtedness permitted pursuant to Section 10.1(r) to the
extent such Liens are contemplated by such Section 10.1(r); provided, that if
such Liens shall exist on any Collateral, the beneficiaries thereof (or an agent
on their behalf) shall have entered into an intercreditor agreement with the
Collateral Agent substantially in the form of Exhibit E-2 (with such changes as
may be agreed between the parties thereto); and

 

(m)  Liens securing Indebtedness permitted pursuant to Section 10.1(s);
provided, that such Liens attach at all times only to the assets of such
non-wholly owned Subsidiaries that are not Guarantors and their Subsidiaries.

 

10.3.                     Limitation on Fundamental Changes.  (A) Except as
expressly permitted by Section 10.4 or 10.5, the Borrower will not, and will not
permit any of the Restricted Subsidiaries to, enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all its business units, assets or
other properties, except that:

 

(a)  any Subsidiary of the Borrower or any other Person may be merged or
consolidated with or into the Borrower; provided, that (i) the Borrower shall be
the continuing or surviving corporation or the Person formed by or surviving any
such merger or consolidation (if other than the Borrower) shall be an entity
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof (the Borrower or such Person,
as the case may be, being herein referred to as the “Successor Borrower”),
(ii) the Successor Borrower (if other than the Borrower) shall expressly assume
all the obligations of the Borrower under this Agreement and the other Credit
Documents pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent, (iii) no Default or Event of Default
would result from the consummation of such merger or consolidation, (iv) the
Successor Borrower shall be in compliance, on a pro forma basis after giving
effect to such merger or consolidation, with the covenants set forth in Sections
10.9 and 10.10, as such covenants are recomputed as at the last day of the most
recently ended Test Period under such Section as if such merger or consolidation
had occurred on the first day of such Test Period, (v) each Guarantor, unless it
is the other party to such merger or consolidation, shall have by a supplement
to the Guarantee confirmed that its Guarantee shall apply to the Successor
Borrower’s obligations under this Agreement, (vi) each Subsidiary grantor and
each Subsidiary pledgor, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Security Agreement or the
Pledge Agreement, as applicable, confirmed that its obligations thereunder shall
apply to the Successor Borrower’s obligations under this Agreement, (vii) each
mortgagor of a Mortgaged Property, unless it is the other party to such merger
or consolidation, shall have by an amendment to or restatement of the applicable
Mortgage confirmed that its obligations thereunder shall apply to the Successor
Borrower’s obligations under this Agreement, and (viii) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate and an opinion of
counsel, each

 

100

--------------------------------------------------------------------------------


 

stating that such merger or consolidation and such supplement to this Agreement
or any Security Document comply with this Agreement; provided further, that if
the foregoing are satisfied, the Successor Borrower (if other than the Borrower)
will succeed to, and be substituted for, the Borrower under this Agreement;

 

(b)  any Subsidiary of the Borrower or any other Person may be merged or
consolidated with or into any one or more Subsidiaries of the Borrower;
provided, that (i) in the case of any merger or consolidation involving one or
more Restricted Subsidiaries, (A) a Restricted Subsidiary shall be the
continuing or surviving corporation or (B) the Borrower shall take all steps
necessary to cause the Person formed by or surviving any such merger or
consolidation (if other than a Restricted Subsidiary) to become a Restricted
Subsidiary, (ii) in the case of any merger or consolidation involving one or
more Guarantors, a Guarantor shall be the continuing or surviving corporation or
the Person formed by or surviving any such merger or consolidation (if other
than a Guarantor) shall execute a supplement to the Guarantee Agreement, the
Pledge Agreement and the Security Agreement and any applicable Mortgage, as the
case may be, in form and substance reasonably satisfactory to the Administrative
Agent in order to become a Guarantor and pledgor, mortgagor and grantor of
Collateral for the benefit of the Secured Parties, (iii) no Default or Event of
Default would result from the consummation of such merger or consolidation, (iv)
the Borrower shall be in compliance, on a pro forma basis after giving effect to
such merger or consolidation, with the covenants set forth in Sections 10.9 and
10.10, as such covenants are recomputed as at the last day of the most recently
ended Test Period under such Section as if such merger or consolidation had
occurred on the first day of such Test Period, and (v) the Borrower shall have
delivered to the Administrative Agent an Officers’ Certificate stating that such
merger or consolidation and such supplements to any Security Document comply
with this Agreement;

 

(c)  any Restricted Subsidiary that is not a Guarantor may sell, lease, transfer
or otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Borrower, a Guarantor or any other Restricted Subsidiary of
the Borrower;

 

(d)  any Guarantor may sell, lease, transfer or otherwise dispose of any or all
of its assets (upon voluntary liquidation or otherwise) to the Borrower or any
other Guarantor; and

 

(e)  any Restricted Subsidiary may liquidate or dissolve if (x) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and (y) to the extent such Restricted Subsidiary is a Credit Party, any assets
or business not otherwise disposed of or transferred in accordance with Section
10.4 or 10.5, or, in the case of any such business, discontinued, shall be
transferred to, or otherwise owned or conducted by, another Credit Party after
giving effect to such liquidation or dissolution.

 

101

--------------------------------------------------------------------------------


 

(B) Holdings will not engage in any business or activity other than (a) the
ownership of all the outstanding shares of capital stock of the Borrower, (b)
maintaining its corporate existence, (c) participating in tax, accounting and
other administrative matters as a member of the consolidated group of Parent,
(d) the performance of the Credit Documents to which it is a party, (e) making
any Dividend permitted by Section 10.6 or holding any cash received in
connection with Dividends made by the Borrower in accordance with Section 10.6
pending application thereof by Holdings in the manner contemplated by
Section 10.6, (f) financing activities, including the issuance of securities,
incurrence of debt, payment of dividends, making contributions to the capital of
the Borrower and guaranteeing the obligations of the Borrower, in each case, to
the extent permitted under this Agreement (but excluding the incurrence of any
material long-term Indebtedness (other than any such Indebtedness that is owed
to Parent or any of its Subsidiaries)) and (g) activities incidental to the
businesses or activities described in clauses (a) to (f) of this Section
10.3(B).  Holdings will not own or acquire any assets (other than shares of
capital stock of the Borrower, cash and Permitted Investments) or incur any
liabilities (other than liabilities under the Credit Documents, liabilities
under its guarantee of the Senior Subordinated Notes (provided, that Holdings
shall not guarantee the Senior Subordinated Notes unless (x) Holdings also has
guaranteed the Obligations pursuant to the Guarantee, (y) such guarantee of the
Senior Subordinated Notes is unsecured and subordinated to such guarantee of the
Obligations on terms no less favorable to the Lenders than the subordination
provisions of the Senior Subordinated Notes, as the case may be, and (z) such
guarantee of the Senior Subordinated Notes provides for the release and
termination thereof, without action by any party, upon any release and
termination of such guarantee of the Obligations) and liabilities imposed by
law, including tax liabilities, and other liabilities incidental to its
existence and business and activities permitted by this Agreement, including
this Section 10.3(B)).

 

10.4.                     Limitation on Sale of Assets.  The Borrower will not,
and will not permit any of the Restricted Subsidiaries to, (i) convey, sell,
lease, assign, transfer or otherwise dispose of any of its property, business or
assets (including receivables and leasehold interests), whether now owned or
hereafter acquired (other than any such sale, transfer, assignment or other
disposition resulting from any casualty or condemnation of any assets of the
Borrower or the Restricted Subsidiaries) or (ii) sell to any Person (other than
the Borrower, a Guarantor or a Restricted Foreign Subsidiary) any shares owned
by it of any Restricted Subsidiary’s capital stock, except that:

 

(a)  the Borrower and the Restricted Subsidiaries may sell, transfer or
otherwise dispose of used or surplus equipment, vehicles, inventory and other
assets in the ordinary course of business;

 

(b)  the Borrower and the Restricted Subsidiaries may sell, transfer or
otherwise dispose of other assets (other than accounts receivable) for fair
value, provided, that in the case of any such sale, transfer or other
disposition on and after the Closing Date (i) the amount of any such sale,
transfer or disposal, together with the aggregate amount of any previous sales,
transfers and disposals made by the Borrower and the Restricted Subsidiaries,
taken as a whole, pursuant to this clause (b) on and after the Closing Date,
shall not exceed in the aggregate an amount equal

 

102

--------------------------------------------------------------------------------


 

to 3545% of Consolidated Total Assets as of September 30, 2010,December 31,
2011, (ii) any consideration in excess of $5,000,000 received by the Borrower or
any Guarantor in connection with such sales, transfers and other dispositions of
assets pursuant to this clause (b) that is in the form of Indebtedness shall be
pledged to the Administrative Agent pursuant to Section 9.12, (iii) with respect
to any such sale, transfer or disposition (or series of related sales, transfers
or dispositions) in an aggregate amount in excess of $25,000,000 the Borrower
shall be in compliance, on a pro forma basis after giving effect to such sale,
transfer or disposition, with the covenants set forth in Sections 10.9 and
10.10, as such covenants are recomputed as at the last day of the most recently
ended Test Period under such Sections as if such sale, transfer or disposition
had occurred on the first day of such Test Period and (iv) after giving effect
to any such sale, transfer or disposition, no Default or Event of Default shall
have occurred and be continuing;

 

(c)  the Borrower and the Restricted Subsidiaries may make sales of assets to
the Borrower or to any Restricted Subsidiary; provided, that any such sales to
Restricted Foreign Subsidiaries shall be for fair value;

 

(d)  any Restricted Subsidiary may effect any transaction permitted by
Section 10.3; and

 

(e)  in addition to selling or transferring accounts receivable pursuant to the
other provisions hereof, the Borrower and the Restricted Subsidiaries may
(i) sell or discount without recourse accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof and (ii) sell or transfer accounts receivable and related rights
pursuant to customary receivables financing facilities or factoring
arrangements; provided, that the aggregate amount of accounts receivable subject
to such receivables financing facilities or factoring arrangements at any one
time shall not exceed $200,000,000 or any greater amount so long as any Net Cash
Proceeds in respect of accounts receivable in excess of $200,000,000 subject to
such receivables financing facilities or factoring arrangements at any one time
are promptly applied to prepay the Term Loans in the manner set forth in
Sections 5.2(c) and (d).

 

10.5.                     Limitation on Investments.  The Borrower will not, and
will not permit any of the Restricted Subsidiaries to, make any advance, loan,
extensions of credit or capital contribution to, or purchase any stock, bonds,
notes, debentures or other securities of or any assets of, or make any other
investment in, any Person, except:

 

(a)  extensions of trade credit and asset purchases in the ordinary course of
business;

 

(b)  Permitted Investments;

 

(c)  loans and advances to officers, directors and employees of Parent or any of
its Subsidiaries (i) to finance the purchase of capital stock of Parent
(provided, that the amount of such loans and advances used to acquire such
capital

 

103

--------------------------------------------------------------------------------


 

stock shall be contributed by Holdings to the Borrower in cash as common equity
using the proceeds of prior contributions of common equity by Parent to PIK
Holdco and by PIK Holdco to Holdings, respectively) and (ii) for additional
purposes not contemplated by subclause (i) above in an aggregate principal
amount at any time outstanding with respect to this clause (ii) not exceeding
$25,000,000;

 

(d)  investments existing on the Closing Date and listed on Schedule 10.5, and
any extensions, renewals or reinvestments thereof, so long as the aggregate
amount of all investments pursuant to this clause (d) is not increased at any
time above the amount of such investments existing on the Closing Date;

 

(e)  investments in Hedge Agreements permitted by Section 10.1(h);

 

(f)  investments received in connection with the bankruptcy or reorganization of
suppliers or customers and in settlement of delinquent obligations of, and other
disputes with, customers arising in the ordinary course of business;

 

(g)  investments to the extent that payment for such investments is made solely
with capital stock of any of the Parent Companies;

 

(h)  investments constituting non-cash proceeds of sales, transfers and other
dispositions of assets to the extent permitted by Section 10.4;

 

(i)  investments in the Borrower or any Restricted Subsidiary; provided, that
the amount of investments pursuant to this paragraph (i) by any Credit Party in
Restricted Subsidiaries that are not Guarantors shall not in the aggregate
exceed $250,000,000 at any time outstanding;

 

(j)  investments constituting Permitted Acquisitions;

 

(k)  investments in the equity interests of one or more newly formed persons
that are received in consideration of the contribution by the Borrower or its
applicable Restricted Subsidiaries of assets (including cash and capital stock)
to such person or persons; provided, that, in the case of any such investment
made on or after the Closing Date, (i) the fair market value of such assets,
determined on arms-length basis, so contributed pursuant to this paragraph
(k) shall not in the aggregate exceed $600,000,000 plus an amount equal to any
repayments, interest, returns, profits, distributions, income and similar
amounts actually received in cash in respect of any such investment (which
amount shall not exceed the amount of such investment valued at the fair market
value of such investment at the time such investment was made) in the aggregate
and (ii) in respect of each such contribution, an Authorized Officer of the
Borrower shall certify, in a form to be agreed upon by the Borrower and the
Administrative Agent (x) after giving effect to such contribution, no Default or
Event of Default shall have occurred and be continuing, (y) the fair market
value of the assets so contributed and (z) that the requirements of clause (i)
of this proviso remain satisfied;

 

104

--------------------------------------------------------------------------------


 

(l)  investments made to repurchase or retire common stock of Parent owned by
any employee stock ownership plan or key employee stock ownership plan of the
Parent Companies, Holdings or the Borrower;

 

(m)  additional investments (including investments in Minority Investments and
Unrestricted Subsidiaries), as valued at the fair market value of such
investment at the time each such investment is made, in an aggregate amount at
the time of such investment not in excess of the Available Amount at such time
plus an amount equal to any repayments, interest, returns, profits,
distributions, income and similar amounts actually received in cash in respect
of any such investment (which amount shall not exceed the amount of such
investment valued at the fair market value of such investment at the time such
investment was made).

 

(n)  investments permitted under Section 10.6;

 

(o)  additional investments (including investments in Minority Investments,
Unrestricted Subsidiaries and in foreign Restricted Subsidiaries), as valued at
the fair market value of such investment at the time each such investment is
made, in an aggregate amount at the time of such investment not in excess of
$250,000,000 plus an amount equal to any repayments, interest, returns, profits,
distributions, income and similar amounts actually received in cash in respect
of any such investment (which amount shall not exceed the amount of such
investment valued at the fair market value of such investment at the time such
investment was made); and

 

(p)  contributions to a “rabbi” trust within the meaning of Revenue Procedure
92-64 or contributions to a trust which is qualified under Section 401(a) of the
Code or other grantor trust subject to the claims of creditors in the case of a
bankruptcy of the Borrower.

 

10.6.                     Limitation on Dividends.  Neither Holdings nor the
Borrower will declare or pay any dividends (other than (a) in respect of
Holdings, dividends payable solely in its capital stock or rights, warrants or
options to purchase its capital stock and (b) in respect of the Borrower,
dividends payable solely in its capital stock) or return any capital to its
stockholders or make any other distribution, payment or delivery of property or
cash to its stockholders as such, or redeem, retire, purchase or otherwise
acquire, directly or indirectly, for consideration, any shares of any class of
its capital stock or the capital stock of any direct or indirect parent now or
hereafter outstanding (or any options or warrants or stock appreciation rights
issued with respect to any of its capital stock), or set aside any funds for any
of the foregoing purposes, or permit any of the Restricted Subsidiaries to
purchase or otherwise acquire for consideration (other than in connection with
an investment permitted by Section 10.5) any shares of any class of the capital
stock of Holdings or the Borrower, now or hereafter outstanding (or any options
or warrants or stock appreciation rights issued with respect to any of its
capital stock) (all of the foregoing “Dividends”); provided, that, so long as no
Default or Event of Default exists or would exist after giving effect thereto,
(a) each of Holdings and the Borrower may redeem in whole or in part any of its
capital stock for another class of capital stock or rights to acquire

 

105

--------------------------------------------------------------------------------


 

its capital stock or with proceeds from substantially concurrent equity
contributions or issuances of new shares of its capital stock; provided, that
such other class of capital stock contains terms and provisions at least as
advantageous to the Lenders in all respects material to their interests as those
contained in the capital stock redeemed thereby, (b) Holdings may repurchase or
may make dividends and distributions to repurchase shares of capital stock of
Holdings or Parent or any of its Subsidiaries (or any options or warrants or
stock appreciation rights issued with respect to any of such capital stock) held
by officers, directors and employees of Parent and its Subsidiaries, with the
proceeds of dividends from the Borrower which shall also be permitted, so long
as such repurchase is pursuant to, and in accordance with the terms of,
management and/or employee stock plans, stock subscription agreements or
shareholder agreements, (c) the Borrower and the Restricted Subsidiaries may
make investments permitted by Section 10.5, (d) Holdings and the Borrower may
pay dividends or make distributions; provided, that the aggregate amount of such
dividends and distributions (without duplication) paid pursuant to this clause
(d) shall not at any time exceed the sum of (i) $600,000,000 and (ii) so long as
the Senior Secured Debt to Consolidated EBITDA Ratio at such time is equal to or
less than 1.50:1.00, 50% of the cumulative amount of Excess Cash Flow for all
fiscal years completed after the Closing Date and prior to such time (it being
understood and agreed that, to the extent that any dividends or distributions
are made from the amounts provided for in this sub-clause (ii), the amounts of
such dividends or distributions will be deducted from the Available Amount as
set forth in clause (a)(iii)(y)(D) of the definition thereof) and (e) the
Borrower and Holdings may declare and pay dividends and/or make distributions on
its capital stock, as applicable, the proceeds of which will be used by Parent
solely to pay taxes of Parent, PIK Holdco, Holdings, the Borrower and the
Subsidiaries as part of a consolidated tax filing group, along with franchise
taxes, administrative and similar expenses related to its existence and
ownership of PIK Holdco, Holdings, the Borrower, as applicable; provided, that
the amount of such dividends does not exceed in any fiscal year the amount of
such taxes and administrative and similar expenses payable for such fiscal year
(it being understood that the amount of such dividends in respect of such
administrative and similar expenses (but not such taxes) shall in no event
exceed $5,000,000 in the aggregate per fiscal year).

 

10.7.                     Limitations on Debt Payments.  Neither the Borrower
nor any Restricted Subsidiary will prepay, repurchase or redeem or otherwise
defease any Senior Subordinated Notes; provided, however, that the Borrower may
prepay, repurchase or redeem Senior Subordinated Notes (x) so long as no Default
or Event of Default has occurred and is continuing, for an aggregate price not
in excess of the sum of (A) $200,000,000 plus €250,108,000 and (B) any
redemption or prepayment premiums payable in respect thereof or (y) so long as
no Event of Default described in Section 11.1 or 11.5 has occurred and is
continuing,  with the proceeds of subordinated Indebtedness that (1) is
permitted by Section 10.1 and (2) has terms material to the interests of the
Lenders not materially less advantageous to the Lenders than those of the Senior
Subordinated Notes.

 

10.8.                     Limitations on Sale Leasebacks.  The Borrower will
not, and will not permit any of the Restricted Subsidiaries to, enter into or
effect any Sale Leasebacks, other than Permitted Sale Leasebacks.

 

106

--------------------------------------------------------------------------------


 

10.9.                     Senior Secured Debt to Consolidated EBITDA Ratio.  The
Borrower will not permit the Senior Secured Debt to Consolidated EBITDA Ratio
for any Test Period to be greater than 2.75 to 1.00.

 

10.10.              Consolidated EBITDA to Consolidated Interest Expense Ratio. 
The Borrower will not permit the Consolidated EBITDA to Consolidated Interest
Expense Ratio for any Test Period to be less than 2.50 to 1.00.

 

10.11.              Capital Expenditures.  The Borrower will not, and will not
permit any of the Restricted Subsidiaries to, make any Capital Expenditures
(other than Permitted Acquisitions that constitute Capital Expenditures), that
would cause the aggregate amount of such Capital Expenditures made by the
Borrower and the Restricted Subsidiaries in any fiscal year of the Borrower to
exceed the sum of (a) the greater of (i) $325,000,000 and (ii) an amount equal
to 10% multiplied by Consolidated Net Sales for such fiscal year (such greater
amount, the “Permitted Capital Expenditure Amount”) and (b) the Available Amount
as of the last day of such fiscal year (provided, that no portion of the
Available Amount may be used for Capital Expenditures until the entire amount of
the sum of (i) the Permitted Capital Expenditure Amount for such year and
(ii) the carry-forward amount (as defined below in this Section 10.11) for such
year shall have been used to make Capital Expenditures).

 

To the extent that Capital Expenditures (other than Permitted Acquisitions that
constitute Capital Expenditures) made by the Borrower and the Restricted
Subsidiaries during any fiscal year are less than the Permitted Capital
Expenditure Amount for such fiscal year, 100% of such unused amount (each such
amount, a “carry-forward amount”) may be carried forward to the immediately
succeeding fiscal year and utilized to make such Capital Expenditures in such
succeeding fiscal year in the event the amount set forth above for such
succeeding fiscal year has been used (it being understood and agreed that (a) no
carry-forward amount may be carried forward beyond the first two fiscal years
immediately succeeding the fiscal year in which it arose, (b) no portion of the
carry-forward amount available for any fiscal year may be used until the entire
amount of the Permitted Capital Expenditure Amount for such fiscal year (without
giving effect to such carry-forward amount) shall have been used to make Capital
Expenditures and (c) if the carry-forward amount available for any fiscal year
is the sum of amounts carried forward from each of the two immediately preceding
fiscal years, no portion of such carry-forward amount from the earlier of the
two immediately preceding fiscal years may be used until the entire portion of
such carry-forward amount from the more recent immediately preceding fiscal year
shall have been used for such Capital Expenditures made in such fiscal year).

 

In addition, in the event that the Borrower and its Restricted Subsidiaries have
made Capital Expenditures in any fiscal year of the Borrower in an amount equal
to the maximum aggregate amount permitted to be made by the Borrower and its
Restricted Subsidiaries during such fiscal year pursuant to the foregoing
provisions of this Section 10.11 and so long as no Default or Event of Default
then exists or would result therefrom, the Borrower and its Restricted
Subsidiaries may utilize up to 50% of the applicable permitted scheduled Capital
Expenditure amount as set forth above for the immediately succeeding fiscal year
of the Borrower (the “carry-back amount”) to make additional Capital
Expenditures in the then current fiscal year of the Borrower (which shall reduce
the base amount of Capital Expenditures permitted to be made in such succeeding
fiscal year pursuant to this Section 10.11 by the carry-back amount so
utilized).

 

107

--------------------------------------------------------------------------------


 

Notwithstanding anything herein to the contrary, the aggregate amount of Capital
Expenditures, including the sum of the carry-forward amount and the carry-back
amount utilized in any fiscal year, made by the Borrower and the Restricted
Subsidiaries in any fiscal year of the Borrower shall not exceed $450,000,000.

 

SECTION 11.                     Events of Default

 

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

 

11.1.                     Payments.  The Borrower shall (a) default in the
payment when due of any principal of the Loans or (b) default, and such default
shall continue for five or more days, in the payment when due of any interest on
the Loans or any Fees or any Unpaid Drawings or of any other amounts owing
hereunder or under any other Credit Document; or

 

11.2.                     Representations, etc.  Any representation, warranty or
statement made or deemed made by any Credit Party herein or in any Security
Document or any certificate delivered or required to be delivered pursuant
hereto or thereto shall prove to be untrue in any material respect on the date
as of which made or deemed made; or

 

11.3.                     Covenants.  Any Credit Party shall (a) default in the
due performance or observance by it of any term, covenant or agreement contained
in Section 9.1(e), Section 9.169.16, or Section 10 or (b) default in the due
performance or observance by it of any term, covenant or agreement (other than
those referred to in Section 11.1 or 11.2 or clause (a) of this Section 11.3)
contained in this Agreement, or any Security Document and such default shall
continue unremedied for a period of at least 30 days after receipt of written
notice by the Borrower from the Administrative Agent or the Required Lenders; or

 

11.4.                     Default Under Other Agreements.  Any of Holdings, the
Borrower or any of the Restricted Subsidiaries shall (i) default in any payment
with respect to any Indebtedness (other than the Obligations) in excess of
$30,000,000 in the aggregate, for Holdings, the Borrower and such Subsidiaries,
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created or (ii) default in the observance or
performance of any agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or (except in the case of Indebtedness consisting of any Hedge
Agreement) any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, any such Indebtedness to become due prior to its stated
maturity; or (b) without limiting the provisions of clause (a) above, any such
Indebtedness (other than Indebtedness consisting of any Hedge Agreement) shall
be declared to be due and payable, or required to be prepaid other than by a
regularly scheduled required prepayment or as a mandatory prepayment, prior to
the stated maturity thereof; or

 

108

--------------------------------------------------------------------------------


 

11.5.                     Bankruptcy, etc.  Any of Holdings, the Borrower or any
Specified Subsidiary shall commence a voluntary case concerning itself under (a)
Title 11 of the United States Code entitled “Bankruptcy,” or (b) in the case of
any Foreign Subsidiary that is a Specified Subsidiary, the bankruptcy and/or
insolvency legislation of its jurisdiction of incorporation, in each case as now
or hereafter in effect, or any successor thereto (collectively, the “Bankruptcy
Code”); or an involuntary case is commenced against any of Holdings, the
Borrower or any Specified Subsidiary and the petition is not controverted within
10 days after commencement of the case; or an involuntary case is commenced
against the Borrower or any Specified Subsidiary and the petition is not
dismissed within 60 days after commencement of the case; or a custodian (as
defined in the Bankruptcy Code) or similar person is appointed for, or takes
charge of, all or substantially all of the property of any of Holdings, the
Borrower or any Specified Subsidiary; or any of Holdings, the Borrower or any
Specified Subsidiary commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to any of Holdings, the Borrower or any Specified Subsidiary; or
there is commenced against any of Holdings, the Borrower or any Specified
Subsidiary any such proceeding that remains undismissed for a period of 60 days;
or any of Holdings, the Borrower or any Specified Subsidiary is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or any of Holdings, the Borrower or any Specified
Subsidiary suffers any appointment of any custodian or the like for it or any
substantial part of its property to continue undischarged or unstayed for a
period of 60 days; or any of Holdings, the Borrower or any Specified Subsidiary
makes a general assignment for the benefit of creditors; or any corporate action
is taken by any of the Borrower or any Specified Subsidiary for the purpose of
effecting any of the foregoing; or

 

11.6.                     ERISA.  (a) Any Plan shall fail to satisfy the minimum
funding standard required for any plan year or part thereof or a waiver of such
standard or extension of any amortization period is sought or granted under
Section 412 or 430 of the Code or Section 302 or 303 of ERISA; any Plan or
Multiemployer Plan is or shall have been terminated or is the subject of
termination proceedings under ERISA (including the giving of written notice
thereof); an event shall have occurred or a condition shall exist in either case
entitling the PBGC to terminate any Plan or to appoint a trustee to administer
any Plan (including the giving of written notice thereof); any of Holdings, the
Borrower or any Subsidiary or any ERISA Affiliate has incurred or is likely to
incur a liability to or on account of a Plan under Section 409, 502(i), 502(l),
4062, 4063, 4064, or 4069 of ERISA or Section 4971 or 4975 of the Code
(including the giving of written notice thereof); any of Holdings, the Borrower
or any Subsidiary or any ERISA Affiliate has incurred or is likely to incur a
liability to or on account of a Multiemployer Plan under Section 515, 4201 or
4204 of ERISA (including the giving of written notice thereof); (b) there could
result from any event or events set forth in clause (a) of this Section 11.6 the
imposition of a lien, the granting of a security interest, or a liability, or
the reasonable likelihood of incurring a lien, security interest or liability;
and (c) such lien, security interest or liability will or would be reasonably
likely to have a Material Adverse Effect; or

 

11.7.                     Guarantee.  The Guarantee or any material provision
thereof shall cease to be in full force or effect or any Guarantor thereunder or
any Credit Party shall deny

 

109

--------------------------------------------------------------------------------


 

or disaffirm in writing any Guarantor’s obligations under the Guarantee (other
than pursuant to the terms thereof); or

 

11.8.                     Pledge Agreement.  The Pledge Agreement or any
material provision thereof shall cease to be in full force or effect (other than
pursuant to the terms hereof or thereof or as a result of acts or omissions of
the Administrative Agent or any Lender) or any pledgor thereunder or any Credit
Party shall deny or disaffirm in writing any pledgor’s obligations under the
Pledge Agreement (other than pursuant to the terms thereof); or

 

11.9.                     Security Agreement.  The Security Agreement or any
material provision thereof shall cease to be in full force or effect (other than
pursuant to the terms hereof or thereof or as a result of acts or omissions of
the Administrative Agent or any Lender) or any grantor thereunder or any Credit
Party shall deny or disaffirm in writing any grantor’s obligations under the
Security Agreement (other than pursuant to the terms thereof); or

 

11.10.              Mortgages.  Any Mortgage or any material provision of any
Mortgage shall cease to be in full force or effect (other than pursuant to the
terms hereof or thereof or as a result of acts or omissions of the
Administrative Agent or any Lender) or any Mortgagor thereunder or any Credit
Party shall deny or disaffirm in writing any Mortgagor’s obligations under any
Mortgage (other than pursuant to the terms thereof); or

 

11.11.              Subordination.  The Obligations of the Borrower, or the
obligations of Holdings or any Subsidiaries pursuant to the Guarantee, shall
cease to constitute senior Indebtedness under the subordination provisions of
any document or instrument evidencing the Senior Subordinated Notes or any other
permitted subordinated Indebtedness or such subordination provisions shall be
invalidated or otherwise cease to be legal, valid and binding obligations of the
parties thereto, enforceable in accordance with their terms; or

 

11.12.              Judgments.  One or more judgments or decrees shall be
entered against the Borrower or any of the Restricted Subsidiaries involving a
liability of $30,000,000 or more in the aggregate for all such judgments and
decrees for the Borrower and the Restricted Subsidiaries (to the extent not paid
or fully covered by insurance provided by a carrier not disputing coverage) and
any such judgments or decrees shall not have been satisfied, vacated, discharged
or stayed or bonded pending appeal within 60 days from the entry thereof; or

 

11.13.              Change of Control.  A Change of Control shall occur;

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by written notice to the Borrower, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower,
except as otherwise specifically provided for in this Agreement (provided, that,
if an Event of Default specified in Section 11.5 shall occur with respect to

 

110

--------------------------------------------------------------------------------

 


 

the Borrower or any Specified Subsidiary, the result that would occur upon the
giving of written notice by the Administrative Agent as specified in clauses
(i), (ii) and (iv) below shall occur automatically without the giving of any
such notice):  (i) declare the Total Term Loan Commitment and the Total
Revolving Credit Commitment terminated, whereupon the Commitments and Swingline
Commitment, if any, of each Lender or the Swingline Lender, as the case may be,
shall forthwith terminate immediately and any Fees theretofore accrued shall
forthwith become due and payable without any other notice of any kind;
(ii) declare the principal of and any accrued interest in respect of all Loans
and all Obligations owing hereunder and thereunder to be, whereupon the same
shall become, forthwith due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower;
(iii) terminate any Letter of Credit that may be terminated in accordance with
its terms; and/or (iv) direct the Borrower to pay (and the Borrower agrees that
upon receipt of such notice, or upon the occurrence of an Event of Default
specified in Section 11.5 with respect to the Borrower or any Specified
Subsidiary, it will pay) to the Administrative Agent at the Administrative
Agent’s Office such additional amounts of cash, to be held as security for the
Borrower’s respective reimbursement obligations for Drawings that may
subsequently occur thereunder, equal to the aggregate Stated Amount of all
Letters of Credit issued and then outstanding.

 

SECTION 12.       The Administrative Agent

 

12.1.       Appointment.  Each Lender hereby irrevocably designates and appoints
the Administrative Agent as the agent of such Lender under this Agreement and
the other Credit Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Credit Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental
thereto.  For the avoidance of doubt, each Lender hereby irrevocably authorizes
and directs the Administrative Agent as the agent for such Lender to execute and
deliver intercreditor agreements, substantially in the form attached hereto as
Exhibit E-1 and E-2, in connection with any Indebtedness incurred under Sections
10.1(a), 10.1(k), 10.1(p), 10.1(n). 10.1(o), 10.1(r) on their behalf (with such
changes thereto as agreed by the Administrative Agent in its sole discretion). 
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Credit Document or
otherwise exist against the Administrative Agent.  Neither the Syndication Agent
nor any of the Co-Documentation Agents, in their respective capacities as such,
shall have any obligations, duties or responsibilities under this Agreement.

 

12.2.       Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement and the other Credit Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the

 

111

--------------------------------------------------------------------------------


 

negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

 

12.3.       Exculpatory Provisions.  Neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates
shall be (a) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement or any other Credit
Document (except for its or such Person’s own gross negligence or willful
misconduct) or (b) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Credit Party or
any officer thereof contained in this Agreement or any other Credit Document or
in any certificate, report, statement or other document referred to or provided
for in, or received by the Administrative Agent under or in connection with,
this Agreement or any other Credit Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Credit Document or for any failure of any Credit Party to perform its
obligations hereunder or thereunder.  The Administrative Agent shall not be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Credit Document, or to inspect the properties,
books or records of any Credit Party.

 

12.4.       Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent.  The Administrative Agent may deem and treat the
Lender specified in the Register with respect to any amount owing hereunder as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Credit Document unless it
shall first receive such advice or concurrence of the Required Lenders as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Credit Documents in accordance with a
request of the Required Lenders, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

 

12.5.       Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of

 

112

--------------------------------------------------------------------------------


 

Default as shall be reasonably directed by the Required Lenders; provided, that
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders (except
to the extent that this Agreement requires that such action be taken only with
the approval of the Required Lenders or each of the Lenders, as applicable).

 

12.6.       Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereinafter taken, including any review of the affairs of any Credit
Party, shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of any Credit Party and made its own decision to
make its Loans hereunder and enter into this Agreement.  Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Credit Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of any Credit Party.  Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, assets, operations, properties,
financial condition, prospects or creditworthiness of any Credit Party that may
come into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

 

12.7.       Indemnification.  The Lenders agree to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective portions of the Total Credit Exposure in effect on the date on
which indemnification is sought (or, if indemnification is sought after the date
upon which the Commitments shall have terminated and the Loans shall have been
paid in full, ratably in accordance with their respective portions of the Total
Credit Exposure in effect immediately prior to such date), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (including at any time following the payment of the Loans) be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Credit Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the

 

113

--------------------------------------------------------------------------------


 

Administrative Agent under or in connection with any of the foregoing; provided,
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct.  The agreements in this Section 12.7 shall
survive the payment of the Loans and all other amounts payable hereunder.

 

12.8.       Administrative Agent in its Individual Capacity.  The Administrative
Agent and its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with any Credit Party as though the
Administrative Agent were not the Administrative Agent hereunder and under the
other Credit Documents.  With respect to the Loans made by it, the
Administrative Agent shall have the same rights and powers under this Agreement
and the other Credit Documents as any Lender and may exercise the same as though
it were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.

 

12.9.       Successor Agent.  The Administrative Agent may resign as
Administrative Agent upon 20 days’ prior written notice to the Lenders and the
Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Credit Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be approved by the Borrower (which approval shall not be
unreasonably withheld), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans.  After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 12 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Credit Documents.

 

12.10.     Withholding Tax.  To the extent required by any applicable law, an
Agent may withhold from any interest payment to any Lender an amount equivalent
to any applicable withholding tax.  If the Internal Revenue Service or any other
Governmental Authority asserts a claim that an Agent did not properly withhold
tax from amounts paid to or for the account of any Lender because the
appropriate form was not delivered or was not properly executed or because such
Lender failed to notify the Agent of a change in circumstance which rendered the
exemption from, or reduction of, withholding tax ineffective or for any other
reason or the Agent has paid over to the IRS or other Governmental Authority
applicable withholding tax relating to a payment to a Lender but no deduction
has been made from such payment, such Lender shall indemnify such Agent fully
for all amounts paid, directly or indirectly, by such Agent as tax or otherwise,
including any penalties or interest and together with all expenses (including
legal expenses, allocated internal costs and out-of-pocket expenses) incurred. 
For the avoidance of doubt, the foregoing shall have no effect on any
obligations of the Borrower hereunder.

 

114

--------------------------------------------------------------------------------


 

SECTION 13.       Miscellaneous

 

13.1.       Amendments and Waivers.  Neither this Agreement nor any other Credit
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 13.1.  The
Required Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent may, from time to time, (a) enter into with the relevant
Credit Party or Credit Parties written amendments, supplements or modifications
hereto and to the other Credit Documents for the purpose of adding any
provisions to this Agreement or the other Credit Documents or changing in any
manner the rights of the Lenders or of the Credit Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Credit Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall directly
(i) forgive any portion of any Loan or extend the final scheduled maturity date
of any Loan or reduce the stated rate, or forgive any portion, or extend the
date for the payment, of any interest or fee payable hereunder (other than as a
result of waiving the applicability of any post-default increase in interest
rates) or extend the final expiration date of any Lender’s Commitment or extend
the final expiration date of any Letter of Credit beyond the L/C Maturity Date
or increase the aggregate amount of the Commitments of any Lender, in each case
without the written consent of each Lender directly and adversely affected
thereby, or (ii) amend, modify or waive any provision of this Section 13.1 or
reduce the percentages specified in the definitions of the terms “Required
Lenders”, “Required Revolving Credit Lenders”, “Required Term Lenders”, or
consent to the assignment or transfer by the Borrower of its rights and
obligations under any Credit Document to which it is a party (except as
permitted pursuant to Section 10.3), in each case without the written consent of
each Lender directly and adversely affected thereby, or (iii) amend, modify or
waive any provision of Section 12 without the written consent of the
then-current Administrative Agent, or (iv) amend, modify or waive any provision
of Section 3 without the written consent of the Letter of Credit Issuer, or
(v) amend, modify or waive any provisions hereof relating to Swingline Loans
without the written consent of the Swingline Lender, or (vi) change any
Revolving Credit Commitment to a Term Loan Commitment, or change any Term Loan
Commitment to a Revolving Credit Commitment, in each case without the prior
written consent of each Lender directly and adversely affected thereby, or (vii)
release all or substantially all of the Guarantors under the Guarantee (except
as expressly permitted by the Guarantee Agreement) or release all or
substantially all of the Collateral under the Pledge Agreement, the Security
Agreement and the Mortgages, in each case without the prior written consent of
each Lender, or (viii) decrease any Term Loan Repayment Amount, extend any
scheduled Term Loan Repayment Date or decrease the amount or allocation of any
mandatory prepayment to be received by any Lender holding any Term Loans (other
than a decrease in such mandatory prepayment amount that is accompanied by a
proportionate decrease in mandatory prepayments to be allocated to other Term
Loans pursuant to Section 5.2(c)), in each case without the written consent of
the Required Term Lenders; provided further, that at any time that no Default or
Event of Default has occurred and is continuing, the Revolving Credit Commitment
of any Lender

 

115

--------------------------------------------------------------------------------


 

may be increased to finance a Permitted Acquisition, with the consent of such
Lender, the Borrower and the Administrative Agent (which consent, in the case of
the Administrative Agent, shall not be unreasonably withheld) and without the
consent of the Required Lenders, so long as (i) the Increased Commitment Amount
at such time, when added to the amount of Indebtedness incurred pursuant to
Section 10.1(k) and outstanding at such time, does not exceed the limits set
forth therein, (ii) the Borrower or its applicable Restricted Subsidiary shall
pledge the capital stock of any person acquired pursuant thereto to the
Administrative Agent for the benefit of the Lenders to the extent required under
Section 9.12 and (iii) to the extent determined by the Administrative Agent to
be necessary to ensure pro rata borrowings commencing with the initial borrowing
after giving effect to such increase, the Borrower shall prepay any Eurodollar
Loans outstanding immediately prior to such initial borrowing; as used herein,
the “Increased Commitment Amount” means, at any time, the aggregate amount of
all increases pursuant to this proviso made at or prior to such time less the
aggregate amount of all voluntary reductions of the Revolving Credit Commitments
made prior to such time and provided further, that without the consent of any
Lender, the relevant Credit Party or Credit Parties and the Administrative Agent
and/or Collateral Agent may (in their respective sole discretion, or shall, to
the extent required by any other Credit Document) enter into any amendment,
modification or waiver of any Credit Document, or enter into any new agreement
or instrument, to effect the granting, perfection, protection, expansion or
enhancement of any security interest in any Collateral or additional property to
become Collateral for the benefit of the Secured Parties, or as required by
local law to give effect to, or protect any security interest for the benefit of
the Secured Parties, in any property or so that the security interests therein
comply with applicable law.  Any such waiver and any such amendment, supplement
or modification shall apply equally to each of the affected Lenders and shall be
binding upon the Borrower, such Lenders, the Administrative Agent and all future
holders of the affected Loans.  In the case of any waiver, the Borrower, the
Lenders and the Administrative Agent shall be restored to their former positions
and rights hereunder and under the other Credit Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing, it being
understood that no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon.  Upon any sale or
other transfer to any Person (other than the Borrower and any Restricted
Domestic Subsidiary) by any Credit Party of any Collateral that is permitted
under the Credit Agreement, the relevant Credit Party, together with the
Administrative Agent and/or Collateral Agent, shall be permitted, without
consent of any Lender, to amend, modify or waive any provision of the Pledge
Agreement, the Security Agreement or the Mortgages, as applicable, to the extent
necessary to effect release of the security interest in such Collateral.

 

In addition, notwithstanding the foregoing, this Agreement may be amended (each
such amendment, a “Refinancing Amendment”) with the written consent of the
Administrative Agent, the Borrower and the Lenders providing the relevant
Replacement Term Loans (as defined below) to permit the refinancing of all or a
portion of outstanding Term Loans of any Class (“Refinanced Term Loans”) with a
replacement term loan tranche (“Replacement Term Loans”) hereunder; provided
that (a) the aggregate principal amount of such Replacement Term Loans

 

116

--------------------------------------------------------------------------------


 

shall not exceed the aggregate principal amount of such Refinanced Term Loans,
(b) the Applicable ABR Margin and Applicable Eurodollar Margin for such
Replacement Term Loans shall not be higher than the Applicable ABR Margin and
Applicable Eurodollar Margin for such Refinanced Term Loans, (c) the weighted
average life to maturity of such Replacement Term Loans shall not be shorter
than the weighted average life to maturity of such Refinanced Term Loans at the
time of such refinancing (except to the extent of nominal amortization for
periods where amortization has been eliminated as a result of prepayment of the
applicable Term Loans), (d) such Replacement Term Loans will rank pari passu in
right of payment and of security with the other Loans and Commitments hereunder
(and, for the avoidance of doubt, shall only be secured by the Collateral and
shall not include any obligors with respect to such Replacement Term Loans other
than the Credit Parties), (e) the maturity date of such Replacement Term Loans
will not be prior to the maturity date of the Refinanced Term Loans, (f) the
proceeds of such Replacement Term Loans shall be applied, substantially
concurrently with the incurrence thereof, to the prepayment of the Refinanced
Term Loans, in each case pursuant to Section 5.2(a), and (g) all other terms
applicable to such Replacement Term Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Term Loans than
those applicable to such Refinanced Term Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
Latest Maturity Date in effect immediately prior to such refinancing.

 

The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 7 and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of legal opinions, board resolutions,
officers’ certificates and/or reaffirmation agreements and acknowledgments
(including with respect to any existing intercreditor agreements) consistent
with those delivered on the Closing Date under Section 6.  Each Class of
Replacement Term Loans shall be in an aggregate principal amount that is (x) not
less than $25,000,000 and (y) an integral multiple of $5,000,000 in excess
thereof.

 

The Administrative Agent shall promptly notify each Lender as to the
effectiveness of any Refinancing Amendment.  Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Replacement Term Loans incurred pursuant
thereto (including the addition of such Replacement Term Loans as separate “Term
Loans” hereunder).  Any Refinancing Amendment may, without the consent of any
Person other than the Borrower, the Administrative Agent and the Lenders
providing such Replacement Term Loans, effect such amendments to this Agreement
and the other Credit Documents as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent and the Borrower, to effect the
provisions of this Section 13.1.

 

117

--------------------------------------------------------------------------------


 

13.2.       Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile transmission), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three days after
being deposited in the mail, postage prepaid, or, in the case of telecopy
notice, when received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth on Schedule 1.1(c) in the case of the
other parties hereto, or to such other address as may be hereafter notified by
the respective parties hereto:

 

The Borrower:

Rockwood Specialties Group, Inc.

 

100 Overlook Center

 

Princeton, NJ 08540

 

Attention:

Tom Riordan

 

Fax:

+1-609-514-8722

 

 

 

 

with a copy to:

 

 

 

 

Kohlberg Kravis Roberts & Co., L.P.

 

9 West 57th Street

 

Suite 4200

 

New York, NY 10019

 

Attention:

Brian Carroll

 

Fax:

+1-212-750-0003

 

 

 

The Administrative Agent:

Credit Suisse AG

 

Eleven Madison Avenue

 

New York, NY 10010

 

Attention:

Sean Portrait, Agency Manager

 

Fax:

+1-212-322-2291

 

 

 

Email: agency.loanops@credit-suisse.com

 

provided, that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and 5.1 shall not be
effective until received.

 

Notices and other communications to the Lenders and the Letter of Credit Issuer
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent and, with regard to Letters of Credit, the Letter of Credit
Issuer.  The Administrative Agent or the Borrower may, in their discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided, that approval of
such procedures may be limited to particular notices or communications.

 

13.3.       No Waiver; Cumulative Remedies.  No failure to exercise and no delay
in exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Credit Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or

 

118

--------------------------------------------------------------------------------


 

privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

13.4.       Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

 

13.5.       Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Agents for all their reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other
Credit Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees, disbursements
and other charges of counsel to the Agents, (b) to pay or reimburse each Lender
and the Administrative Agent for all its reasonable and documented costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Credit Documents and any such other
documents, including the reasonable fees, disbursements and other charges of
counsel to each Lender and of counsel to the Administrative Agent, (c) to pay,
indemnify, and hold harmless each Lender and the Administrative Agent from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, stamp, excise and other similar taxes, if
any, that may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other
Credit Documents and any such other documents, and (d) to pay, indemnify, and
hold harmless each Lender and the Administrative Agent and their respective
directors, officers, employees, trustees and agents from and against any and all
other liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever,
including reasonable and documented fees, disbursements and other charges of
counsel, with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Credit Documents and any such other
documents, including any of the foregoing relating to the violation of,
noncompliance with or liability under, any Environmental Law or any actual or
alleged presence of Hazardous Materials applicable to the operations of the
Borrower, any of its Subsidiaries or any of the Real Estate (all the foregoing
in this clause (d), collectively, the “indemnified liabilities”); provided, that
the Borrower shall have no obligation hereunder to the Administrative Agent or
any Lender nor any of their respective directors, officers, employees, trustees
and agents with respect to indemnified liabilities arising from (i) the gross
negligence or willful misconduct of the party to be indemnified or (ii) disputes
among the Administrative Agent, the Lenders and/or their transferees.  The
agreements in this Section 13.5 shall survive repayment of the Loans and all
other amounts payable hereunder.

 

119

--------------------------------------------------------------------------------


 

13.6.       Successors and Assigns; Participations and Assignments.  (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of the Letter of Credit Issuer that issues any Letter
of Credit), except that (i) other than as provided in Section 10.3, the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Letter of Credit Issuer that issues any Letter
of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Letter of Credit Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)  (i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (such
consent not be unreasonably withheld; it being understood that, without
limitation, the Borrower shall have the right to withhold its consent to any
assignment if, in order for such assignment to comply with applicable law, the
Borrower would be required to obtain the consent of, or make any filing or
registration with, any Governmental Authority) of:

 

(A) the Borrower; provided, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender (unless increased costs
would result therefrom except if an Event of Default under Section 11.1 or
Section 11.5 has occurred and is continuing), an Approved Fund or, if an Event
of Default under Section 11.1 or Section 11.5 has occurred and is continuing,
any other assignee; and

 

(B) the Administrative Agent and, in the case of an assignment of a Revolving
Credit Commitment, the Letter of Credit Issuer and the Swingline Lender;
provided, that no consent of the Administrative Agent shall be required for an
assignment of any Term Loan to a Lender, an Affiliate of a Lender or an Approved
Fund.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than the
Dollar Equivalent of

 

120

--------------------------------------------------------------------------------


 

$5,000,000 or, in the case of a Term Loan, the Dollar Equivalent of $1,000,000
unless each of the Borrower and the Administrative Agent otherwise consents;
provided, that no such consent of the Borrower shall be required if an Event of
Default under Section 11.1 or Section 11.5 has occurred and is continuing;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided, that this clause shall not be construed to prohibit the assignment of
a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance (such Assignment and
Acceptance to be (x) electronically executed and delivered to the Administrative
Agent via an electronic settlement system then acceptable to the Administrative
Agent, which shall initially be the settlement system of ClearPar, LLC or
(y) manually executed and delivered together with a processing and recordation
fee of $3,500, which fee may be waived or reduced in the Administrative Agent’s
sole discretion;

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in a form approved by the
Administrative Agent; and

 

(E) no assignment of Revolving Credit Commitments or Revolving Loans shall be
made to Holdings, the Borrower or any Subsidiary and, in the case of an
assignment of Term Loans of any Class to Holdings, the Borrower or a Subsidiary,
(i) the Loan (and any related notes) assigned thereby shall be promptly
cancelled substantially concurrently with such assignment and (ii) consideration
of such assignment shall not be made with the proceeds of any Revolving Credit
Loans.

 

For the purpose of this Section 13.6(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(iii)  Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) of this Section, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the

 

121

--------------------------------------------------------------------------------


 

interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.10, 2.11, 3.5, 5.4 and 13.5).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 13.6 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

 

(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans and any payment made by the Letter of Credit Issuer under
any Letter of Credit owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent, the Letter of Credit Issuer and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower, the Letter of Credit Issuer and by the
Administrative Agent on behalf of any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

 

(v)  Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c)(i)  Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Letter of Credit Issuer or the Swingline Lender, sell participations
to one or more banks or other entities (each, a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans owing to it); provided, that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent, the Letter of Credit Issuer and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Credit
Document; provided, that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver

 

122

--------------------------------------------------------------------------------


 

described in the first proviso to Section 13.1 that affects such Participant. 
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.10, 2.11 and 5.4 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of
Section 13.8(b) as though it were a Lender; provided, such Participant agrees to
be subject to Section 13.8(a) as though it were a Lender.

 

(ii)  A Participant shall not be entitled to receive any greater payment under
Section 2.10 or 5.4 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Non-U.S. Lender if it were a
Lender shall not be entitled to the benefits of Section 5.4 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 5.4(b) as though
it were a Lender.

 

(iii)  Each Lender that sells a participation, acting solely for this purpose as
an agent of the Borrower, shall maintain a register on which it enters the name
and address of each Participant and the principal amounts of each Participant’s
interest in the rights or obligations held by it (the “Participant Register”). 
The entries in the Participant Register shall be conclusive, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such rights or obligations hereunder as the owner thereof for all
purposes of this Agreement notwithstanding notice to the contrary.  No Lender
shall have any obligation to disclose any portion of such register to any Person
except to the extent such disclosure is necessary to establish that the Loans or
other interests hereunder are in registered form for U.S. federal income tax
purposes.

 

(d)  Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided, that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto. 
In order to facilitate such pledge or assignment, the Borrower hereby agrees
that, upon request of any Lender at any time and from time to time after the
Borrower has made its initial borrowing hereunder, the Borrower shall provide to
such Lender, at the Borrower’s own expense, a promissory note, substantially in
the form of Exhibit K-1 and K-2, as the case may be, evidencing the Term Loans,
Revolving Credit Loans and Swingline Loans, respectively, owing to such Lender.

 

(e)  Subject to Section 13.16, the Borrower authorizes each Lender to disclose
to any Participant, secured creditor of such Lender or assignee (each, a
“Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrower and its Affiliates that has
been delivered to such Lender by or on behalf of the Borrower and its Affiliates
pursuant to this Agreement

 

123

--------------------------------------------------------------------------------


 

or which has been delivered to such Lender by or on behalf of the Borrower and
its Affiliates in connection with such Lender’s credit evaluation of the
Borrower and its Affiliates prior to becoming a party to this Agreement;
provided, that neither the Administrative Agent nor any Lender shall provide to
any Transferee or prospective Transferee any of the Confidential Information
unless such person shall have previously executed a Confidentiality Agreement in
the form of Exhibit L.

 

13.7.       Replacements of Lenders under Certain Circumstances.  The Borrower
shall be permitted to replace any Lender that (a) requests reimbursement for
amounts owing pursuant to Section 2.10, 2.11, 3.5 or 5.4, (b) is affected in the
manner described in Section 2.10(a)(iii) and as a result thereof any of the
actions described in such Section is required to be taken or (c) becomes a
Defaulting Lender, with a replacement bank or other financial institution;
provided, that (i) such replacement does not conflict with any Requirement of
Law, (ii) no Event of Default shall have occurred and be continuing at the time
of such replacement, (iii) the Borrower shall repay (or the replacement bank or
institution shall purchase, at par) all Loans and other amounts (other than any
disputed amounts, pursuant to Section 2.10, 2.11, 3.5 or 5.4, as the case may
be) owing to such replaced Lender prior to the date of replacement, (iv) the
replacement bank or institution, if not already a Lender, and the terms and
conditions of such replacement, shall be reasonably satisfactory to the
Administrative Agent, (v) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 13.6 (provided, that
the Borrower shall be obligated to pay the registration and processing fee
referred to therein) and (vi) any such replacement shall not be deemed to be a
waiver of any rights that the Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender.

 

13.8.       Adjustments; Set-off.  (a) If any Lender (a “benefited Lender”)
shall, at any time during the continuance of a Default or Event of Default,
receive any payment of all or part of its Loans, or interest thereon, or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
set-off, pursuant to events or proceedings of the nature referred to in
Section 11.5, or otherwise) except pursuant to Section 13.6 or otherwise as
permitted under this Agreement, in a greater proportion than any such payment to
or collateral received by any other Lender, if any, in respect of such other
Lender’s Loans, or interest thereon, such benefited Lender shall purchase for
cash from the other Lenders a participating interest in such portion of each
such other Lender’s Loan, or shall provide such other Lenders with the benefits
of any such collateral, or the proceeds thereof, as shall be necessary to cause
such benefited Lender to share the excess payment or benefits of such collateral
or proceeds ratably with each of the Lenders; provided, however, that if all or
any portion of such excess payment or benefits is thereafter recovered from such
benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.

 

(b)  After the occurrence and during the continuance of an Event of Default, in
addition to any rights and remedies of the Lenders provided by law, each Lender
shall have the right, without prior notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, upon any amount becoming due and payable by the Borrower hereunder (whether
at the stated

 

124

--------------------------------------------------------------------------------


 

maturity, by acceleration or otherwise) to set-off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the
Borrower.  Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided, that the failure to give such notice shall not affect the validity of
such set-off and application.

 

13.9.       Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  A set of
the copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.

 

13.10.     Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

13.11.     Integration.  This Agreement and the other Credit Documents represent
the agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Credit Documents.

 

13.12.     GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

13.13.     Submission to Jurisdiction; Waivers.  The Borrower hereby irrevocably
and unconditionally:

 

(a)  submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

 

(b)  consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

125

--------------------------------------------------------------------------------


 

(c)  agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 13.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d)  agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e)  waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 13.13 any special, exemplary, punitive or consequential damages.

 

13.14.     Acknowledgments.  The Borrower hereby acknowledges that:

 

(a)  it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Credit Documents;

 

(b)  neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Credit Documents, and the relationship
between Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c)  no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

 

13.15.     WAIVERS OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

13.16.     Confidentiality.  The Administrative Agent and each Lender shall hold
all non-public information furnished by or on behalf of the Borrower in
connection with such Lender’s evaluation of whether to become a Lender hereunder
or obtained by such Lender or the Administrative Agent pursuant to the
requirements of this Agreement (“Confidential Information”), confidential in
accordance with its customary procedure for handling confidential information of
this nature and (in the case of a Lender that is a bank) in accordance with safe
and sound banking practices and in any event may make disclosure as required or
requested by any governmental agency, self-regulatory authority or
representative thereof or pursuant to legal process or to such Lender’s or the
Administrative Agent’s attorneys, professional advisors or independent auditors,
Affiliates, agents and other representatives; provided, that unless specifically
prohibited by applicable law or court order, each Lender and the Administrative
Agent shall notify the Borrower of

 

126

--------------------------------------------------------------------------------


 

any request by any governmental agency or representative thereof (other than any
such request in connection with an examination of the financial condition of
such Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information; and provided further, that
in no event shall any Lender or the Administrative Agent be obligated or
required to return any materials furnished by the Borrower or any Subsidiary of
the Borrower.  Each Lender and the Administrative Agent agrees that it will not
provide to prospective Transferees or to prospective direct or indirect
contractual counterparties in swap agreements to be entered into in connection
with Loans made hereunder any of the Confidential Information unless such Person
shall have previously executed a Confidentiality Agreement in the form of
Exhibit L.

 

13.17.     Judgment Currency.  (a) The obligations of the Borrower hereunder and
under the other Loan Documents to make payments in Dollars or in the Foreign
Currencies, as the case may be (the “Obligation Currency”), shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the Administrative Agent or a Lender of the full amount of the
Obligation Currency expressed to be payable to the Administrative Agent or
Lender under this Agreement or the other Credit Documents.  If, for the purpose
of obtaining or enforcing judgment against the Borrower or any other Credit
Party in any court or in any jurisdiction, it becomes necessary to convert into
or from any currency other than the Obligation Currency (such other currency
being hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made, at the Dollar Equivalent of
such amount, in each case, as of the date immediately preceding the day on which
the judgment is given (such Business Day being hereinafter referred to as the
“Judgment Currency Conversion Date”).

 

(b)  If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Borrower covenants and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.

 

(c)  For purposes of determining the Dollar Equivalent, such amounts shall
include any premium and costs payable in connection with the purchase of the
Obligation Currency.

 

13.18.     Permitted Amendments.  (a) The Borrower may, by written notice to the
Administrative Agent from time to time, make one or more offers to all Lenders
holding Revolving Credit Commitments, Tranche A Term Loans and/or Tranche B Term
Loans to make one or more Permitted Amendments pursuant to procedures reasonably
specified by the Administrative Agent and reasonably acceptable to the
Borrower.  Such notice shall set forth (i) the terms and conditions of the
requested

 

127

--------------------------------------------------------------------------------


 

Permitted Amendments and (ii) the date on which each such Permitted Amendment is
requested to become effective (which shall not be less than 10 Business Days no
more than 30 Business Days after the date of such notice).  Only those Lenders
that consent to such Permitted Amendment (“Accepting Lenders”) will have the
maturity of their Revolving Credit Commitments, Tranche A Term Loans and/or
Tranche B Term Loans, as the case may be, extended and be entitled to receive
any increase in the Applicable ABR Margin or Applicable Eurodollar Margin and
any fees, in each case, as provided therein.

 

(b)  The Borrower, Holdings and each Accepting Lender shall execute and deliver
to the Administrative Agent such documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof.  The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Permitted Amendment.  Each of
the parties hereto hereby agrees that, upon the effectiveness of any Permitted
Amendment, the Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Permitted Amendment
evidenced thereby and only with respect to the Loans and Commitments of the
Accepting Lenders (including any amendments necessary to treat the Loans and
Commitments of the Accepting Lenders in a manner consistent with the other Loans
and Commitments under this Agreement).  Notwithstanding the foregoing, no
Permitted Amendment shall become effective under this Section 13.18 unless the
Administrative Agent, to the extent so reasonably requested by the
Administrative Agent, shall have received legal opinions, board resolutions and
officer’s certificates consistent with those delivered on the Closing Date.

 

[Signature pages follow]

 

128

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

 

 

ROCKWOOD SPECIALTIES GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ROCKWOOD SPECIALTIES INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

as Administrative Agent, Collateral Agent, Letter of Credit Issuer and Swingline
Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit B

 

--------------------------------------------------------------------------------


 

EXHIBIT K-1
TO THE CREDIT AGREEMENT

 

FORM OF PROMISSORY NOTE
(TRANCHE A TERM LOANS/TRANCHE B TERM LOANS)

 

$

 

New York

 

 

[     ], 20[ ]

 

FOR VALUE RECEIVED, the undersigned, ROCKWOOD SPECIALTIES GROUP, INC., a
Delaware corporation (the “Borrower”), hereby unconditionally promises to pay to
the order of [Lender] or its registered assigns (the “Lender”), at the
Administrative Agent’s Office or such other place as Credit Suisse AG Cayman
Islands Branch (the “Administrative Agent”), shall have specified, in Dollars
and in immediately available funds, in accordance with Section 2.5 of the Credit
Agreement (as defined below) on the [Tranche A/Tranche B] Term Loan Maturity
Date (capitalized terms used and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement), the principal amount
of [        ] Dollars ($[    ]) or, if less, the aggregate unpaid principal
amount of all [Tranche A/Tranche B]Term Loans, if any, made by the Lender to the
Borrower pursuant to the Credit Agreement. The Borrower further unconditionally
promises to pay interest in like money at such office on the unpaid principal
amount hereof from time to time outstanding at the rates per annum and on the
dates specified in Section 2.8 of the Credit Agreement.

 

This Promissory Note is one of the promissory notes referred to in Section 13.6
of the Credit Agreement dated as of February     , 2011 (as amended by the First
Amendment, dated as of February [  ], 2012, and as may be further amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, Rockwood Specialties International, Inc., the lending
institutions from time to time parties thereto, the Administrative Agent and KKR
Capital Markets LLC, as Syndication Agent. This Promissory Note is subject to,
and the Lender is entitled to the benefits of, the provisions of the Credit
Agreement, and the [Tranche A/Tranche B] Term Loans evidenced hereby are
guaranteed and secured as provided therein and in the other Credit Documents.
The [Tranche A/Tranche B] Term Loans evidenced hereby are subject to prepayment
prior to the [Tranche A/Tranche B] Term Loan Maturity Date, in whole or in part,
as provided in the Credit Agreement.

 

All parties now and hereafter liable with respect to this Promissory Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby waive
diligence, presentment, demand, protest and notice of any kind whatsoever in
connection with this Promissory Note. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or the Lender, any right,
remedy, power or privilege hereunder or under the Credit Documents shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
remedy, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
A waiver by the Administrative Agent or the Lender of any right,

 

--------------------------------------------------------------------------------


 

remedy, power or privilege hereunder or under any Credit Document on any one
occasion shall not be construed as a bar to any right or remedy that the
Administrative Agent or the Lender would otherwise have on any future occasion.
The rights, remedies, powers and privileges herein provided are cumulative, may
be exercised singly or concurrently and are not exclusive of any rights,
remedies, powers and privileges provided by law.

 

All payments in respect of the principal of and interest on this Promissory Note
shall be made to the Person recorded in the Register as the holder of this
Promissory Note, as described more fully in Section 13.6(b) of the Credit
Agreement, and such Person shall be treated as the Lender hereunder for all
purposes of the Credit Agreement.

 

THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

ROCKWOOD SPECIALTIES GROUP, INC.,

 

 

 

 

 

by

 

 

 

 

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit C

 

--------------------------------------------------------------------------------


 

Post-Closing Schedule

 

1.              A Mortgage modification in respect of each Mortgaged Property.

 

2.              Legal opinions of local counsel to the Borrower in each
jurisdiction where a Mortgaged Property is located.

 

3.              A date-down endorsement in respect of each title insurance
policy issued on the original Closing Date.

 

--------------------------------------------------------------------------------


 

Exhibit D

 

--------------------------------------------------------------------------------


 

REAFFIRMATION AGREEMENT, dated as of February 22, 2012 (as amended, supplemented
or otherwise modified from time to time, this “Agreement”), among the Borrower,
Holdings and the other Guarantors identified on the signature pages hereto
(collectively, the “Reaffirming Parties”) and Credit Suisse AG, as
Administrative Agent and Collateral Agent, under the Credit Agreement referred
to below.

 

WHEREAS, Rockwood Specialties Group, Inc. (the “Borrower”), Rockwood Specialties
International, Inc. (“Holdings”), the Lenders party thereto and Credit Suisse
AG, as Administrative Agent, have entered into that certain First Amendment,
dated as of February 22, 2012 (the “First Amendment”), which amends that certain
Credit Agreement, dated as of February 10, 2011 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, Holdings, the Lenders from time to time party thereto, Credit Suisse
AG, as Administrative Agent and Collateral Agent and KKR Capital Markets LLC, as
Syndication Agent;

 

WHEREAS, each of the Reaffirming Parties is party to one or more of the Credit
Documents (such term and each other capitalized term used but not defined herein
having the meaning assigned to such terms in the Credit Agreement, as amended by
the First Amendment);

 

WHEREAS, each of the Reaffirming Parties expects to realize, or has realized,
substantial direct and indirect benefits as a result of the First Amendment
becoming effective and the consummation of the transactions contemplated
thereby; and

 

WHEREAS, the execution and delivery of this Agreement is a condition precedent
to the effectiveness of the First Amendment and the consummation of the
transactions contemplated thereby;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

ARTICLE I: REAFFIRMATION

 

Each of the Reaffirming Parties hereby consents to the First Amendment and the
transactions contemplated thereby and hereby confirms its respective guarantees,
pledges and grants of security interests, as applicable, under and subject to
the terms of each of the Credit Documents to which it is party, and agrees that,
notwithstanding the effectiveness of the First Amendment, such guarantees,
pledges and grants of security interests, and the terms of each of the Security
Documents to which it is a party, shall continue to be in full force and
effect.  Each of the Reaffirming Parties acknowledges that the Lenders providing
Tranche A Term Loans are “Lenders” and “Secured Parties” for all purposes under
the Credit Documents.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II: MISCELLANEOUS

 

SECTION 2.01.  Credit Document.  This Agreement is a Credit Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof.

 

SECTION 2.02.  Effectiveness; Counterparts.  This Agreement shall become
effective on the date when (i) copies hereof which, when taken together, bear
the signatures of each of the Borrower, Holdings and each of the other
Guarantors set forth on the signature pages hereto and the Administrative Agent,
shall have been received by the Administrative Agent and (ii) the First
Amendment has become effective in accordance with its terms.  This Agreement may
not be amended nor may any provision hereof be waived except pursuant to a
writing signed by each of the parties hereto.  This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by facsimile or other electronic transmission), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.

 

SECTION 2.03.  No Novation.  This Agreement shall not extinguish the obligations
for the payment of money outstanding under the Credit Agreement or discharge or
release the priority of any Credit Document or any other security therefor. 
Nothing herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Credit Agreement or instruments securing the
same, which shall remain in full force and effect, except to any extent modified
hereby or by instruments executed concurrently herewith.  Nothing in this
Agreement shall be construed as a release or other discharge of the Borrower or
any other Credit Party under any Credit Document from any of its obligations and
liabilities under the Credit Agreement or the other Credit Documents.

 

SECTION 2.04.  GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 2.05.  No Amendments.  No amendments to any Credit Document are intended
hereby.

 

SECTION 2.06.  Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Reaffirming Party and the Administrative Agent, for the
benefit of the Secured Parties, have caused this Agreement to be duly executed
by their respective authorized officers as of the day and year first above
written.

 

 

 

ROCKWOOD SPECIALTIES GROUP, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Guarantors:

 

 

 

ROCKWOOD SPECIALTIES INTERNATIONAL, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NAME OF GUARANTOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and Collateral
Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit E

 

--------------------------------------------------------------------------------


 

Schedule 1.1(b)

 

MORTGAGED PROPERTIES

 

1.

 

3700 E. Olympic Blvd.
Los Angeles, CA 90023
(Los Angeles County)

 

 

 

2.

 

5910 Pharr Mill Road
Harrisburg, NC 28075
(Cabarrus County)

 

 

 

3.

 

7011 Muirkirk Road
Beltsville, MD 20705
(Prince George’s County)

 

 

 

4.

 

303 East Hoffmeister
Lemay, MO 63125
(St. Louis County)

 

 

 

5.

 

1 & 7 Swisher Drive
Cartersville, GA 30120
(Bartow County)

 

 

 

6.

 

13177 Huran River Drive
Romulus, MI 48174
(Wayne County)

 

 

 

7.

 

One Technology Place — Highway 14
Laurens, SC 29360
(Laurens County)

 

 

 

8.

 

348 Holiday Inn Drive
Kings Mountain, NC 28086
(Cleveland County)

 

 

 

9.

 

State Route 265
Silver Peak, NV 89047
(Esmeralda county)

 

 

 

10.

 

10150 Bay Area Boulevard
Pasadena, TX 77507
(Harris County)

 

 

 

11.

 

302 Midway Road
Freeport, TX 77542
(Brazoria County)

 

 

 

12.

 

2001 and 2051 Lynch Avenue
East St. Louis, IL 62204
(St. Clair County)

 

--------------------------------------------------------------------------------


 

13.

 

1525 Wood Avenue
Easton, PA 18042
(Northampton County)

 

 

 

14.

 

555 E. Church Road
King of Prussia, PA 19406
(Montgomery County)

 

 

 

15.

 

1212 Church Street
Gonzales, TX 78629
(Gonzales County)

 

 

 

16.

 

1335 South 13th Street
Louisville, KY 40210
(Jefferson County)

 

 

 

17.

 

100 Commerce Avenue
Harleyville, SC 29448
(Dorchester County)

 

 

 

18.

 

1608-1610 Clara St.
Jackson, Michigan 49203
(Jackson County)

 

--------------------------------------------------------------------------------